 

Exhibit 10.22

 

EXECUTION VERSION

 

LOAN FINANCING AND SERVICING AGREEMENT

 

dated as of February 21, 2014

 

BDCA 2L FUNDING I, LLC,

as Borrower

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,

as Equityholder and as Servicer,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

 

THE OTHER AGENTS PARTIES HERETO,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent and as Collateral Custodian

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I            DEFINITIONS 1       Section 1.1 Defined
Terms 1       Section 1.2 Other Definitional Provisions 38       ARTICLE II
          THE FACILITY, ADVANCE PROCEDURES AND NOTES 39       Section 2.1
Advances 39       Section 2.2 Funding of Advances 39       Section 2.3 Notes 40
      Section 2.4 Repayment and Prepayments 41       Section 2.5 Permanent
Reduction of Facility Amount 41       Section 2.6 Extension of Revolving Period
41       Section 2.7 Calculation of Discount Factor 42       ARTICLE
III         YIELD, UNDRAWN FEE, ETC 42       Section 3.1 Yield and Undrawn Fee
42       Section 3.2 Yield Distribution Dates 42       Section 3.3 Yield
Calculation 42       Section 3.4 Computation of Yield, Fees, Etc 43      
ARTICLE IV         PAYMENTS; TAXES 43       Section 4.1 Making of Payments 43  
    Section 4.2 Due Date Extension 43       Section 4.3 Taxes 43

 

-i-

 

 

ARTICLE V          INCREASED COSTS, ETC 47       Section 5.1 Increased Costs,
Capital Adequacy 47       ARTICLE VI         EFFECTIVENESS; CONDITIONS TO
ADVANCES 49       Section 6.1 Effectiveness 49       Section 6.2 Advances and
Reinvestments 50       Section 6.3 Transfer of Collateral Obligations and
Permitted Investments 52       Section 6.4 Addition of Reference Assets 53      
ARTICLE VII        ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS 54    
  Section 7.1 Retention and Termination of the Servicer 54       Section 7.2
Resignation and Removal of the Servicer; Appointment of Successor Servicer 54  
    Section 7.3 Duties of the Servicer 55       Section 7.4 Representations and
Warranties of the Servicer 56       Section 7.5 Covenants of the Servicer 59    
  Section 7.6 Servicing Fees; Payment of Certain Expenses by Servicer 62      
Section 7.7 Collateral Reporting 62       Section 7.8 Notices 62       Section
7.9 Procedural Review of Collateral Obligations and Reference Assets; Access to
Servicer and Servicer’s Records 63       Section 7.10 Optional Sales 64      
Section 7.11 Repurchase or Substitution of Warranty Collateral Obligations 65  
    Section 7.12 Servicing of REO Assets 66       Section 7.13 Required Sale
Event 67       ARTICLE VIII       ACCOUNTS; PAYMENTS 67       Section 8.1
Accounts 67

 

-ii-

 

 

Section 8.2 Excluded Amounts 69       Section 8.3 Distributions, Reinvestment
and Dividends 69       Section 8.4 Fees 72       Section 8.5 Monthly Report 72  
    ARTICLE IX        REPRESENTATIONS AND WARRANTIES OF THE BORROWER 73      
Section 9.1 Organization and Good Standing 73       Section 9.2 Due
Qualification 73       Section 9.3 Power and Authority 73       Section 9.4
Binding Obligations 73       Section 9.5 Security Interest 73       Section 9.6
No Violation 74       Section 9.7 No Proceedings 75       Section 9.8 No
Consents 75       Section 9.9 Solvency 75       Section 9.10 Compliance with
Laws 75       Section 9.11 Taxes 75       Section 9.12 Monthly Report 76      
Section 9.13 No Liens, Etc 76       Section 9.14 Information True and Correct 76
      Section 9.15 Reserved 76       Section 9.16 Collateral 76       Section
9.17 Selection Procedures 77       Section 9.18 Indebtedness 77       Section
9.19 No Injunctions 77       Section 9.20 No Subsidiaries 77

 

-iii-

 

 

Section 9.21 ERISA Compliance 77       Section 9.22 Investment Company Status 77
      Section 9.23 Set-Off, Etc. 77       Section 9.24 Collections 77      
Section 9.25 Value Given 77       Section 9.26 Use of Proceeds 77       Section
9.27 Separate Existence 78       Section 9.28 Transaction Documents 78      
Section 9.29 Anti-Terrorism, Anti-Money Laundering 78       ARTICLE X
         COVENANTS 79       Section 10.1 Protection of Security Interest of the
Secured Parties 79       Section 10.2 Other Liens or Interests 80       Section
10.3 Costs and Expenses 80       Section 10.4 Reporting Requirements 80      
Section 10.5 Separate Existence 80       Section 10.6 Hedging Agreements 83    
  Section 10.7 Tangible Net Worth 85       Section 10.8 Taxes 85       Section
10.9 Merger, Consolidation, Etc. 85       Section 10.10 Deposit of Collections
85       Section 10.11 Indebtedness; Guarantees 86       Section 10.12
Limitation on Purchases from Affiliates 86       Section 10.13 Documents 86    
  Section 10.14 Preservation of Existence 86       Section 10.15 Limitation on
Investments 86

 

-iv-

 

 

Section 10.16 Distributions 86       Section 10.17 Performance of Borrower
Assigned Agreements 87       Section 10.18 Material Modifications 87      
Section 10.19 Further Assurances; Financing Statements 87       Section 10.20
Obligor Payment Instructions 87       Section 10.21 Delivery of Collateral
Obligation Files 88       Section 10.22 Collateral Obligation Schedule 88      
Section 10.23 Risk Retention 88       ARTICLE XI        THE COLLATERAL AGENT 89
      Section 11.1 Appointment of Collateral Agent 89       Section 11.2 Monthly
Reports 89       Section 11.3 Collateral Administration 89       Section 11.4
Removal or Resignation of Collateral Agent 92       Section 11.5 Representations
and Warranties 93       Section 11.6 No Adverse Interest of Collateral Agent 94
      Section 11.7 Reliance of Collateral Agent 94       Section 11.8 Limitation
of Liability and Collateral Agent Rights 94       Section 11.9 Tax Reports 97  
    Section 11.10 Merger or Consolidation 97       Section 11.11 Collateral
Agent Compensation 97       Section 11.12 Anti-Terrorism Laws 97       ARTICLE
XII       GRANT OF SECURITY INTEREST 98       Section 12.1 Borrower’s Grant of
Security Interest 98       Section 12.2 Borrower Remains Liable 99       Section
12.3 Release of Collateral 99

 

-v-

 

 

ARTICLE XIII      FACILITY TERMINATION EVENTS 100       Section 13.1 Facility
Termination Events 100       Section 13.2 Effect of Facility Termination Event
102       Section 13.3 Rights upon Facility Termination Event 103       Section
13.4 Collateral Agent May Enforce Claims Without Possession of Notes 104      
Section 13.5 Collective Proceedings 104       Section 13.6 Insolvency
Proceedings 104       Section 13.7 Delay or Omission Not Waiver 105      
Section 13.8 Waiver of Stay or Extension Laws 105       Section 13.9 Limitation
on Duty of Collateral Agent in Respect of Collateral 105       Section 13.10
Power of Attorney 106       ARTICLE XIV      THE ADMINISTRATIVE AGENT 107      
Section 14.1 Appointment 107       Section 14.2 Delegation of Duties 107      
Section 14.3 Exculpatory Provisions 107       Section 14.4 Reliance by Note
Agents 108       Section 14.5 Notices 108       Section 14.6 Non-Reliance on
Note Agents 109       Section 14.7 Indemnification 109       Section 14.8
Successor Note Agent 110       Section 14.9 Note Agents in their Individual
Capacity 110       ARTICLE XV       ASSIGNMENTS 110       Section 15.1
Restrictions on Assignments 110       Section 15.2 Documentation 110

 

-vi-

 

 

Section 15.3 Rights of Assignee 111       Section 15.4 Assignment by Lenders 111
      Section 15.5 Registration; Registration of Transfer and Exchange 111      
Section 15.6 Mutilated, Destroyed, Lost and Stolen Notes 112       Section 15.7
Persons Deemed Owners 113       Section 15.8 Cancellation 113       Section 15.9
Participations; Pledge 113       ARTICLE XVI      INDEMNIFICATION 114      
Section 16.1 Borrower Indemnity 114       Section 16.2 Servicer Indemnity 115  
    Section 16.3 Contribution 115       Section 16.4 After-Tax Basis 115      
Section 16.5 Repayment 116       ARTICLE XVII     MISCELLANEOUS 116      
Section 17.1 No Waiver; Remedies 116       Section 17.2 Amendments, Waivers 116
      Section 17.3 Notices, Etc. 117       Section 17.4 Costs and Expenses 117  
    Section 17.5 Binding Effect; Survival 117       Section 17.6 Captions and
Cross References 118       Section 17.7 Severability 118       Section 17.8
GOVERNING LAW 118       Section 17.9 Counterparts 118       Section 17.10
IMPORTANT WAIVERS 118       Section 17.11 No Proceedings 119

 

-vii-

 

 

Section 17.12 Limited Recourse 120       Section 17.13 ENTIRE AGREEMENT 121    
  Section 17.14 Confidentiality 121       Section 17.15 Non-Confidentiality of
Tax Treatment 122       Section 17.16 Replacement of Lenders 122       Section
17.17 Consent to Jurisdiction 123       ARTICLE XVIII   COLLATERAL CUSTODIAN 123
      Section 18.1 Designation of Collateral Custodian 123       Section 18.2
Duties of the Collateral Custodian 124       Section 18.3 Delivery of Collateral
Obligation Files 126       Section 18.4 Collateral Obligation File Certification
126       Section 18.5 Release of Collateral Obligation Files 127       Section
18.6 Examination of Collateral Obligation Files 129       Section 18.7 Lost Note
Affidavit 129       Section 18.8 Transmission of Collateral Obligation Files 129
      Section 18.9 Merger or Consolidation 129       Section 18.10 Collateral
Custodian Compensation 129       Section 18.11 Removal or Resignation of
Collateral Custodian 130       Section 18.12 Limitations on Liability 131      
Section 18.13 Collateral Custodian as Agent of Collateral Agent 132

 

-viii-

 

 

EXHIBIT A Form of Note EXHIBIT B Audit Standards EXHIBIT C-1 Form of Advance
Request EXHIBIT C-2 Form of Reinvestment Request EXHIBIT C-3 Form of Asset
Approval Request EXHIBIT D Form of Monthly Report EXHIBIT E Form of Approval
Notice EXHIBIT F-1 Authorized Representatives of Servicer EXHIBIT F-2 Request
for Release and Receipt EXHIBIT F-3 Request for Release of Request for Release
and Receipt EXHIBIT G-1 U.S. Tax Compliance Certificate (Foreign Lender -
non-Partnerships) EXHIBIT G-2 U.S. Tax Compliance Certificate (Foreign
Participant - non-Partnerships) EXHIBIT G-3 U.S. Tax Compliance Certificate
(Foreign Participants - Partnerships) EXHIBIT G-4 U.S. Tax Compliance
Certificate (Foreign Lenders - Partnerships) EXHIBIT H Schedule of Collateral
Obligations Certification     SCHEDULE 1 Diversity Score Calculation SCHEDULE 2
Moody’s Industry Classification Group List SCHEDULE 3 Collateral Obligations
SCHEDULE 4 Credit and Collection Policy SCHEDULE 5 Reference Assets SCHEDULE 6
Reference Asset Revaluation Event

 

-ix-

 

 

LOAN FINANCING AND SERVICING AGREEMENT

 

THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
February 21, 2014, among BDCA 2L FUNDING I, LLC, a Delaware limited liability
company (the “Borrower”), BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a
Maryland corporation, as equityholder (in such capacity, together with its
successors and permitted assigns in such capacity, the “Equityholder”), the
SERVICER (as hereinafter defined), each LENDER (as hereinafter defined) FROM
TIME TO TIME PARTY HERETO, the AGENTS for each Lender Group (as hereinafter
defined) from time to time parties hereto (each such party, in such capacity,
together with their respective successors and permitted assigns in such
capacity, an “Agent”), U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent and
Collateral Custodian (each as hereinafter defined), and DEUTSCHE BANK AG, NEW
YORK BRANCH, as Administrative Agent (in such capacity, together with its
successors and permitted assigns in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1           Defined Terms. As used in this Agreement, the following
terms have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940, as amended

 

“Account” means the Unfunded Exposure Account, the Principal Collection Account,
the Interest Collection Account and the Reference Asset Account, together with
any sub-accounts deemed appropriate or necessary by the Securities Intermediary
for convenience in administering such accounts.

 

“Account Collateral” has the meaning set forth in Section 12.1(d).

 

 

 

 

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and between the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.

 

“Administrative Agent” has the meaning set forth in the Preamble.

 

“Advance” has the meaning set forth in Section 2.1(a).

 

“Advance Date” has the meaning set forth in Section 2.1(a).

 

“Advance Rate” has the meaning set forth in the Fee Letters.

 

“Advance Request” has the meaning set forth in Section 2.2(a).

 

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

 

“Affected Person” has the meaning set forth in Section 5.1(a).

 

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan). For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly (including through
affiliated entities), of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.

 

“Agent” has the meaning set forth in the Preamble.

 

“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.

 

“Aggregate Funded Spread” means, as of any day, the sum of: (a) in the case of
each Eligible Collateral Obligation (including, for any Deferrable Collateral
Obligation, only the required current cash pay interest thereon) that bears
interest at a spread over a London interbank offered rate based index, (i) the
stated interest rate spread on each such Collateral Obligation above such index
multiplied by (ii) the Collateral Obligation Amount of each such Collateral
Obligation, plus (b) in the case of each Eligible Collateral Obligation
(including, for any

 

-2-

 

 

Deferrable Collateral Obligation, only the required current cash pay interest
thereon) that bears interest at a spread over an index other than a London
interbank offered rate based index, (A) the excess for each such Collateral
Obligation of the sum of such spread for each such Collateral Obligation and
such index for each such Collateral Obligation over the LIBOR Rate for such
applicable period of time (which spread or excess may be expressed as a negative
percentage) multiplied by (B) the Collateral Obligation Amount of each such
Collateral Obligation plus (c) in the case of each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation, (x) the interest rate for such Collateral Obligation minus the LIBOR
Rate multiplied by (y) the Collateral Obligation Amount of each such Collateral
Obligation.

 

“Aggregate Notional Amount” shall mean, with respect to any date of
determination, an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Hedging Agreements, Replacement Hedging Agreements
and Qualified Substitute Arrangements, each as of such date of determination.

 

“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date.

 

“Agreement” means this Loan Financing and Servicing Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

 

(a)           the rate of interest announced publicly by DBNY in New York, New
York, from time to time as DBNY’s base commercial lending rate; and

 

(b)           ½ of one percent above the Federal Funds Rate.

 

“Amount Available” means, with respect to any Distribution Date, the sum of (a)
the amount of Collections with respect to the related Collection Period, plus
(b) any investment income earned on amounts on deposit in the Collection Account
since the immediately prior Distribution Date (or since the Effective Date in
the case of the first Distribution Date).

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

-3-

 

 

“Applicable Margin” has the meaning set forth in the Fee Letters.

 

“Appraised Value” means, with respect to any Asset Based Loan, the appraised
value of the pro rata portion of the underlying collateral securing such
Collateral Obligation as determined by an Approved Valuation Firm.

 

“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Administrative Agent substantially in the form of Exhibit
E, evidencing, among other things, the approval of the Administrative Agent, in
its sole discretion, of such Collateral Obligation and the applicable Discount
Factor, the loan type and lien priority, the Original Effective LTV (if such
Collateral Obligation is an Asset Based Loan), the Original Leverage Multiple,
if such Collateral Obligation uses “Adjusted EBITDA” or any comparable
definition, such definition, and each other item listed in Section 6.2(h).

 

“Approved Valuation Firm” means, with respect to any Collateral Obligation, any
valuation firm either (a) specified on the related Asset Approval Request and
approved on the related Approval Notice or (b) otherwise approved in writing by
the Administrative Agent in its reasonable discretion.

 

“Asset Approval Request” means a notice substantially in the form of Exhibit C-3
which requests an Approval Notice with respect to one or more Collateral
Obligations and shall include (among other things) the proposed date of each
related acquisition, the Servicer’s internal risk rating (including all other
output and related calculations) for such Collateral Obligation, the Original
Leverage Multiple, the Original Effective LTV (if such Collateral Obligation is
an Asset Based Loan) for each such Collateral Obligation as of the date of such
notice, if such Collateral Obligation uses “Adjusted EBITDA” or any comparable
definition, such definition, and a related Schedule of Collateral Obligations.

 

“Asset Based Loan” means any Loans where (i) the underwriting of such Loan was
based on the appraised value of the assets securing such Loan and (ii) advances
in respect of such Loan are governed by a borrowing base.

 

“Available Funds” has the meaning set forth in Section 17.12.

 

“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of (a)
the number of years (rounded up to the nearest one hundredth thereof) from such
day to the respective dates of each successive Scheduled Collateral Obligation
Payment of principal on such Collateral Obligation multiplied by (b) the
respective amounts of principal of such Scheduled Collateral Obligation Payments
by (ii) the sum of all successive Scheduled Collateral Obligation Payments of
principal on such Collateral Obligation.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

 

“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of

 

-4-

 

 

(a)         any day on or after the first day on which a Committed Lender shall
have notified the Administrative Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Official Body asserts that it is unlawful, for such
Committed Lender to fund such Advance at the Base Rate set forth above (and such
Committed Lender shall not have subsequently notified the Administrative Agent
that such circumstances no longer exist), or

 

(b)         any period in the event the LIBOR Rate is not reasonably available
to any Lender for such period,

 

the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.

 

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation on prudential requirements for
credit institutions and investment firms (the “CRR”) and any law, regulation,
standard, guideline, directive or other publication supplementing or otherwise
modifying the CRR.

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).

 

“Borrowing Base” means, on any day of determination, (i) the product of the
lower of (a) the Weighted Average Advance Rate and (b) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (ii) the amount of Principal Collections on deposit in the
Principal Collection Account minus (iii) the Aggregate Unfunded Amount.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed. All references to any “day” or any particular day of any “calendar
month” shall mean calendar day unless otherwise specified.

 

"Capital Requirements Regulation" means the European Union Capital Requirements
Regulations (Regulation (EU) No 575/2013), as amended.

 

-5-

 

 

“Capped Fees/Expenses” means, at any time, the sum of the Collateral Agent Fees
and Expenses and the Collateral Custodian Fees and Expenses in an amount not to
exceed $200,000 in any calendar year.

 

“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute willful disregard of such Independent
Manager’s duties as set forth in the Borrower’s organizational documents, (ii)
that such Independent Manager has engaged in or has been charged with, or has
been convicted of, fraud or other acts constituting a crime under any law
applicable to such Independent Manager, (iii) that such Independent Manager is
unable to perform his or her duties as Independent Manager due to death,
disability or incapacity, or (iv) that such Independent Manager no longer meets
the definition of Independent Manager.

 

“Change of Control” means the Equityholder shall no longer be the sole
equityholder of the Borrower.

 

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower; and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in Section 12.1.

 

“Collateral Agent” means U.S. Bank National Association, solely in its capacity
as Collateral Agent, together with its successors and permitted assigns in such
capacity.

 

“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian and the Borrower
and is hereby acknowledged by the Servicer and the Administrative Agent, as the
same may be amended, supplemented or otherwise modified by the parties thereto
with the consent of the Administrative Agent.

 

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

 

“Collateral Custodian” means U.S. Bank National Association, solely in its
capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.

 

“Collateral Custodian Fees and Expenses” has the meaning set forth in Section
18.10.

 

“Collateral Database” has the meaning set forth in Section 11.3(a)(i).

 

“Collateral Obligation” means all right, title and interest of the Borrower in a
Loan owned by the Borrower, excluding the Retained Interest thereon.

 

-6-

 

 

“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time.

 

The Collateral Obligation Amount of any Collateral Obligation that ceases to be
or otherwise is not an Eligible Collateral Obligation shall be zero.

 

“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, (i) if the Collateral
Obligation includes a note, (x) an original, executed copy of the related
promissory note, or (y) in the case of a lost promissory note, a copy of the
executed underlying promissory note accompanied by an original executed
affidavit and indemnity endorsed by the Borrower in blank, in each case with
respect to clause (x) or clause (y) with an unbroken chain of endorsements from
each prior holder of such promissory note to the Borrower or in blank, or (z) in
the case of a noteless Collateral Obligation, a copy of each executed document
or instrument evidencing the assignment of such Collateral Obligation to the
Borrower, (ii) paper or electronic copies (as indicated on the Schedule of
Collateral Obligations and the related Document Checklist) of any related loan
agreement, security agreement, mortgage, moveable or immoveable hypothec, deed
of hypothec, guarantees, note purchase agreement, intercreditor and/or
subordination agreement, each to the extent available with respect to such
Collateral Obligation, (iii) paper or electronic copies of the file-stamped (or
the electronic equivalent of) UCC financing statements and continuation
statements (including amendments or modifications thereof) authorized by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Collateral Obligation, (iv) in the case of any Collateral Obligation with
respect to which the Equityholder or any Affiliate thereof acts as
administrative agent, an assignment and assumption agreement, transfer document
or instrument relating to such Collateral Obligation in blank, endorsed by the
Equityholder or such Affiliate, and (v) any other document included by the
Servicer on the related Document Checklist.

 

“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the Servicer
on behalf of the Borrower) from time to time.

 

“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test, the
Minimum Weighted Average Coupon Test and the Maximum Weighted Average Life Test.

 

“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.

 

“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.

 

-7-

 

 

“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.

 

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances (which shall include commissions of placement agents and
dealers, incremental carrying costs incurred with respect to its commercial
paper maturing on dates other than those on which corresponding funds are
received by the Conduit Lender and costs or other borrowings by the Conduit
Lender (other than under any related support facility)) may be sold by any
placement agent or commercial paper dealer selected by such Conduit Lender, as
agreed in good faith between each such agent or dealer and such Conduit Lender;
provided, that if the rate (or rates) as agreed between any such agent or dealer
and such Conduit Lender for any Advance is a discount rate (or rates), then such
rate shall be the rate (or if more than one rate, the weighted average of the
rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum plus (ii) any and all reasonable
costs and expenses of any issuing and paying agent or other Person responsible
for the administration of such Conduit Lender’s commercial paper program in
connection with the preparation, completion, issuance, delivery or payment of
commercial paper issued to fund the making or maintenance of any Advance. Each
Conduit Lender shall notify the Administrative Agent of its Commercial Paper
Rate applicable to any Advance promptly after the determination thereof.

 

“Commitment” means, for each Committed Lender, (a) prior to the Facility
Termination Date, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on Annex B to this Agreement or pursuant
to the assignment executed by such Committed Lender and its assignee(s) and
delivered pursuant to Article XV (as such Commitment may be reduced as set forth
in Section 2.5), and, (b) on and after the earlier to occur of (i) Facility
Termination Date and (ii) the end of the Revolving Period, such Committed
Lender’s pro rata share of all Advances outstanding.

 

“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment hereof) in accordance with the terms of this Agreement.

 

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

 

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-8-

 

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
Annex A hereto, or such other address within the United States as it may
designate from time to time by notice to the Administrative Agent.

 

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

 

(a)          with respect to each Conduit Lender and each day of such Accrual
Period, such Conduit Lender’s Commercial Paper Rate for such day; provided, that
if and to the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Agent for its Lender Group and the Administrative Agent, such
Conduit Lender’s portion of such Advance shall bear interest at a rate per annum
equal to the Alternate Base Rate; and

 

(b)          with respect to each Committed Lender, the Base Rate.

 

“Credit and Collection Policy” means the credit and collection policies and
practices (including underwriting parameters) of the Servicer relating to
Collateral Obligations set forth as Schedule 4, as the same may be modified,
amended or supplemented from time to time in compliance with Section 7.5(j).

 

“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.

 

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

 

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

 

(a)          any Scheduled Collateral Obligation Payment or part thereof is
unpaid more than 2 Business Days beyond the grace period (if any) permitted by
the related Underlying Instrument;

 

(b)          an Insolvency Event occurs with respect to the Obligor thereof;

 

(c)          the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing with respect to another debt obligation
of the same Obligor secured by the same collateral which is either full recourse
or senior to or pari passu with in right of payment to such Collateral
Obligation;

 

(d)          such Collateral Obligation has (x) a rating by Standard & Poor’s of
“CC” or below or “SD” or (y) a Moody’s probability of default rating (as
published by Moody’s) of

 

-9-

 

 

“D” or “LD” or, in each case, had such ratings before they were withdrawn by
Standard & Poor’s or Moody’s, as applicable;

 

(e)           the Servicer or the Borrower has actual knowledge that such
Collateral Obligation is pari passu or junior in right of payment as to the
payment of principal and/or interest to another debt obligation of the same
issuer which has (i) a rating by Standard & Poor’s of “CC” or below or “SD” or
(ii) a Moody’s probability of default rating (as published by Moody’s) of “D” or
“LD”, and in each case such other debt obligation remains outstanding (provided
that both the Collateral Obligation and such other debt obligation are full
recourse obligations of the applicable Obligor);

 

(f)           a Responsible Officer of the Servicer or the Borrower has received
written notice or has actual knowledge that a default has occurred under the
Underlying Instruments and any applicable grace period has expired such that the
holders of such Collateral Obligation have accelerated the repayment of such
Collateral Obligation (but only until such default is cured or waived) in the
manner provided in the Underlying Instruments;

 

(g)           with respect to any Related Collateral Obligation, an Affiliate of
the Borrower that owns the related Variable Funding Asset fails to comply with
any funding obligation under such Variable Funding Asset; or

 

(h)           the Servicer determines, in its sole discretion, in accordance
with the Credit and Collection Policy, that all or a portion of such Collateral
Obligation is not collectible or otherwise places such Collateral Obligation on
non-accrual status.

 

“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.

 

“Determination Date” means the last day of each calendar month.

 

“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.

 

“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination, the value (expressed as a percentage of par) of such
Collateral Obligation as determined by the Administrative Agent in its sole
discretion in accordance with Section 2.7.

 

“Distribution Date” means the 15th day of each calendar month, or if such date
is not a Business Day, the next succeeding Business Day, commencing in May 2014.

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such diversity scores shall be
updated at the option of the Administrative Agent in its sole discretion if
Moody’s publishes revised criteria.

 

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Servicer on behalf of the Borrower) to the Collateral
Custodian that identifies each of

 

-10-

 

 

the documents contained in each Collateral Obligation File and whether such
document is an original or a copy and whether a hard copy or electronic copy
will be delivered to the Collateral Custodian related to a Collateral Obligation
and includes the name of the Obligor with respect to such Collateral Obligation,
in each case as of the related Funding Date.

 

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

 

“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation. In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation and amortization and, to the extent approved by the Administration
Agent on a Collateral Obligation by Collateral Obligation basis, any other costs
and expenses reducing earnings and other extraordinary non-recurring costs and
expenses for such period (to the extent deducted in determining earnings from
continuing operations for such period).

 

“Effective Date” has the meaning set forth in Section 6.1.

 

“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations minus the outstanding
principal amount of all Advances outstanding and (y) $0.

 

“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the product of (i) the Principal Balance of such Collateral
Obligation divided by (ii) the Appraised Value of such Collateral Obligation as
of such date of determination.

 

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Administrative
Agent, acting in its reasonable discretion, by written notice to the Servicer.
DBNY, Deutsche Bank Trust Company of the Americas and U.S. Bank National
Association are deemed to be acceptable securities intermediaries to the
Administrative Agent.

 

“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise waived by
the Administrative Agent in its sole discretion in the applicable Approval
Notice):

 

(a)           the Administrative Agent in its sole discretion has delivered an
Approval Notice with respect to such Collateral Obligation;

 

-11-

 

 

(b)         such Collateral Obligation is (i) either (A) a First Lien Loan, a
Second Lien Loan, a Mezzanine Loan or an Unsecured Loan or, (B) prior to the
occurrence of a Required Sale Event, a Senior Secured Bond or a Second Lien
Bond, and (ii) is not a Defaulted Collateral Obligation;

 

(c)          such Collateral Obligation is not an Equity Security and is not
convertible into an Equity Security at the option of the applicable Obligor or
any Person other than the Borrower;

 

(d)          such Collateral Obligation is not a Structured Finance Obligation
or a participation interest;

 

(e)          such Collateral Obligation is denominated in Dollars and is not
convertible by the Obligor thereof into any currency other than Dollars;

 

(f)          such Collateral Obligation is not a single-purpose real estate
based loan (unless the related real estate is a hotel, casino or other operating
company), a construction loan or a project finance loan;

 

(g)          such Collateral Obligation is not a lease (including a financing
lease);

 

(h)          if such Collateral Obligation is a Deferrable Collateral
Obligation, it provides for periodic payments of interest thereon in cash no
less frequently than semi-annually and the portion of interest required to be
paid in cash under the terms of the related Underlying Instruments results in
the outstanding principal amount of such Collateral Obligation having an
effective rate of current interest paid in cash on such day of not less than (i)
if such Deferrable Collateral Obligation is a Fixed Rate Collateral Obligation,
8.00% per annum over the LIBOR Rate or (ii) otherwise, 7.00% per annum over the
applicable index rate;

 

(i)           if such Collateral Obligation is a Related Collateral Obligation,
the Borrower has represented to the Administrative Agent that the applicable
Affiliate of the Borrower or Servicer has sufficient liquidity to meet the
funding obligations of the related Variable Funding Asset;

 

(j)          such Collateral Obligation is not incurred or issued in connection
with a merger, acquisition, consolidation, sale of all or substantially all of
the assets of a Person, restructuring or similar transaction, which obligation
or security by its terms is required to be repaid within one year of the
incurrence thereof with proceeds from additional borrowings or other
refinancings (other than any additional borrowing or refinancing if one or more
financial institutions has provided the issuer of such obligation or security
with a binding written commitment to provide the same, so long as (i) such
commitment is equal to the outstanding principal amount of such Collateral
Obligation and (ii) such committed replacement facility has a maturity of at
least one year and cannot be extended beyond such one year maturity pursuant to
the terms thereof);

 

(k)          such Collateral Obligation is not a trade claim;

 

-12-

 

 

(l)           after the occurrence of a Required Sale Event, such Collateral
Obligation is not a bond;

 

(m)         the Obligor with respect to such Collateral Obligation is an
Eligible Obligor;

 

(n)          such Collateral Obligation is not Margin Stock;

 

(o)          such Collateral Obligation is not a security or swap transaction
that has payments associated with either payments of interest on and/or
principal of a reference obligation or the credit performance of a reference
obligation;

 

(p)          such Collateral Obligation provides for the periodic payment of
cash interest;

 

(q)          such Collateral Obligation has a term to stated maturity that does
not exceed eight (8) years;

 

(r)           such Collateral Obligation is not subject to substantial
non-credit related risk, as determined by the Servicer in accordance with the
Servicing Standard;

 

(s)          the acquisition of which will not cause the Borrower to be deemed
to own 5.0% or more of any class of voting securities of any Obligor or 25.0% or
more of the total equity of any Obligor or any securities that are immediately
convertible into or immediately exercisable or exchangeable for 5.0% or more of
any class of voting securities of any Obligor or 25.0% or more of the total
equity of any Obligor, in each case as determined by the Servicer;

 

(t)           the Underlying Instrument for which does not contain
confidentiality provisions that restrict the ability of the Administrative Agent
to exercise its rights under the Transaction Documents, including, without
limitation, its rights to review such debt obligation, the Underlying Instrument
and related documents and credit approval file;

 

(u)          the acquisition of which is not in violation of Regulations T, U or
X of the FRS Board;

 

(v)          such Collateral Obligation is capable of being transferred to and
owned by the Borrower (whether directly or by means of a security entitlement)
and of being pledged, assigned or novated by the owner thereof or of an interest
therein, subject to customary qualifications for instruments similar to such
Collateral Obligation, (i) to the Administrative Agent, (ii) to any assignee of
the Administrative Agent permitted or contemplated under this Agreement, (iii)
to any Person at any foreclosure or strict sale or other disposition initiated
by a secured creditor in furtherance of its security interest, and (iv) to
commercial banks, financial institutions, offshore and other funds (in each
case, including transfer permitted by operation of the UCC);

 

(w)         the proceeds of such Loan will not be used to finance activities of
the type engaged in by businesses classified under NAICS Codes 2361 (Residential
Building

 

-13-

 

 

Construction), 2362 (Nonresidential Building Construction), 2371 (Utility System
Construction), or 2372 (Land Subdivision);

 

(x)           the Related Security for such Collateral Obligation is primarily
located in the United States; and

 

(y)          such Collateral Obligation does not have either (x) a public rating
by Standard & Poor’s of “CCC-” or below or (y) a Moody’s probability of default
rating (as published by Moody’s) of “Caa3” or below.

 

“Eligible Obligor” means, on any day, any Obligor that (i) is a business
organization (and not a natural person) that is duly organized and validly
existing under the laws of the United States or any State thereof, (ii) is a
legal operating entity or holding company, (iii) is not an Official Body and
(iv) is not an Affiliate of, or controlled by, the Borrower, the Servicer or the
Equityholder.

 

“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.

 

“Equityholder” has the meaning set forth in the Preamble.

 

“Equity Security” means any asset that is not (i) a First Lien Loan, a Second
Lien Loan, a Mezzanine Loan or an Unsecured Loan or (ii) prior to the occurrence
of a Required Sale Event, a Senior Secured Bond or a Second Lien Bond.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Collateral Obligations to be purchased or sold by the
Borrower on such date), the sum, without duplication, of the following amounts:

 

(a)          the excess, if any, of (i) the sum of the Principal Balances of all
Collateral Obligations that are Senior Secured Bonds, Mezzanine Loans, Second
Lien Bonds or Unsecured

 

-14-

 

 

Loans over 40% of the Excess Concentration Measure; provided, that (x) no more
than 20% of the Excess Concentration Measure can consist of Unsecured Loans, (y)
no more than 20% of the Excess Concentration Measure can consist of Senior
Secured Bonds and (z) no more than 20% of the Excess Concentration Measure can
consist of Second Lien Bonds;

 

(b)          with respect to the single Obligor with the highest aggregate
outstanding Principal Balance, the excess, if any, of the sum of the Principal
Balances of the Collateral Obligations of such Obligor over 10% of the Excess
Concentration Measure;

 

(c)          with respect to the four Obligors (other than the Obligor
identified in clause (b) above) with the highest aggregate outstanding Principal
Balance, the excess, if any, of the sum of the Principal Balances of the
Collateral Obligations of any such Obligor over 7.50% of the Excess
Concentration Measure;

 

(d)          the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are obligations of any single Obligor (other than
the Obligors identified in clauses (b) and (c) above) over 5% of the Excess
Concentration Measure;

 

(e)         with respect to the Obligors in the two Moody’s Industry
Classifications with the highest aggregate outstanding Principal Balances, the
excess, if any, of the sum of the Principal Balances of the Collateral
Obligations of any such group of Obligors over 20% of the Excess Concentration
Measure;

 

(f)           with respect to the Obligors in the Moody’s Industry
Classification with the highest aggregate outstanding Principal Balance (other
than the Obligors in the two Moody’s Industry Classification identified in
clause (e) above), the excess, if any, of the sum of the Principal Balance of
the Collateral Obligations of such group of Obligors over 15% of the Excess
Concentration Measure;

 

(g)         the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations in any single Moody’s Industry Classification (other than
the Obligors in the Moody’s Industry Classifications identified in clauses (e)
and (f) above) over 10% of the Excess Concentration Measure;

 

(h)         the excess, if any, of the sum of the Principal Balances of all
Loans that are Fixed Rate Collateral Obligations that are not subject to a
qualifying Hedging Agreement to the extent required by Section 10.6 over 10% of
the Excess Concentration Measure;

 

(i)          the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Deferrable Collateral Obligations over 10% of
the Excess Concentration Measure;

 

(j)           the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Variable Funding Assets over 10% of the Excess
Concentration Measure; and

 

(k)          the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are DIP Loans over 10% of the Excess Concentration
Measure.

 

-15-

 

 

“Excess Concentration Measure” means the sum of the Principal Balances for all
Eligible Collateral Obligations.

 

“Excess Funds” means, as of any date of determination and with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.

 

“Excluded Amounts” means (i) any amount received in the Collection Account with
respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Official Body on such Collateral Obligation or on any Related Security,
(ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) that are for the account of the applicable
Person from whom the Borrower purchased such Collateral Obligation, (iii) any
reimbursement of insurance premiums, (iv) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Obligations which are
held in an escrow account for the benefit of the Obligor and the secured party
pursuant to escrow arrangements under Underlying Instruments or (v) any amount
deposited into the Collection Account in error.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
4.3, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.3(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Executive Officer” means, with respect to the Borrower, the Servicer or the
Equityholder, the Chief Executive Officer, the Chief Operating Officer of such
Person or any other Person included on the incumbency of the Borrower, Servicer
or Equityholder, as applicable, delivered pursuant to Section 6.1(g) and, with
respect to any other Person, the President, Chief Financial Officer or any Vice
President.

 

“Extension Request” has the meaning set forth in Section 2.6.

 

“Facility Amount” means (a) prior to the end of the Revolving Period, (i)
initially, $50,000,000 and, (ii) after two-month anniversary of the Effective
Date, $60,000,000, unless this

 

-16-

 

 

amount is permanently reduced pursuant to Section 2.5, in which event it means
such lower amount and, (b) after the end of the Revolving Period, the Advances
outstanding.

 

“Facility Termination Date” means the earlier of (i) the date that is twelve
(12) months after the last day of the Revolving Period and (ii) the effective
date on which the facility hereunder is terminated pursuant to Section 13.2.

 

“Facility Termination Event” means any of the events described in Section 13.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant thereto, including any applicable intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” has the meaning set forth in Section 8.4.

 

“Fees” has the meaning set forth in Section 8.4.

 

“First Lien Loan” means any loan that (i) is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, (ii) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under Applicable Law (subject to liens
permitted under the applicable credit agreement that are reasonable for similar
loans, and liens accorded priority by law in favor of any Official Body), and
(iii) the Servicer determines in good faith that the value of the collateral or
the enterprise value securing the loan on or about the time of acquisition
equals or exceeds the outstanding principal balance of the loan plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral.

 

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.

 

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

-17-

 

 

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

 

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

 

“Hedge Counterparty” means (a) DBNY and its Affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Administrative Agent,
and (y) has a long-term unsecured debt rating of not less than “A” by S&P, not
less than “A2” by Moody’s and not less than “A” by Fitch (if such entity is
rated by Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured
debt rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and
not less than “Fl” by Fitch (if such entity is rated by Fitch) (the “Short-term
Rating Requirement”), and (ii) in a Hedging Agreement (x) consents to the
assignment hereunder of the Borrower’s rights under the Hedging Agreement to the
Administrative Agent on behalf of the Secured Parties and (y) agrees that in the
event that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating
below the Long-term Rating Requirement or reduces it short-term debt rating
below the Short-term Rating Requirement, it shall either collateralize its
obligations in a manner reasonably satisfactory to the Administrative Agent, or
transfer its rights and obligations under each Hedging Agreement (excluding,
however, any right to net payments or Hedge Breakage Costs under any Hedge
Transaction, to the extent accrued to such date or to accrue thereafter and
owing to the transferring Hedge Counterparty as of the date of such transfer) to
another entity that meets the Long-term Rating Requirement and the Short-term
Rating Requirement and has entered into a Hedging Agreement with the Borrower on
or prior to the date of such transfer.

 

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

 

-18-

 

 

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

 

“Increased Costs” means collectively, any increased cost, loss or liability
owing to the Administrative Agent and/or any other Affected Person under Article
V of this Agreement.

 

“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss other than any unfunded
commitments of the Borrower with respect to Variable Funding Assets.

 

“Indemnified Amounts” has the meaning set forth in Section 16.1.

 

“Indemnified Party” has the meaning set forth in Section 16.1.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Managers, another nationally-recognized company reasonably approved
by the Administrative Agent, in each case that is not an Affiliate of the
Borrower and that provides professional Independent Managers and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as an Independent Manager and is not, and has never been, and will not
while serving as Independent Manager be, any of the following:

 

-19-

 

 

(a)         a member, partner, equityholder, manager, director, officer or
employee of the Borrower, the Equityholder, or any of their respective
equityholders or Affiliates (other than as an Independent Manager of the
Equityholder, the Borrower or an Affiliate of the Borrower or the Equityholder
that is not in the direct chain of ownership of the Borrower and that is
required by a creditor to be a single purpose bankruptcy remote entity; provided
that such Independent Manager is employed by a company that routinely provides
professional Independent Managers or managers in the ordinary course of its
business);

 

(b)         a creditor, supplier or service provider (including provider of
professional services) to the Borrower, the Equityholder, or any of their
respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Managers and other
corporate services to the Borrower, the Equityholder or any of their respective
Affiliates in the ordinary course of its business);

 

(c)         a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(d)         a Person that controls (whether directly, indirectly or otherwise)
any of (a), (b) or (c) above.

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within sixty (60) days; or (b) the commencement by such Person of
a voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing.

 

“Interest Collections” means, with respect to the Collateral (other than
Reference Asset Collections) following the applicable Cut-Off Date, (i) all
payments and collections owing to the Borrower in its capacity as lender and
attributable to interest on any Collateral Obligation or other Collateral,
including scheduled payments of interest and payments of interest relating to
principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Collateral Obligation or other Collateral, (ii)
any commitment, ticking, upfront, underwriting, origination or amendment fees
received in respect of any Collateral Obligation and (iii) the earnings on
Interest

 

-20-

 

 

Collections in the Collection Account that are invested in Permitted
Investments, in each case, other than Retained Interests.

 

“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
171758-201, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.

 

“Lender Group” means each Lender and related Agent from time to time party
hereto.

 

“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii) EBITDA of such Obligor.

 

“LIBOR Rate” shall mean, with respect to any Accrual Period, the rate per annum
shown by the Bloomberg Professional Service as the London interbank offered rate
for deposits in Dollars for a period equal to such Accrual Period as of 11:00
a.m., London time, two Business Days prior to the first day of such Accrual
Period; provided, that in the event no such rate is shown, the LIBOR Rate shall
be the rate per annum based on the rates at which Dollar deposits for a period
equal to such Accrual Period are displayed on page “LIBOR” of the Reuters
Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two Business Days prior to the first
day of such Accrual Period (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided, further, that in the event fewer than two such rates are
displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate per
annum at which deposits in Dollars are offered by the principal office of the
Administrative Agent in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Accrual Period for delivery on such first day and for a period equal to
such Accrual Period.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

-21-

 

 

“Loan” means any commercial loan, bond or note.

 

“Make-Whole Fees” has the meaning set forth in the Fee Letters.

 

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.

 

“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against the
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to the Borrower under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Borrower or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Borrower, or admit in writing the Borrower’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Servicer; (b) the ability of the Borrower or the Servicer to perform its
obligations under this Agreement or any of the other Transaction Documents; (c)
the validity or enforceability of this Agreement, any of the other Transaction
Documents, or the rights and remedies of the Secured Parties hereunder or
thereunder taken as a whole; or (d) the aggregate value of the Collateral or on
the assignments and security interests granted by the Borrower in this
Agreement.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
which:

 

(a)           reduces or forgives any or all of the principal amount due under
such Collateral Obligation;

 

(b)           (i) waives one or more interest payments, (ii) permits any
interest due in cash to be deferred or capitalized and added to the principal
amount of such Collateral Obligation (other than any deferral or capitalization
already allowed by the terms of any Deferrable Collateral Obligation as of the
related Cut-Off Date) or (iii) reduces the spread or coupon payable on such
Collateral Obligation;

 

(c)           contractually or structurally subordinates such Collateral
Obligation by operation of (i) any priority of payment provisions, (ii) turnover
provisions, (iii) the transfer of assets in order to limit recourse to the
related Obligor or (iv) the granting of Liens on any of the collateral securing
such Collateral Obligation, each that requires the consent of the Borrower or
any lenders thereunder;

 

(d)           either (i) extends the maturity date of such Collateral Obligation
past the maturity date as of the related Cut-Off Date or (ii) extends the
amortization schedule with respect thereto;

 

-22-

 

 

(e)           substitutes, alters or releases the Related Security securing such
Collateral Obligation and such substitution, alteration or release, individually
or in the aggregate and as determined in the Administrative Agent’s reasonable
discretion, materially and adversely affects the value of such Collateral
Obligation;

 

(f)           results in any less financial information in respect of reporting
frequency, scope or otherwise being provided with respect to the related Obligor
or reduces the frequency or total number of any appraisals required thereunder
that, in each case, has an effect on the ability of the Servicer or the
Administrative Agent (as determined by the Administrative Agent in its
reasonable discretion) to make any determinations or calculations required or
permitted hereunder;

 

(g)           results in any change in the currency or composition of any
payment of interest or principal to any currency other than that in which such
Collateral Obligation was originally denominated;

 

(h)           with respect to an Asset Based Loan, results in a change to or
grants relief from the borrowing base or any related definition; or

 

(i)           results in a change to the calculation of EBITDA for the related
Obligor.

 

“Maximum Portfolio Advance Rate” has the meaning set forth in the Fee Letters.

 

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
day if the Weighted Average Life of all Eligible Collateral Obligations included
in the Collateral is less than or equal to 6.0 years.

 

“Measurement Date” means each of the following, as applicable: (i) the Effective
Date; (ii) each Determination Date; (iii) each Funding Date; (iv) the date of
any repayment or prepayment pursuant to Section 2.4; (v) the date that the
Servicer has actual knowledge of the occurrence of any Revaluation Event with
respect to any Collateral Obligation; (vi) the date of any optional repurchase
or substitution pursuant to Section 7.11; and (vii) the date of any Optional
Sale.

 

“Mezzanine Loan” means any Loan that (i) is not a First Lien Loan or a Second
Lien Loan and (ii) is secured by a valid perfected Lien to or on specified
collateral securing the related Obligor’s obligations under the Loan.

 

“Minimum Diversity Test” means a test that will be satisfied if the Diversity
Score of all Eligible Collateral Obligations included in the Collateral is equal
to or greater than 10.

 

“Minimum Equity Test” means a test that will be satisfied on any date of
determination if the Effective Equity is greater than the greater of (a) the sum
of the Collateral Obligation Amounts of the five (5) Obligors with Collateral
Obligations constituting the highest aggregate Collateral Obligation Amounts and
(b) $25,000,000; provided that, for purposes of calculating clause (a) above,
the Collateral Obligation Amount with respect to any Obligor shall be the sum of
all Collateral Obligation Amounts with respect to which such Person is an
Obligor.

 

-23-

 

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any day if the Weighted Average Coupon of all Eligible Collateral Obligations
that are Fixed Rate Collateral Obligations included in the Collateral on such
day is equal to or greater than 9.00%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any day if the Weighted Average Spread of all Eligible Collateral Obligations
included in the Collateral on such day is equal to or greater than 7.00%.

 

“Monthly Report” means a report prepared by the Collateral Agent, on behalf of
the Borrower, substantially in the form of Exhibit D.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Administrative Agent in its sole discretion if Moody’s publishes
revised industry classifications.

 

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
the order of an Agent, on behalf of the related Lenders.

 

“Note Agent” has the meaning set forth in Section 14.1.

 

“Note Register” has the meaning set forth in Section 15.5(a).

 

“Note Registrar” has the meaning set forth in Section 15.5(a).

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Administrative Agent or any other Affected Person or Indemnified Party arising
under or in connection with this Agreement, the Notes and each other Transaction
Document.

 

“Obligor” means any Person that owes payments under any Loan or Reference Asset
and, solely for purposes of calculating the Excess Concentration Amount pursuant
to clause (b) or (c) of the definition thereof, any Obligor that is an Affiliate
of another Obligor shall be treated as the same Obligor.

 

“Officer’s Certificate” means a certificate signed by an Executive Officer.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Administrative Agent.

 

“Optional Sale” has the meaning set forth in Section 7.10.

 

-24-

 

 

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer and
approved by the Administrative Agent in accordance with the definitions of
Effective LTV and the definitions used therein and set forth in the related
Approval Notice.

 

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer (and, to the extent set forth in the Asset Approval Request,
approved by the Administrative Agent) in accordance with the definition of
Leverage Multiple and the definitions used therein and set forth in the related
Approval Notice.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

“Participant” has the meaning set forth in Section 15.9(a).

 

“Participant Register” has the meaning set forth in Section 15.9(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

 

“Permitted Investment” means, at any time:

 

(a)           direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)           demand or time deposits in, certificates of deposit of, demand
notes of, or bankers’ acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian or Administrative Agent or any agent
thereof acting in its commercial capacity); provided, that the short-term
unsecured debt obligations of such depository institution or trust company at
the time of such investment, or contractual commitment providing for such
investment, are rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

 

-25-

 

 

(c)          repurchase obligations pursuant to a written agreement (i) with
respect to any obligation described in clause (a) above, where the Collateral
Custodian has taken actual or constructive delivery of such obligation in
accordance with Article VIII of this Agreement, and (ii) entered into with (x)
the Collateral Custodian or (y) the corporate trust department of a depository
institution or trust company organized under the laws of the United States or
any State thereof, the deposits of which are insured by the Federal Deposit
Insurance Corporation and the short-term unsecured debt obligations of which are
rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s (including, if
applicable, the Administrative Agent, Collateral Agent or any agent thereof
acting in its commercial capacity);

 

(d)          securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or any State whose
long-term unsecured debt obligations are assigned one of the two highest
long-term ratings by each Rating Agency at the time of such investment or
contractual commitment providing for such investment; provided, that securities
issued by any particular corporation will not be Permitted Investments to the
extent that an investment therein will cause the then outstanding principal
amount of securities issued by such corporation and held in the Accounts
collectively to exceed 10% of the value of Permitted Investments held in such
account (with Permitted Investments held in such accounts valued at par);

 

(e)          commercial paper that (i) is payable in United States dollars and
(ii) is rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

 

(f)           units of money market funds rated in the highest credit rating
category by each Rating Agency; or

 

(g)         any other demand or time deposit, obligation, security or investment
(including a hedging arrangement) as may be acceptable to the Administrative
Agent, as evidenced by a writing to that effect.

 

Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Collateral Custodian. No Permitted Investment shall have an “f”, “r”, “p”,
“pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating. Any
such investment may be made or acquired from or through the Collateral Agent or
the Administrative Agent or any of their respective affiliates, or any entity
for whom the Collateral Agent or the Administrative Agent or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (g), after the occurrence of a
Required Sale Event, Permitted Investments may only include obligations or
securities that constitute cash equivalents for purposes of the rights and
assets in paragraph (c)(8)(i)(B) of the exclusions from the definition of
“covered fund” for purposes of the Volcker Rule.

 

“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been

 

-26-

 

 

established in accordance with GAAP, (iii) as to Related Security (1) the Lien
in favor of the Borrower herein and (2) any Liens on the Related Security
permitted pursuant to the applicable Underlying Instruments and (iv) as to
agented Loans, Liens in favor of the agent on behalf of all the lenders of the
related Obligor.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

 

“Prepayment Fee” has the meaning set forth in the Fee Letter.

 

“Principal Balance” means with respect to any Collateral Obligation or Reference
Asset and as of any date, the lower of (A) the Purchase Price paid by the
Borrower (or, with respect to any Reference Asset, the Equityholder) for such
Collateral Obligation or Reference Asset and (B) the outstanding principal
balance of such Collateral Obligation or Reference Asset, exclusive of (x) any
deferred or capitalized interest on such asset and (y) any unfunded amounts with
respect to any Variable Funding Asset; provided, that for purposes of
calculating the “Principal Balance” of any Deferrable Collateral Obligation,
principal payments received on such Collateral Obligation shall first be applied
to reducing or eliminating any outstanding deferred or capitalized interest. The
“Principal Balance” of any Equity Security (other than a Reference Asset) shall
be zero.

 

“Principal Collections” means any and all amounts of collections received with
respect to the Collateral (other than Reference Asset Collections) other than
Interest Collections, including (but not limited to) (i) all collections
attributable to principal on such Collateral (including any proceeds received by
the Borrower as a result of exercising any Warrant Asset at any time), (ii) all
payments received by the Borrower pursuant to any Hedging Agreement, (iii) the
earnings on Principal Collections in the Collection Account that are invested in
Permitted Investments, and (iv) all Repurchase Amounts, in each case other than
Retained Interests.

 

“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
171758-202, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

“Purchase Price” means, with respect to any Collateral Obligation or Reference
Asset, the actual price in Dollars paid by the Borrower (or, with respect to any
Reference Asset, the Equityholder) for such Collateral Obligation or Reference
Asset minus all collections attributable to principal on such Collateral
Obligation or Reference Asset.

 

“Qualified Substitute Arrangements” has the meaning given in Section 10.6(c).

 

“Rating Agencies” means Standard & Poor’s and Moody’s.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender.

 

-27-

 

 

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.

 

“Reference Account Control Notice” has the meaning set forth in the Account
Control Agreement.

 

“Reference Asset” means any asset (i) legal title to which is owned by the
Equityholder, (ii) the beneficial ownership in interest in which and the right
to receive all Reference Asset Collections thereon have been contributed to the
Borrower by the Equityholder pursuant to the Sale and Contribution Agreement,
(iii) that is not (and cannot become) secured by a Structured Finance Obligation
and (iv) listed on Schedule 5 attached hereto (which schedule may be updated
from time to time in accordance with Section 6.4 and Section 7.5(q)(ii)).

 

“Reference Asset Account” means a segregated, non-interest bearing securities
account (within the meaning of Section 8-501 of the UCC) number 171758-700,
which is created and maintained on the books and records of the Securities
Intermediary entitled “Reference Asset Account” in the name of the Borrower and
subject to the Lien of the Collateral Agent for the benefit of the Secured
Parties, which is established and maintained pursuant to Section 8.1(a).

 

“Reference Asset Aggregate Amount” means the sum of the Reference Asset Amounts
of each Reference Asset.

 

“Reference Asset Amount” means, with respect to any Reference Asset (a) prior to
a Reference Asset Revaluation Event with respect to such Reference Asset, the
Principal Balance of such Reference Asset and (b) after a Reference Asset
Revaluation Event with respect to such Reference Asset, the value determined by
the Administrative Agent in its sole discretion.

 

“Reference Asset Collections” means any and all payments, distributions or
collections derived from or on account of any Reference Asset and payable or
distributable to the Equityholder (on account of its ownership interest in such
Reference Asset) or to the Borrower (on account of its beneficial interest in
such Reference Asset).

 

“Reference Asset Coverage Test” means a test that will be satisfied on any day
if the number (expressed as a percentage) equal to (i) the Reference Asset
Aggregate Amount divided by (ii) the aggregate Commitments is greater than 200%.

 

“Reference Asset Revaluation Event” means, with respect to any Reference Asset,
the occurrence of any “Reference Asset Revaluation Event” set forth on Schedule
6 attached hereto with respect to such Reference Asset (as such Schedule 6 may
be updated from time to time in accordance with Section 6.4 or at the direction
of the Administrative Agent to add new Reference Asset Revaluation Events with
respect to any Reference Asset after the occurrence of a Reference Asset
Revaluation Event with respect to such Reference Asset).

 

-28-

 

 

“Reference Asset Minimum Amount” means (i) initially, $100,000,000 and (ii) on
and after the date on which the Facility Amount is increased pursuant to clause
(a)(ii) of the definition thereof, $120,000,000.

 

“Reinvestment” has the meaning set forth in Section 8.3(b).

 

“Reinvestment Date” has the meaning set forth in Section 8.3(b).

 

“Reinvestment Request” has the meaning set forth in Section 8.3(b).

 

“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a Variable Funding
Asset pursuant to the same Underlying Instruments; provided that any such asset
will cease to be a Related Collateral Obligation once all commitments by such
Affiliate of the Borrower, Servicer or the Equityholder to make advances or fund
such Variable Funding Asset to the related Obligor expire or are irrevocably
terminated or reduced to zero.

 

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

 

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

 

“Related Security” means, with respect to each Collateral Obligation:

 

(a)           any Related Property securing a Collateral Obligation, all
payments paid in respect thereof and all monies due, to become due and paid in
respect thereof accruing after the applicable Advance Date and all liquidation
proceeds thereof;

 

(b)          all guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;

 

(c)           all Collections with respect to such Collateral Obligation and any
of the foregoing;

 

(d)          any guarantees or similar credit enhancement for an Obligor’s
obligations under any Collateral Obligation, all UCC financing statements or
other filings relating thereto, including all rights and remedies, if any,
against any Related Security, including all amounts due and to become due to the
Borrower thereunder and all rights, remedies, powers, privileges and claims of
the Borrower thereunder (whether arising pursuant to the terms of such agreement
or otherwise available to the Borrower at law or in equity);

 

-29-

 

 

(e)           all Records with respect to such Collateral Obligation and any of
the foregoing; and

 

(f)           all recoveries and proceeds of the foregoing.

 

“REO Asset” means, with respect to any Collateral Obligation, any Related
Property that has been foreclosed on or repossessed from the current Obligor by
the Servicer, and is being managed by the Servicer on behalf of, and in the name
of, any REO Asset Owner, for the benefit of the Secured Parties and any other
equity holder of such REO Asset Owner.

 

“REO Asset Owner” has the meaning set forth in Section 7.12(a).

 

“REO Servicing Standard” has the meaning set forth in Section 7.12(a).

 

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6, of this
Agreement to maintain Hedging Agreements.

 

“Reporting Date” means, with respect to any Distribution Date, the second
Business Day prior to such Distribution Date.

 

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to the Sale and Contribution
Agreement as of any time of determination, the sum of (i) the greater of (a) an
amount equal to the purchase price paid by the Borrower for such Collateral
Obligation (excluding purchased accrued interest and original issue discount)
less all payments of principal received in connection with such Collateral
Obligation since the date it was added to the Collateral and (b) the Collateral
Obligation Amount of such Collateral Obligation, (ii) any accrued and unpaid
interest thereon since the last Distribution Date and (iii) all Hedge Breakage
Costs owed to any relevant Hedge Counterparty for any termination of one or more
Hedge Transactions, in whole or in part, as required by the terms of any Hedging
Agreement, incurred in connection with such payment or repurchase and the
termination of any Hedge Transactions in whole or in part in connection
therewith.

 

“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Servicer, as applicable, on or before the immediately prior Reporting Date and
any Collateral Obligation purchased by the Equityholder pursuant to the Sale and
Contribution Agreement as to which the Repurchase Amount has been deposited in
the Collection Account by or on behalf of the Equityholder.

 

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Servicer.

 

“Required Lenders” means, at any time, Lenders holding Advances aggregating
greater than 50% of all Advances outstanding or, if there are no Advances
outstanding, Lenders holding Commitments aggregating greater than 50% of all
Commitments.

 

-30-

 

 

“Required Sale Event” has the meaning set forth in Section 7.13.

 

“Responsible Officer” means, with respect to (a) the Servicer or the Borrower,
its Chief Executive Officer, Chief Operating Officer, or any other officer or
employee of the Servicer or the Borrower directly responsible for the
administration or collection of the Collateral Obligations, (b) the Collateral
Agent or Collateral Custodian, any officer within the Corporate Trust Office,
including any director, vice president, assistant vice president or associate
having direct responsibility for the administration of this Agreement, who at
the time shall be such officers, respectively, or to whom any matter is referred
because of his or her knowledge of and familiarity with the particular subject,
or (c) any other Person, the President, any Vice-President or Assistant
Vice-President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.

 

“Retained Economic Interest” has the meaning set forth in Section 10.23(a).

 

“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

 

“Retention Requirements” means Part 5 of the Capital Requirements Regulation,
together with any guidelines, regulatory technical standards, implementing
technical standards or related documents published from time to time in relation
thereto by the European Banking Authority (or any predecessor or successor
agency or authority) and the European Commission, together with each other
amendment or modification thereto approved by the parties hereto for purposes of
this definition, each to the extent legally binding in the Member State of a
Lender and in each case as determined or imposed by any regulatory body having
supervisory authority over any Lender.

 

“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:

 

(a)           the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing with respect to such Collateral
Obligation (without giving effect to any grace period applicable thereto);

 

(b)           the occurrence of an Insolvency Event with respect to any related
Obligor;

 

(c)           the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing with respect to another debt obligation
of the same Obligor secured by the same collateral and which is either full
recourse or senior to or pari passu with in right of payment to such Collateral
Obligation (without giving effect to any grace period applicable thereto);

 

-31-

 

 

(d)           the Servicer determines, in its sole discretion, in accordance
with the Servicing Standard and the Credit and Collection Policy, that all or a
portion of such Collateral Obligation is not collectible or otherwise places
such Collateral Obligation on non-accrual status;

 

(e)           the occurrence of a Material Modification with respect to such
Collateral Obligation that is not previously approved by the Administrative
Agent (in its sole discretion);

 

(f)           the related Obligor fails to deliver to the Borrower or the
Servicer any financial reporting information (i) as required by the Underlying
Instruments of such Collateral Obligation (without giving effect to any
applicable grace period thereunder) and (ii) less frequently than quarterly;

 

(g)           with respect to any Enterprise Value Loan, the Leverage Multiple
with respect to such Collateral Obligation becomes more than 1.0x higher than
the Leverage Multiple as calculated when such Collateral Obligation was first
pledged into the Collateral;

 

(h)           with respect to any Asset Based Loan, the Effective LTV of such
Collateral Obligation increases by more than an amount equal to 15% of the
Original Effective LTV of such Collateral Obligation; provided that each
subsequent increase of an additional 15% over the applicable Original Effective
LTV shall be an additional Revaluation Event; or

 

(i)           with respect to any Asset Based Loan, (A) the Borrower (or the
Servicer, on the Borrower’s behalf) fails (or fails to cause the Obligor to)
retain an Approved Valuation Firm to re-calculate the Appraised Value of (x)
with respect to any such Asset Based Loan that has intellectual property,
equipment or real property, as the case may be, in its borrowing base, the
collateral securing such Asset Based Loan that at least once every twelve (12)
months that such Loan is included in the Collateral (subject to a 30 day grace
period with respect to any such review) and (y) with respect to all other Asset
Based Loans included in the Collateral, the collateral securing such Loan at
least once every six (6) months that such Loan in included in the Collateral
(subject to a 30 day grace period with respect to any such review) or (B) the
Borrower (or the Servicer, on the Borrower’s behalf) (or the related Obligor, as
applicable) changes the Approved Valuation Firm with respect to any Asset Based
Loan or the related Approved Valuation Firm changes the metric for valuing the
collateral of such Loan, each without the written approval of the Administrative
Agent.

 

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the date that is twenty-four (24) months
after the Effective Date or, if such date is extended pursuant to Section 2.6,
the date mutually agreed upon by the Borrower and the Administrative Agent, (ii)
the date on which the Facility Amount is terminated in full pursuant to Section
2.5 or (iii) the occurrence of a Facility Termination Event.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the date hereof, by and between the Equityholder, as seller, and the
Borrower, as purchaser.

 

-32-

 

 

“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request. Each such schedule shall
identify the assets that will become Collateral Obligations, shall set forth
such information with respect to each such Collateral Obligation as the Borrower
or the Administrative Agent may reasonably require and shall supplement any such
schedules attached to previously-delivered Asset Approval Requests.

 

“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.

 

“Second Lien Bond” means a debt security (that is not a loan) that is issued by
a corporation, limited liability company, partnership or trust and secured by a
valid second priority perfected security interest or specified collateral.

 

“Second Lien Loan” means any Loan that (i) is not (and that by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the related Obligor other than a First Lien Loan with respect to the liquidation
of such Obligor or the collateral for such Loan and (ii) is secured by a valid
second priority perfected Lien to or on specified collateral securing the
related Obligor’s obligations under the Loan, which Lien is not subordinate to
the Lien securing any other debt for borrowed money other than a First Lien Loan
on such specified collateral.

 

“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, each Lender, the Administrative Agent, each Agent, each other
Affected Person, Indemnified Party and Hedge Counterparty and their respective
permitted successors and assigns.

 

“Securities Intermediary” means the Collateral Custodian, or any subsequent
institution acceptable to the Administrative Agent at which the Accounts are
kept.

 

“Senior Secured Bond” means a debt security (that is not a loan) that is (a)
issued by a corporation, limited liability company, partnership or trust and (b)
secured by a valid first priority perfected security interest on specified
collateral.

 

“Senior Servicing Fee” means, with respect to any Distribution Date, the senior
fee payable to the Servicer or successor servicer (as applicable) for services
rendered during the related Collection Period, which shall be equal to
one-twelfth of the product of (i) the Senior Servicing Fee Percentage multiplied
by (ii) the average of the values of the aggregate Collateral Obligation Amount
of the Eligible Collateral Obligations on the first day and the last day of the
related Collection Period.

 

“Senior Servicing Fee Percentage” means 0.25%.

 

“Servicer” means, initially, Business Development Corporation of America or any
successor servicer appointed pursuant to this Agreement.

 

“Servicer Default” means the occurrence of one of the following events:

 

-33-

 

 

(a)          any failure by the Servicer to deposit or credit, or to deliver for
deposit, in the Collection Account any amount required hereunder to be so
deposited, credited or delivered or to make any required distributions
therefrom;

 

(b)          failure on the part of the Servicer duly to observe or to perform
in any respect any other covenant or agreement of the Servicer set forth in this
Agreement which failure continues unremedied for a period of 30 days after the
date on which written notice of such failure shall have been given to the
Servicer by the Borrower, the Collateral Agent or the Administrative Agent;

 

(c)          the occurrence of an Insolvency Event with respect to the Servicer;

 

(d)         any representation, warranty or statement of the Servicer made in
this Agreement or any certificate, report or other writing delivered pursuant
hereto shall prove to be false or incorrect as of the time when the same shall
have been made or deemed made (i) which incorrect representation, warranty or
statement has a material and adverse effect on (1) the validity, enforceability
or collectability of this Agreement or any other Transaction Document or (2) the
rights and remedies of any Secured Party with respect to matters arising under
this Agreement or any other Transaction Document, and (ii) within 30 days after
written notice thereof shall have been given to the Servicer by the Borrower,
the Collateral Agent or the Administrative Agent, the circumstance or condition
in respect of which such representation, warranty or statement was incorrect
shall not have been eliminated or otherwise cured;

 

(e)          a Facility Termination Event occurs;

 

(f)           (i) the failure of the Servicer to make any payment when due
(after giving effect to any related grace period) under one or more agreements
for borrowed money to which it is a party in an aggregate amount in excess of
$5,000,000, individually or in the aggregate; (ii) the occurrence of any event
or condition that has resulted in the acceleration of such recourse debt in
excess of $5,000,000; or (iii) the occurrence and continuation for at least
sixty (60) days of any event or condition that permits the acceleration of such
recourse debt, whether or not waived, in excess of $5,000,000;

 

(g)         the rendering against the Servicer of one or more final,
non-appealable judgments, decrees or orders for the payment of money in excess
of $5,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
sixty (60) consecutive days without a stay of execution;

 

(h)          any change in the management of the Servicer (so long as the
Equityholder is Servicer) (whether by resignation, termination, disability,
death or lack of day-to-day management) relating to any three of Peter M. Budko,
Robert Grunewald, Nick Radesca and Nicholas Schorsch failing to be an employee
of BDCA or American Realty Capital, Inc. (“ARC”), as applicable, that is
actively involved in the management of the Equityholder’s or ARC’s daily
activities including, but not limited to, general management, management of the
Collateral Obligations, underwriting and the credit approval process and credit
monitoring activities, and such individuals are not replaced with other
individuals reasonably acceptable to the Administrative Agent within sixty (60)
days of such event; or

 

-34-

 

 

(i)           Business Development Corporation of America ceases to be the
Servicer.

 

“Servicing Standard” means, with respect to any Collateral Obligations, to
service and administer such Collateral Obligations on behalf of the Secured
Parties in accordance with the Underlying Instruments and all customary and
usual servicing practices which are consistent with the higher of: (i) the
customary and usual servicing practices that a prudent loan investor or lender
would use in servicing loans like the Collateral Obligations for its own
account, and (ii) the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“Specified Servicer Default” means a Servicer Default described in clause (i) of
the definition thereof resulting from BDCA’s resignation as Servicer hereunder,
if (and only if) in connection with Business Development Corporation of
America’s resignation as Servicer it delivers an Officer’s Certificate to the
Administrative Agent certifying that it has determined that (a) the performance
of its duties hereunder is or becomes impermissible under Applicable Law and (b)
there is no reasonable action that it could take to make the performance of its
duties hereunder permissible under Applicable Law.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.

 

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligations, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.

 

“Subordinated Servicing Fee” means, with respect to any Distribution Date, the
subordinated fee payable to the Servicer or successor servicer (as applicable)
for services rendered during the related Collection Period, which shall be equal
to one-twelfth of the product of (i) the Subordinated Servicing Fee Percentage
multiplied by (ii) the average of the values of the aggregate Collateral
Obligation Amount of the Eligible Collateral Obligations on the first day and
the last day of the related Collection Period.

 

-35-

 

 

“Subordinated Servicing Fee Percentage” means 0.25%.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

 

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale and Contribution Agreement.

 

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

“Transaction Documents” means this Agreement, the Notes, the Sale and
Contribution Agreement, the Collateral Agent and Collateral Custodian Fee
Letter, each Fee Letter, the Account Control Agreement and the other documents
to be executed and delivered in connection with this Agreement, specifically
excluding from the foregoing, however, Underlying Instruments delivered in
connection with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

 

“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.

 

“Undrawn Fee” a fee payable pursuant to Section 3.2 for each day of the related
Collection Period equal to the product of (x) the difference between the
aggregate Commitments on such day minus the aggregate principal amount of
outstanding Advances on such day, times (y) the Undrawn Fee Rate times (z)
1/360.

 

“Undrawn Fee Rate” has the meaning set forth in the Fee Letters.

 

“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 171758-701, which is created and maintained on the books and
records of the

 

-36-

 

 

Securities Intermediary entitled “Unfunded Exposure Account” in the name of the
Borrower and subject to the Lien of the Collateral Agent for the benefit of the
Secured Parties, which is established and maintained pursuant to Section 8.1(a).

 

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

 

“Unmatured Facility Termination Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Facility Termination Event.

 

“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.

 

“Unsecured Loan” means any Loan that (a) is not secured by a pledge of
collateral and (b) senior or pari passu in right of payment to any other
unsecured indebtedness of the related Obligor.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(3) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).

 

“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.

 

“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.

 

“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage equal to (i) the sum, for each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that is a Fixed Rate Collateral Obligation of (x) the
interest rate for such Collateral Obligation minus the LIBOR Rate multiplied by
(y) the Collateral Obligation Amount of each such Collateral Obligation divided
by (ii) the sum of the Collateral Obligation Amounts for all Eligible Collateral
Obligations that are Fixed Rate Collateral Obligations.

 

-37-

 

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by (i)
summing the products obtained by multiplying (a) the Advance Rate of each such
Eligible Collateral Obligation by (b) such Eligible Collateral Obligation’s
contribution to the Adjusted Aggregate Eligible Collateral Obligation Balance
and (ii) dividing such sum by the Adjusted Aggregate Eligible Collateral
Obligation Balance.

 

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.

 

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount.

 

“Withholding Agent” means the Borrower, the Administrative Agent and the
Servicer.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

 

Section 1.2           Other Definitional Provisions. (a) Unless otherwise
specified therein, all terms defined in this Agreement have the meanings as so
defined herein when used in the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto.

 

(b)           Each term defined in the singular form in Section 1.1 or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

 

(c)           The words “hereof,” “herein,” “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

 

(d)           The following terms which are defined in the UCC in effect in the
State of New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Documents, Equipment, Financial
Assets, Funds-Transfer system, General Intangibles, Indorse and Indorsed,
Instruments, Inventory, Investment

 

-38-

 

 

Property, Proceeds, Securities Accounts, Securities Intermediary, Security
Certificates, Security Entitlements, Security Interest and Uncertificated
Securities.

 

(e)           Unless otherwise specified, each reference in this Agreement or in
any other Transaction Document to a Transaction Document shall mean such
Transaction Document as the same may from time to time be amended, restated,
supplemented or otherwise modified in accordance with the terms of the
Transaction Documents.

 

(f)           All calculations required to be made hereunder with respect to the
Collateral Obligations and Borrowing Base shall be made on a trade date basis
and after giving effect to (x) all purchases or sales to be entered into on such
trade date and (y) all Advances requested to be made on such trade date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Obligations.

 

ARTICLE II

 

THE FACILITY, ADVANCE PROCEDURES AND NOTES

 

Section 2.1           Advances. (a) On the terms and subject to the conditions
set forth in this Agreement, each Lender Group hereby agrees to make advances to
or on behalf of the Borrower (individually, an “Advance” and collectively the
“Advances”) from time to time on any date (each such date on which an Advance is
made, an “Advance Date”) during the period from the Effective Date to the end of
the Revolving Period; provided that there shall be no more than three (3)
Advance Dates during any calendar week.

 

(b)           Under no circumstances shall any Lender make an Advance if, after
giving effect to such Advance and any purchase of Eligible Collateral
Obligations in connection therewith, the aggregate outstanding principal amount
of all Advances would exceed the lower of (i) the Facility Amount and (ii) the
Borrowing Base on such day. Subject to the terms of this Agreement, during the
Revolving Period, the Borrower may borrow, reborrow, repay and prepay (subject
to the provisions of Section 2.4) one or more Advances.

 

Section 2.2           Funding of Advances. (a) Subject to the satisfaction of
the conditions precedent set forth in Section 6.2, the Borrower may request
Advances hereunder by giving notice to the Administrative Agent, each Agent and
the Collateral Agent of the proposed Advance at or prior to 11:00 a.m., New York
City time, at least two (2) Business Days (or such shorter period of time as the
Administrative Agent may agree in its sole discretion) prior to the proposed
Advance Date. Such notice (herein called the “Advance Request”) shall be in the
form of Exhibit C-1 and shall include (among other things) the proposed Advance
Date and amount of such proposed Advance, and shall, if applicable, be
accompanied by an Asset Approval Request setting forth the information required
therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Advance Date (if applicable). The amount of any Advance shall at
least be equal to the least of (x) $500,000, (y) the (1) Borrowing Base on such
day minus (2) the Advances outstanding on such day and (z) the (1) Facility
Amount on such day minus (2) the Advances outstanding on such day before giving
effect to the requested Advance as of such date. Any Advance Request given by
the Borrower pursuant to this Section 2.2, shall be

 

-39-

 

 

irrevocable and binding on the Borrower. The Administrative Agent shall have no
obligation to lend funds hereunder in its capacity as Administrative Agent.
Subject to receipt by the Collateral Agent of an Officer’s Certificate of the
Borrower confirming the satisfaction of the conditions precedent set forth in
Section 6.2, and the Collateral Agent’s receipt of such funds from the Lenders,
the Collateral Agent shall make the proceeds of such requested Advances
available to the Borrower by deposit to such account as may be designated by the
Borrower in the Advance Request in same day funds no later than 3:00 p.m., New
York City time, on such Advance Date.

 

(b)           Committed Lender’s Commitment. At no time will any Uncommitted
Lender have any obligation to fund an Advance. At all times on and after the
Conduit Advance Termination Date, all Advances shall be made by the Agent on
behalf of the applicable Committed Lenders. At any time when any Uncommitted
Lender has failed to or has rejected a request to fund an Advance, its Agent
shall so notify the Related Committed Lender and such Related Committed Lender
shall fund such Advance. Notwithstanding anything contained in this Section
2.2(b) or elsewhere in this Agreement to the contrary, no Committed Lender shall
be obligated to provide its Agent or the Borrower with funds in connection with
an Advance in an amount that would result in the portion of the Advances then
funded by it exceeding its Commitment then in effect. The obligation of the
Committed Lender in each Lender Group to remit any Advance shall be several from
that of the other Lenders, and the failure of any Committed Lender to so make
such amount available to its Agent shall not relieve any other Committed Lender
of its obligation hereunder.

 

(c)           Unfunded Commitment Provisions. Notwithstanding anything to the
contrary herein, upon the occurrence of the earlier of (i) any acceleration of
the maturity of Advances pursuant to Section 13.2 or (ii) the end of the
Revolving Period, the Borrower shall request an Advance in the amount of the
Aggregate Unfunded Amount minus the amount then on deposit in the Unfunded
Exposure Account. Following receipt of such Advance Request, the Lenders shall
fund such Advance by depositing an aggregate amount equal to the Aggregate
Unfunded Amount directly to the Collateral Custodian to be deposited into the
Unfunded Exposure Account, notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 6.2).

 

Section 2.3           Notes. The Borrower shall, upon request from any Lender
Group, execute and deliver a Note evidencing the Advances of each Lender Group.
Each such Note shall be payable to the order of the Agent for such Lender Group
in a face amount equal to the applicable Lender Group’s Commitment as of the
date of delivery for such Note. The Borrower hereby irrevocably authorizes each
Agent to make (or cause to be made) appropriate notations on the grid attached
to the Notes (or on any continuation of such grid, or at the option of such
Agent, in its records), which notations, if made, shall evidence, inter alia,
the date of the outstanding principal of the Advances evidenced thereby and each
payment of principal thereon. Such notations shall be rebuttably presumptive
evidence of the subject matter thereof absent manifest error; provided, that the
failure to make any such notations shall not limit or otherwise affect any of
the Obligations or any payment thereon.

 

-40-

 

 

Section 2.4           Repayment and Prepayments. (a) The Borrower shall repay
the Advances outstanding (i) on each Distribution Date to the extent required to
be paid hereunder and funds are available therefor pursuant to Section 8.3 and
(ii) in full on the Facility Termination Date.

 

(b)           Prior to the Facility Termination Date, the Borrower may, from
time to time, make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any Advance using Principal Collections on
deposit in the Principal Collection Account or other funds available to the
Borrower on such date; provided, that

 

(i)        all such voluntary prepayments shall require prior written notice to
the Administrative Agent (with a copy to the Collateral Agent) by 11:00 a.m. two
(2) Business Days prior to such voluntary prepayment;

 

(ii)         all such voluntary partial prepayments shall be in a minimum amount
of $500,000; and

 

(iii)         each prepayment shall be applied on the Business Day received by
the Administrative Agent if received by 3:00 p.m., New York City time, on such
day as the Amount Available constituting Principal Collections pursuant to
Section 8.3(a) as if (x) the date of such prepayment were a Distribution Date
and (y) such prepayment occurred during the Collection Period to which such
Distribution Date relates.

 

Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(b) (if any) resulting from a prepayment or payment.

 

Section 2.5           Permanent Reduction of Facility Amount. (a) The Borrower
may, (x) at any time after the end of the Revolving Period and upon five
Business Days prior written notice to the Administrative Agent, or (y) at any
time that the Administrative Agent fails to approve an Extension Request,
permanently reduce the Facility Amount (i) in whole or in part upon payment in
full (in accordance with Section 2.4) of the aggregate outstanding principal
amount of all Advances) or (ii) in part by any pro rata amount that the Facility
Amount exceeds the aggregate outstanding principal amount of all Advances (after
giving effect to any concurrent prepayment thereof). In connection with any
permanent reduction of the Facility Amount under this Section 2.5(a), the
Commitment of each Committed Lender shall automatically, and without any further
action by any party, be reduced pro rata with all other Committed Lenders such
that the sum of all Commitments will equal the newly reduced Facility Amount.

 

(b)           If the Borrower permanently reduces the Facility Amount at any
time when such reduction is not permitted by Section 2.5(a), it shall pay to the
Administrative Agent, for the respective accounts of the Lenders, the Prepayment
Fee as set forth in the Fee Letter.

 

Section 2.6           Extension of Revolving Period. The Borrower may, at any
time after the first anniversary of the Effective Date and prior to the date
that is fifteen (15) Business Days prior to the last date of the Revolving
Period, deliver a written notice to the Administrative Agent requesting an
extension of the Revolving Period for an additional twelve months (each
qualifying request, an “Extension Request”). The Administrative Agent may
approve or decline an Extension Request in its sole discretion. No request by
the Borrower to extend the Revolving

 

-41-

 

 

Period shall be considered an “Extension Request” if such request is conditioned
on an amendment to any other provision of the Transaction Documents.

 

Section 2.7           Calculation of Discount Factor.

 

(a)           In connection with the purchase of each Collateral Obligation and
prior to such Collateral Obligation being purchased by the Borrower and included
in the Collateral, the Administrative Agent will assign (in its sole discretion)
a Discount Factor for such Collateral Obligation.

 

(b)           If a Revaluation Event occurs with respect to any Collateral
Obligation, the Discount Factor of such Collateral Obligation may be amended by
the Administrative Agent, in its sole discretion. The Administrative Agent will
provide written notice of the revised Discount Factor to the Borrower and the
Servicer. To the extent the Servicer has actual knowledge or has received notice
of any Revaluation Event with respect to any Collateral Obligation, the Servicer
shall give prompt notice thereof to the Administrative Agent (but, in any event,
not longer than four (4) Business Days after it receives notice or gains actual
knowledge thereof).

 

ARTICLE III

 

YIELD, UNDRAWN FEE, ETC.

 

Section 3.1           Yield and Undrawn Fee. (a) The Borrower hereby promises to
pay, on the dates specified in Section 3.2, Yield on the unpaid principal amount
of each Advance (or each portion thereof) for the period commencing on the
applicable Advance Date until such Advance is paid in full. No provision of this
Agreement or the Notes shall require the payment or permit the collection of
Yield in excess of the maximum permitted by Applicable Law.

 

(b)           The Borrower shall pay the Undrawn Fee on the dates specified in
Section 3.2.

 

Section 3.2           Yield Distribution Dates. Yield accrued on each Advance
(including any previously accrued and unpaid Yield) and, prior to the
termination of the Revolving Period, Undrawn Fee (as applicable) shall be
payable, without duplication:

 

(a)           on the Facility Termination Date;

 

(b)           on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Advance; and

 

(c)           on each Distribution Date.

 

Section 3.3           Yield Calculation. Each Note shall bear interest on each
day during each Accrual Period at a rate per annum equal to the product of (a)
the Interest Rate for such Accrual Period multiplied by (b) the outstanding
Advances attributable to such Note on such day. All Yield shall be computed on
the basis of the actual number of days (including the first day but

 

-42-

 

 

excluding the last day) occurring during the period for which such Yield is
payable over a year comprised of 360 days.

 

Section 3.4           Computation of Yield, Fees, Etc. Each Agent (on behalf of
its respective Lender Group) and the Administrative Agent shall determine the
applicable Yield and all Fees to be paid by the Borrower on each Distribution
Date for the related Accrual Period and shall advise the Collateral Agent
thereof in writing no later than the Determination Date immediately prior to
such Distribution Date. Such reporting may also include an accounting of any
amounts due and payable pursuant to Sections 4.3 and 5.1.

 

ARTICLE IV

 

PAYMENTS; TAXES

 

Section 4.1           Making of Payments. Subject to, and in accordance with,
the provisions hereof, all payments of principal of or Yield on the Advances and
other amounts due to the Lenders shall be made pursuant to Section 8.3(a) by no
later than 3:00 p.m., New York City time, on the day when due in lawful money of
the United States of America in immediately available funds. Payments received
by any Lender or Agent after 3:00 p.m., New York City time, on any day will be
deemed to have been received by such Lender or Agent on the next following
Business Day. Each Agent shall allocate to the Lenders in its Lender Group each
payment in respect of the Advances received by such Agent as provided by Section
8.3 or Section 2.4. Payments in reduction of the principal amount of the
Advances shall be allocated and applied to Lenders pro rata based on their
respective portions of such Advances, or in any such case in such other
proportions as each affected Lender may agree upon in writing from time to time
with such Agent and the Borrower. Payments of Yield and Undrawn Fee shall be
allocated and applied to Lenders pro rata based upon the respective amounts of
interest and fees due and payable to them.

 

Section 4.2           Due Date Extension. If any payment of principal or Yield
with respect to any Advance falls due on a day which is not a Business Day, then
such due date shall be extended to the next following Business Day, and
additional Yield shall accrue and be payable for the period of such extension at
the rate applicable to such Advance.

 

Section 4.3           Taxes. (a) Payments Free of Taxes. Any and all payments by
or on account of any obligation of the Borrower under any Transaction Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.3) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

-43-

 

 

(b)           Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Official Body in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 15.9 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Transaction Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
4.3(d).

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to an Official Body pursuant to this Section 4.3, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(f)           Status of Lenders.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower, the Administrative Agent and the Collateral
Agent, at the time or times reasonably requested by the Borrower, the
Administrative Agent or the Collateral Agent, such properly completed and
executed documentation reasonably requested by the Borrower, the Administrative
Agent or the Collateral Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested

 

-44-

 

 

by the Borrower, the Administrative Agent or the Collateral Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower, the Administrative Agent or the Collateral Agent as will enable
the Borrower, the Administrative Agent or the Collateral Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.3(f)(ii)(A),
Section 4.3(f)(ii)(B) and Section 4.3(f)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing, if the Borrower
is a U.S. Borrower:

 

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) whichever of the following is applicable:

 

(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)         executed originals of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the

 

-45-

 

 

Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to (x) comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or (y)
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-46-

 

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.3 (including by
the payment of additional amounts pursuant to this Section 4.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 4.3(g) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 4.3(g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.3(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
4.3(g) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)           Survival. Each party’s obligations under this Section 4.3 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Transaction Document.

 

(i)           Defined Terms. For the avoidance of doubt, for purposes of this
Section 4.3, the term “Applicable Law” includes FATCA.

 

ARTICLE V

 

INCREASED COSTS, ETC.

 

Section 5.1           Increased Costs, Capital Adequacy.          (a) If, due to
either (i) the introduction of or any change following the date hereof
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the interpretation, administration or application
arising following the date hereof of any Applicable Law, in each case whether
foreign or domestic or (ii) the compliance with any guideline or request
following the date hereof from any central bank or other Official Body (whether
or not having the force of law), (A) there shall be any increase in the cost to
the Administrative Agent, any Agent, any Lender, successor or assign thereof
(each of which shall be an “Affected Person”) of agreeing to make or making,
funding or maintaining any Advance (or any reduction of the amount of any
payment (whether of principal, interest, fee, compensation or otherwise) to any
Affected Person hereunder), as the case may be, (B) there shall be any reduction
in the amount of any sum received or receivable by an Affected Person under this
Agreement or under any other Transaction Document, or (C) any Recipient is
subject to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or

 

-47-

 

 

other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then, in each case, the Borrower shall, from time to time,
after written demand by the Administrative Agent (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for such
demand), on behalf of such Affected Person, pay to the Administrative Agent, on
behalf of such Affected Person, additional amounts sufficient to compensate such
Affected Person for such increased costs or reduced payments within thirty (30)
days after such demand; provided, that the amounts payable under this Section
5.1 shall be without duplication of amounts payable under Section 4.3.

 

(b)           If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application arising
following the date hereof of any law, guideline, rule or regulation, directive
or request or (ii) the compliance by any Affected Person with any law,
guideline, rule, regulation, directive or request following the date hereof,
from any central bank, any Official Body or agency, including, without
limitation, compliance by an Affected Person with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any Affected Person, as a consequence of its
obligations hereunder or any related document or arising in connection herewith
or therewith to a level below that which any such Affected Person could have
achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Person with respect to capital
adequacy), by an amount deemed by such Affected Person to be material, then,
from time to time, after written demand by such Affected Person (which demand
shall be accompanied by a statement setting forth in reasonable detail the basis
for such demand), the Borrower shall pay the Administrative Agent on behalf of
such Affected Person such additional amounts as will compensate such Affected
Person for such reduction.

 

(c)           If an Affected Person shall at any time (without regard to whether
any Basel III Regulations are then in effect) suffer or incur (i) any explicit
or implicit charge, assessment, cost or expense by reason of the amount or type
of assets, capital or supply of funding such Affected Person or any of its
Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter- company or (B) whether it is determined in reference to a reduction in
the rate of return on such Affected Person’s or Affiliate’s assets or capital,
an inherent cost of the establishment or maintenance of a reserve of stable
funding, a reduction in the amount of any sum received or receivable by such
Affected Person or its Affiliates or otherwise, or (ii) any other imputed cost
or expense arising by reason of the actual or anticipated compliance by such
Affected Person or any of its Affiliates with the Basel III Regulations, then,
upon written demand by or on behalf of such Affected Person through the
Administrative Agent, the Borrower shall pay to the Administrative Agent, for
the benefit of such Affected Person, such amount as will, in the determination
of such Affected Person, compensate such Affected Person therefor. A certificate
of the applicable Affected Person setting forth the amount or amounts necessary
to compensate the Affected Person under this Section 5.1(c) shall be delivered
to the Borrower and shall be conclusive absent manifest error.

 

(d)           In determining any amount provided for in this Section 5.1, the
Affected Person may use any reasonable averaging and attribution methods. The

 

-48-

 

 

Administrative Agent, on behalf of any Affected Person making a claim under this
Section 5.1, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

ARTICLE VI

 

EFFECTIVENESS; CONDITIONS TO ADVANCES

 

Section 6.1           Effectiveness. This Agreement shall become effective on
the first day (the “Effective Date”) on which the Administrative Agent, on
behalf of the Lenders, shall have received the following, each in form and
substance reasonably satisfactory to the Administrative Agent:

 

(a)          Transaction Documents. This Agreement and each other Transaction
Document, in each case duly executed by each party thereto;

 

(b)          Notes. For each Lender Group that has requested the same, a Note
duly completed and executed by the Borrower and payable to the Agent for such
Lender Group;

 

(c)          Establishment of Account. Evidence that each Account has been
established;

 

(d)          Resolutions. Certified copies of the resolutions of the board of
managers (or similar items) of the Borrower and the Servicer approving the
Transaction Documents to be delivered by it hereunder and the transactions
contemplated hereby, certified by its secretary or assistant secretary;

 

(e)          Organization Documents. The certificate of formation (or similar
organization document) of each of the Borrower and the Servicer certified by the
Secretary of State of its jurisdiction of organization; and a certified,
executed copy of the Borrower’s and the Servicer’s organizational documents;

 

(f)          Good Standing Certificates. Good standing certificates for each of
the Borrower and the Servicer issued by the applicable Official Body of its
jurisdiction of organization;

 

(g)          Incumbency. A certificate of the secretary or assistant secretary
of each of the Borrower and the Servicer certifying the names and true
signatures of the officers authorized on its behalf to sign this Agreement and
the other Transaction Documents to be delivered by it;

 

(h)          Filings. Copies of proper financing statements, as may be necessary
or, in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder;

 

-49-

 

 

(i)           Opinions. Legal opinions of Moore & Van Allen PLLC, counsel for
the Borrower and the Servicer, and Nixon Peabody LLP, counsel for the Collateral
Agent, each in form and substance reasonably satisfactory to the Administrative
Agent, covering such matters as the Administrative Agent may reasonably request;

 

(j)           No Facility Termination Event, etc. Each of the Transaction
Documents is in full force and effect and no Facility Termination Event or
Unmatured Facility Termination Event has occurred and is continuing or will
result from the issuance of the Notes and the borrowing hereunder;

 

(k)          Liens. The Administrative Agent shall have received (i) the results
of a recent search by a Person satisfactory to the Administrative Agent, of the
UCC, judgment, security interest and tax lien filings which may have been filed
with respect to personal property of the Borrower, and bankruptcy and pending
lawsuits with respect to the Borrower and the results of such search shall be
satisfactory to the Administrative Agent and (ii) filed UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person in any Collateral previously granted by the Borrower and any
executed pay-off letters reasonably requested by the Administrative Agent;

 

(l)          Payment of Fees. The Administrative Agent shall have received
evidence, to its sole satisfaction, that all Fees due to the Lenders on the
Effective Date have been paid in full;

 

(m)         No Material Adverse Effect. No Material Adverse Effect shall have
occurred since September 30, 2013 and no litigation shall have commenced which,
if successful, could have a Material Adverse Effect;

 

(n)         Financial Statements. The Administrative Agent has received the most
recently available copies of the financial statements and reports described in
Section 7.5(k) certified by a Responsible Officer of the Servicer to be true and
correct and such financial statements fairly present in all material respects
the financial condition of such Person as of the applicable date of issuance;
and

 

(o)          Other. Such other approvals, documents, opinions, certificates and
reports as the Administrative Agent may reasonably request.

 

Section 6.2           Advances and Reinvestments. The making of any Advance
(including the initial Advance hereunder) and any Reinvestment are all subject
to the condition that the Effective Date shall have occurred and to the
following further conditions precedent that:

 

(a)          No Facility Termination Event, Etc. Each of the Transaction
Documents shall be in full force and effect (unless terminated in accordance
with their terms) and (i) no Facility Termination Event or Unmatured Facility
Termination Event shall have occurred and be continuing or will result from the
making of such Advance or Reinvestment (other than in connection with an Advance
made pursuant to Section 2.2(c)), (ii) no Servicer Default or Unmatured Servicer
Default shall have occurred and be continuing or will result from the making of
such Advance or Reinvestment (other than in connection with an Advance made
pursuant to Section 2.2(c)), (iii) the representations and warranties of the
Borrower and

 

-50-

 

 

the Servicer contained herein and in the other Transaction Documents shall be
true and correct in all material respects as of the related Funding Date (or if
such representations and warranties specifically refer to an earlier date, such
earlier date), with the same effect as though made on the date of (and after
giving effect to) such Advance or Reinvestment, and (iv) after giving effect to
such Advance or Reinvestment (and any purchase of Eligible Collateral
Obligations in connection therewith), the aggregate outstanding principal
balance of the Advances will not exceed the Borrowing Base;

 

(b)          Requests. (i) In connection with the funding of any Advance
pursuant to Section 2.2(a), the Collateral Agent, each Agent and the
Administrative Agent shall have received the Advance Request for such Advance in
accordance with Section 2.2(a), together with all items required to be delivered
in connection therewith and, (ii) in connection with any Reinvestment, the
Collateral Agent, each Agent and the Administrative Agent shall have received
the Reinvestment Request for such Reinvestment in accordance with Section
8.3(b), together with all items required to be delivered in connection
therewith;

 

(c)          Revolving Period. The Revolving Period shall not have ended;

 

(d)         Document Checklist. The Administrative Agent and the Collateral
Custodian shall have received a Document Checklist for each Eligible Collateral
Obligation to be added to the Collateral on the related Funding Date;

 

(e)          Borrowing Base Confirmation. The Collateral Agent and the
Administrative Agent shall have received an Officer’s Certificate of the
Borrower (which may be included as part of the Advance Request or Reinvestment
Request) computed as of the date of such request and after giving effect thereto
and to the purchase by the Borrower of the Collateral Obligations to be
purchased by it on such date (if any), demonstrating that the aggregate
principal amount of all outstanding Advances shall not exceed the Borrowing Base
or the Facility Amount, calculated as of the Funding Date as if the Collateral
Obligations purchased by the Borrower on such Funding Date were owned by the
Borrower;

 

(f)           Collateral Quality Tests, Minimum Equity Test, Reference Asset
Coverage Test. The Collateral Agent and the Administrative Agent shall have
received an Officer’s Certificate of the Servicer (which may be included as part
of the Advance Request or Reinvestment Request) computed as of the date of such
requested Advance and after giving effect thereto and to the purchase by the
Borrower of the Collateral Obligations to be purchased by it on such Funding
Date, demonstrating that all of the Collateral Quality Tests, the Minimum Equity
Test and the Reference Asset Coverage Test are satisfied.

 

(g)          Hedging Agreements. The Administrative Agent shall have received
evidence, in form and substance satisfactory to the Required Lenders, that the
Borrower has entered into Hedging Agreements to the extent required by, and
satisfying the requirements of, Section 10.6;

 

(h)         Administrative Agent Approval. In connection with the acquisition of
any Collateral Obligation by the Borrower, the Borrower shall have received a
copy of an Approval Notice with respect to such Collateral Obligation,
evidencing (1) the approval of the

 

-51-

 

 

Administrative Agent, in its sole discretion, of any and all Collateral
Obligations to be added to the Collateral, (2) the assigned Discount Factor for
such Collateral Obligation, (3) whether such Collateral Obligation is an
Enterprise Value Loan or an Asset Based Loan, (4) whether such Collateral
Obligation is a First Lien Loan, a Senior Secured Bond, a Second Lien Loan, a
Mezzanine Loan, a Second Lien Bond or an Unsecured Loan and (5) with respect to
any Asset Based Loan, whether such Asset Based Loan is secured by working
capital, fixed assets or intellectual property;

 

(i)           Permitted Use. The proceeds of any Advance or Reinvestment will be
used solely by the Borrower to acquire Collateral Obligations as identified on
the applicable Asset Approval Request; and

 

(j)           Appraised Value. In connection with the acquisition of each Asset
Based Loan and within the time periods set forth below, the Borrower or the
Servicer (on behalf of the Borrower) shall have retained or shall have caused
the Obligor to retain an Approved Valuation Firm to calculate the Appraised
Value of (A) with respect to any such Collateral Obligation that has
intellectual property, equipment or real property, as the case may be, in its
borrowing base, the collateral securing such Collateral Obligation within twelve
(12) months prior to the acquisition of such Collateral Obligation and inclusion
into the Collateral and (B) with respect to all other Asset Based Loans, the
collateral securing such Collateral Obligation within six (6) months prior to
the acquisition of such Collateral Obligation and inclusion into the Collateral.
The Servicer shall report the Approved Valuation Firm, appraisal metric and
Appraised Value for such Collateral Obligation to the Administrative Agent in
the Advance Request related to such Collateral Obligation.

 

(k)          Borrower’s Certification. The Borrower shall have delivered to the
Collateral Agent and the Administrative Agent an Officer’s Certificate (which
may be included as part of the Advance Request or Reinvestment Request) dated
the date of such requested Advance or Reinvestment certifying that the
conditions described in Sections 6.2(a) through (j) have been satisfied;

 

(l)           Rating Letters. Solely with respect to the initial advance to be
made by each Conduit Lender, the Administrative Agent shall have received a
letter from each applicable Rating Agency confirming its rating of such Conduit
Lender; and

 

(m)        Other. The Administrative Agent shall have received such other
approvals, documents, opinions, certificates and reports as they may request,
which request is reasonable as to content and timing.

 

Section 6.3           Transfer of Collateral Obligations and Permitted
Investments. (a) The Collateral Custodian shall hold all Certificated Securities
(whether Collateral Obligations or Permitted Investments) and Instruments in
physical form at the Corporate Trust Office.

 

(b)         On the Effective Date (with respect to each Collateral Obligation
and Permitted Investment owned by the Borrower on such date) and each time that
the Borrower or the Servicer shall direct or cause the acquisition of any
Collateral Obligation or Permitted Investment, the Borrower or the Servicer
shall, if such Permitted Investment or, in the case of a Collateral Obligation,
the related promissory note or assignment documentation has not already been
delivered to the Collateral Custodian in accordance with the requirements set
forth in Section 18.3(a), cause the delivery of such Permitted Investment or, in
the case of

 

-52-

 

 

a Collateral Obligation, the related promissory note or assignment documentation
in accordance with the requirements set forth in Section 18.3(a) to the
Collateral Custodian to be credited by the Collateral Custodian to the
Collection Account in accordance with the terms of this Agreement.

 

(c)         The Borrower or the Servicer shall cause all Collateral Obligations
or Permitted Investments acquired by the Borrower to be transferred to the
Collateral Custodian for credit by it to the Collection Account, and shall cause
all Collateral Obligations and Permitted Investments acquired by the Borrower to
be delivered to the Collateral Custodian by one of the following means (and
shall take any and all other actions necessary to create and perfect in favor of
the Collateral Agent a valid security interest in each Collateral Obligation and
Permitted Investment, which security interest shall be senior (subject to
Permitted Liens) to that of any other creditor of the Borrower (whether now
existing or hereafter acquired):

 

(i)           in the case of an Instrument or a Certificated Security in
registered form by having it Indorsed to the Collateral Custodian or in blank by
an effective Indorsement or registered in the name of the Collateral Custodian
and by (A) delivering such Instrument or Security Certificate to the Collateral
Custodian at the Corporate Trust Office and (B) causing the Collateral Custodian
to maintain (on behalf of the Collateral Agent for the benefit of the Secured
Parties) continuous possession of such Instrument or Certificated Security at
the Corporate Trust Office;

 

(ii)         in the case of an Uncertificated Security, by (A) causing the
Collateral Custodian to become the registered owner of such Uncertificated
Security and (B) causing such registration to remain effective;

 

(iii)         in the case of any Security Entitlement, by causing each such
Security Entitlement to be credited to the Account in the name of the Borrower;
and

 

(iv)         in the case of General Intangibles (including any Collateral
Obligation or Permitted Investment not evidenced by an Instrument) by filing,
maintaining and continuing the effectiveness of, a financing statement naming
the Borrower as debtor and the secured party and describing the Collateral
Obligation or Permitted Investment (or a description of “all assets” of the
Borrower) as the collateral at the filing office of the Secretary of State of
Delaware.

 

Section 6.4           Addition of Reference Assets. The addition to Schedule 5
hereto of any Reference Asset is subject to the following conditions precedent:

 

(a)         such Reference Asset (or the deletion of such Reference Asset, as
applicable) has been approved by the Administrative Agent in its sole
discretion;

 

(b)         the Administrative Agent has received evidence satisfactory to it in
its sole discretion that irrevocable instructions have been delivered to the
related Obligor (or

 

-53-

 

 

paying agent, as applicable) to make all payments of Reference Asset Collections
thereon to the Reference Asset Account; and

 

(c)          the addition of Reference Asset Revaluation Events mutually agreed
between the Borrower and the Administrative Agent to Schedule 5.

 

ARTICLE VII

 

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS

 

Section 7.1           Retention and Termination of the Servicer. The servicing,
administering and collection of the Collateral Obligations shall be conducted by
the Person designated as Servicer from time to time in accordance with this
Section 7.1. Subject to early termination due to the occurrence of a Servicer
Default or as otherwise provided below in this Article VII, the Borrower hereby
designates the Equityholder, and the Equityholder hereby agrees to serve, as
Servicer until the termination of this Agreement. For the avoidance of doubt,
the Servicer is not an agent of the Administrative Agent or any Lender.

 

Section 7.2           Resignation and Removal of the Servicer; Appointment of
Successor Servicer. (a) If a Servicer Default shall occur and be continuing, the
Administrative Agent by written notice given to the Servicer and the Borrower,
with a copy to the Collateral Agent, may terminate all of the rights and
obligations of the Servicer and appoint a successor pursuant to the terms
hereof. In addition, if the Servicer is terminated upon the occurrence of a
Servicer Default, the Servicer shall, if so requested by the Administrative
Agent, acting at the direction of the Required Lenders, deliver to any successor
servicer copies of the Records in the Servicer’s possession within five Business
Days after written demand therefor and a computer tape or diskette (or any other
means of electronic transmission acceptable to such successor servicer)
containing as of the close of business on the date of demand all of the data
maintained by the Servicer in computer format in connection with servicing the
Collateral Obligations.

 

(b)          The Servicer shall not resign from the obligations and duties
imposed on it by this Agreement as Servicer.

 

(c)          Any Person (i) into which the Servicer may be merged or
consolidated in accordance with the terms of this Agreement, (ii) resulting from
any merger or consolidation to which the Servicer shall be a party, (iii)
acquiring by conveyance, transfer or lease substantially all of the assets of
the Servicer, or (iv) succeeding to the business of the Servicer in any of the
foregoing cases, shall execute an agreement of assumption to perform every
obligation of the Servicer under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to the Servicer under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties to this Agreement, anything in this Agreement
to the contrary notwithstanding.

 

(d)         Subject to the penultimate sentence of this Section 7.2(d), until a
successor Servicer has commenced servicing activities in the place of the
Equityholder, the Equityholder shall continue to perform the obligations of the
Servicer hereunder. On and after the termination or resignation of the Servicer
pursuant to this Section 7.2, the successor

 

-54-

 

 

servicer appointed by the Administrative Agent shall be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
the transactions set forth or provided for in this Agreement and shall be
subject to all the rights, responsibilities, restrictions, duties, liabilities
and termination provisions relating thereto placed on the Servicer by the terms
and provisions of this Agreement (other than any such provision solely
applicable to Equityholder, including, without limitation, clause (h) of the
definition of Servicer Default and Section 7.5(k)). The Servicer agrees to
cooperate and use commercially reasonable efforts in effecting the transition of
the responsibilities and rights of servicing of the Collateral Obligations,
including the transfer to any successor servicer for the administration by it of
all cash amounts that shall at the time be held by the Servicer for deposit, or
have been deposited by the Servicer, or thereafter received with respect to the
Collateral Obligations and the delivery to any successor servicer in an orderly
and timely fashion of all files and records in its possession or reasonably
obtainable by it with respect to the Collateral Obligations containing all
information necessary to enable the successor servicer to service the Collateral
Obligations. Notwithstanding anything contained herein to the contrary and to
the extent permitted by Applicable Law without causing the Servicer to have
liability, the resignation or termination of the Servicer shall not become
effective until an entity acceptable to the Administrative Agent in its sole
discretion shall have assumed the responsibilities and obligations of the
Servicer.

 

(e)          At any time, any of the Administrative Agent or any Lender may
irrevocably waive any rights granted to such party under Section 7.2(a). Any
such waiver shall be in writing and executed by such party that is waiving its
rights hereunder. A copy of such waiver shall be promptly delivered by the
waiving party to the Collateral Manager and the Administrative Agent.

 

Section 7.3           Duties of the Servicer. The Servicer shall manage,
service, administer and make collections on the Collateral Obligations and
perform the other actions required by the Servicer in accordance with the terms
and provisions of this Agreement and the Servicing Standard.

 

(a)          The Servicer shall take or cause to be taken all such actions, as
may be reasonably necessary or advisable to attempt to recover Collections from
time to time, all in accordance with (i) Applicable Law, (ii) the applicable
Collateral Obligation and its Underlying Instruments, (iii) the Credit and
Collection Policy and (iv) the Servicing Standard. The Borrower hereby appoints
the Servicer, from time to time designated pursuant to Section 7.1, as agent for
itself and in its name to enforce and administer its rights and interests in the
Collections and the related Collateral Obligations.

 

(b)          The Servicer shall administer the Collections in respect of the
Loan Payments in accordance with the procedures described herein. The Servicer
shall deposit all Collections received directly by it into the Collection
Account within two (2) Business Days of receipt and identification thereof. The
Servicer shall identify all Collections as either Principal Collections or
Interest Collections, as applicable. The Servicer shall make such deposits or
payments by electronic funds transfer through the Automated Clearing House
system, or by wire transfer. The Servicer shall deposit all Reference Asset
Collections

 

-55-

 

 

received directly by it in the Reference Asset Account within two (2) Business
Days of receipt and identification.

 

(c)           The Servicer shall maintain for the Borrower and the Secured
Parties in accordance with their respective interests all Records that evidence
or relate to the Collections not previously delivered to the Collateral Agent
and shall, as soon as reasonably practicable upon written demand of the
Administrative Agent, make available, or, upon the occurrence and during the
continuation of a Servicer Default, deliver to the Administrative Agent copies
of all material Records in its possession which evidence or relate to the
Collections.

 

(d)           The Servicer shall, as soon as practicable following receipt
thereof, turn over to the applicable Person any cash collections or other cash
proceeds received with respect to each Collateral Obligation that does not
constitute a Collateral Obligation or was paid in connection with a Retained
Interest.

 

(e)           On each Measurement Date, the Servicer (on behalf of the Borrower)
shall re-determine the status of each Eligible Collateral Obligation as of such
calculation date and provide notice of any change in the status of any Eligible
Collateral Obligation to the Collateral Agent and, as a consequence thereof,
Collateral Obligations that were previously Eligible Collateral Obligations on a
prior Measurement Date may be excluded from the Aggregate Eligible Collateral
Obligation Amount on such Measurement Date.

 

Section 7.4           Representations and Warranties of the Servicer. The
Servicer represents, warrants and covenants as of the Effective Date and each
Funding Date as to itself:

 

(a)           Organization and Good Standing. It has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted;

 

(b)           Due Qualification. It is duly qualified to do business as a
Maryland corporation in good standing and has obtained all necessary licenses
and approvals in all jurisdictions except where the failure to not do so would
not reasonably be expected to have a Material Adverse Effect;

 

(c)           Power and Authority. It has the power, authority and legal right
to execute and deliver this Agreement and the Transaction Documents to which it
is a party (in any capacity) and to perform its obligations hereunder and
thereunder; and the execution, delivery and performance of this Agreement and
the Transaction Documents to which it is a party (in any capacity) have been
duly authorized by the Servicer by all necessary corporate action;

 

(d)           Binding Obligations. This Agreement and the Transaction Documents
to which it is a party (in any capacity) have been duly executed and delivered
by the Servicer and, assuming due authorization, execution and delivery by each
other party hereto and thereto, constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights

 

-56-

 

 

generally, (B) equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law and (C) implied covenants of good faith and fair dealing;

 

(e)         No Violation.  The execution, delivery and performance of this
Agreement and the Transaction Documents to which it is a party (in any
capacity), the consummation of the transactions contemplated thereby and the
fulfillment of the terms thereof do not (A) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, its organizational documents, or any material
indenture, agreement, mortgage, deed of trust or other instrument to which it is
a party or by which it or its properties are bound, (B) result in the creation
or imposition of any Adverse Claim upon any of its properties pursuant to the
terms of any such material indenture, agreement, mortgage, deed of trust or
other instrument (except as may be created pursuant to this Agreement or any
other Transaction Document), or (C) violate in any material respect any
Applicable Law except, in the case of this subclause (C), to the extent that
such conflict or violation would not reasonably be expected to have a Material
Adverse Effect;

 

(f)           No Proceedings. There are no proceedings or investigations pending
or, to the best of the Servicer’s knowledge, threatened against it, before any
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by the Transaction Documents or (C) seeking any determination or
ruling that would reasonably be expected to have a Material Adverse Effect;

 

(g)         No Consents. No consent, license, approval, authorization or order
of, or registration, declaration or filing with, any Official Body having
jurisdiction over it or any of its properties is required to be made in
connection with the execution, delivery or performance of this Agreement and the
Transaction Documents to which it is a party (in any capacity) or the
consummation of the transactions contemplated thereby, in each case other than
(A) consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof and (B) where the lack of such
consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect;

 

(h)         Investment Company Status. The Servicer is a “business development
company” within the meaning of the 1940 Act;

 

(i)           Information True and Correct. All information heretofore or
hereafter furnished by or on behalf of the Servicer in writing to any Lender,
the Collateral Agent or the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby is and will be (when taken as a
whole) true and correct in all material respects and does not and will not omit
to state a material fact necessary to make the statements contained therein not
misleading;

 

-57-

 

 

(j)           Financial Statements. The Servicer has delivered to each Lender
complete and correct copies of (A) the audited consolidated financial statements
of the Servicer for the fiscal year most recently ended, and (B) the unaudited
consolidated financial statements of the Servicer for the fiscal quarter most
recently ended, in each case when required to be delivered under Section 7.5(k).
Such financial statements (including the related notes) fairly present the
financial condition of the Servicer as of the respective dates thereof and the
results of operations for the periods covered thereby, each in accordance with
GAAP. There has been no material adverse change in the business, operations,
financial condition, properties or assets of the Servicer since September 30,
2013;

 

(k)          Eligibility of Collateral Obligations.  All Collateral Obligations
included as Eligible Collateral Obligations in the most recent calculation of
any Borrowing Base required to be determined hereunder are Eligible Collateral
Obligations;

 

(l)           Collections. The Servicer acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account;

 

(m)         Reserved;

 

(n)          Solvency. The Servicer is not the subject of any Insolvency Event.
The transactions under this Agreement and any other Transaction Document to
which the Servicer is a party do not and will not render the Servicer not
Solvent;

 

(o)         Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the pledge of the Collateral)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II;

 

(p)         No Injunctions. No injunction, writ, restraining order or other
order of any nature materially adversely affects the Servicer’s performance of
its obligations under this Agreement or any Transaction Document to which the
Servicer is a party;

 

(q)          Reserved;

 

(r)           Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or the other Transaction Documents or as consented to by the Administrative
Agent), providing for the allocation or sharing of obligations to make payments
or otherwise in respect of any Taxes, fees, assessments or other governmental
charges; and

 

(s)          Selection Procedures. In selecting the Collateral Obligations
hereunder and for Affiliates of the Borrower, no selection procedures (taking
into account the type of assets included in the Collateral Obligations) were
employed which are intended to be adverse to the interests of any Agent or
Lender.

 

-58-

 

 

Section 7.5           Covenants of the Servicer. Until the date on or after the
Facility Termination Date on which the Advances shall have been repaid in full,
all Yield shall have been paid, and no other amount shall be owing to the
Secured Parties under this Agreement:

 

(a)          Compliance with Agreements and Applicable Laws. The Servicer shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all Applicable Laws, including those applicable to the
Collateral Obligations and all Collections thereof, except to the extent that
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect.

 

(b)          Maintenance of Existence and Conduct of Business. The Servicer
shall: (i) do or cause to be done all things necessary to (A) preserve and keep
in full force and effect its existence as a corporation and its rights and
franchises in the jurisdiction of its formation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a Material Adverse Effect; (ii) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder or under its
organizational documents; and (iii) at all times maintain, preserve and protect
all of its licenses, permits, charters and registrations except where the
failure to maintain, preserve and protect such licenses, permits, charters and
registrations would not reasonably be expected to have a Material Adverse
Effect.

 

(c)          Books and Records. The Servicer shall keep proper books of record
and account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Servicer in accordance with
GAAP, maintain and implement administrative and operating procedures, and keep
and maintain all documents, books, records and other information necessary or
reasonably advisable for the collection of all Collateral Obligations.

 

(d)          Payment, Performance and Discharge of Obligations. The Servicer
shall pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a Material Adverse Effect.

 

(e)          ERISA. The Servicer shall give the Administrative Agent and each
Lender prompt written notice of any event that results in the imposition of a
Lien on the Collateral under Section 430 of the Code or Section 303(k) or 4068
of ERISA. The Servicer shall not, and shall not cause or permit any of its
Affiliates to, cause or permit to occur an event that results in the imposition
of a Lien on the Collateral under Section 430 of the Code or Section 303(k) or
4068 of ERISA.

 

(f)          Compliance with Collateral Obligations and Servicing Standard. The
Servicer shall, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under any Collateral Obligations (except, in the case of a successor Servicer,
such material provisions, covenants and other provisions shall only include
those provisions relating to the collection and

 

-59-

 

 

servicing of the Collateral Obligations to the extent such obligations are set
forth in a document included in the related Collateral Obligation File) and
shall comply with the Credit and Collection Policy and the Servicing Standard in
all material respects with respect to all Collateral Obligations.

 

(g)          Maintain Records of Collateral Obligations. The Servicer shall, at
its own cost and expense, maintain reasonably satisfactory and complete records
of the Collateral, including a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. The Servicer shall maintain its computer systems so that, from and
after the time of sale of any Collateral Obligation to the Borrower, the
Servicer’s master computer records (including any back-up archives) that refer
to such Collateral Obligation shall indicate the interest of the Borrower and
the Collateral Agent in such Collateral Obligation and that such Collateral
Obligation is owned by the Borrower and has been pledged to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement.

 

(h)          Liens. The Servicer shall not create, incur, assume or permit to
exist any Lien on or with respect to any of its rights under any of the
Transaction Documents, whether with respect to the Collateral Obligations or any
other Collateral other than Permitted Liens.

 

(i)           Mergers. The Servicer shall not directly or indirectly, by
operation of law or otherwise, merge with, consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with
or acquire, any Person, except that the Servicer shall be allowed to merge with
any entity so long as the Servicer remains the surviving corporation of such
merger. The Servicer shall give prior written notice of any merger to the
Administrative Agent.

 

(j)           Servicing Obligations.       The Servicer will not (i) agree to
any amendment, waiver or other modification of any Transaction Document to which
it is a party and to which the Administrative Agent is not a party without the
prior written consent of the Administrative Agent, (ii) amend, waive or
otherwise modify the Credit and Collection Policy in a manner that is materially
adverse to the Lenders without the prior written consent of the Administrative
Agent, (iii) agree or permit the Borrower to agree to a Material Modification
with respect to any Collateral Obligation without the prior written consent of
the Administrative Agent, (iv) interpose any claims, offsets or defenses it may
have as against the Borrower as a defense to its performance of its obligations
in favor of any Affected Person hereunder or under any other Transaction
Documents or (v) change its fiscal year so that the reports described in Section
7.5(k) would be delivered to the Administrative Agent less frequently than every
12 months without the prior written consent of the Administrative Agent.

 

(k)          Financial Reports. The Servicer shall furnish, or cause to be
furnished, to the Administrative Agent:

 

(i)          as soon as available and in any event within 120 days after the end
of each fiscal year, a copy of the audited consolidated financial statements for
the prior year for

 

-60-

 

 

the Servicer and its consolidated Subsidiaries, including the prior comparable
period (if any) from the preceding fiscal year and certified by Independent
Accountants and certified by an Executive Officer of the Servicer with
appropriate knowledge stating that the information set forth therein fairly
presents the financial condition of the Servicer and its consolidated
Subsidiaries as of and for such fiscal year, with all such financial statements
being prepared in accordance with GAAP applied consistently throughout the
period involved (except for changes in the application of GAAP approved by such
accountants in accordance with GAAP and disclosed therein); and

 

(ii)          as soon as available and in any event within 60 days after the end
of each fiscal quarter of each fiscal year (other than the last fiscal quarter
of each fiscal year), an unaudited consolidated balance sheet of the Servicer
and its consolidated Subsidiaries as of the end of such fiscal quarter and
including the prior comparable period (if any), and the unaudited consolidated
statements of income and of cash flow of the Servicer and its consolidated
Subsidiaries for such fiscal quarter and for the period commencing at the end of
the previous fiscal year and ending with the end of such fiscal quarter,
certified by an Executive Officer of the Servicer identifying such documents as
being the documents described in this paragraph (ii) and stating that the
information set forth therein fairly presents the financial condition of the
Servicer and its consolidated Subsidiaries as of and for the periods then ended,
subject to year-end adjustments and confirming that the Servicer is in
compliance with all financial covenants in the Transaction Documents (or, if the
Servicer is not in compliance, specifying the nature and status thereof).

 

(l)           Obligor Reports. The Servicer shall furnish to the Administrative
Agent, with respect to each Obligor, within 10 Business Days of the completion
of the Servicer’s portfolio review of such Obligor (which, for any individual
Obligor, shall occur no less frequently than quarterly) (i) any financial
reporting packages with respect to such Obligor and with respect to each
Collateral Obligation and Reference Asset for each Obligor (including any
attached or included information, statements and calculations) received by the
Borrower and/or the Servicer as of the date of the Servicer’s most recent
portfolio review and (ii) each internal report prepared by the Servicer with
respect to each Obligor (which, for any individual Obligor, shall occur no less
frequently than quarterly). Upon written demand by the Administrative Agent, the
Servicer will provide such other information as the Administrative Agent may
reasonably request with respect to any Collateral Obligation, Reference Asset or
Obligor (to the extent reasonably available to the Servicer).

 

(m)         Credit and Collection Policy. Attached as Schedule 4 is a true and
correct copy of the Credit and Collection Policy as in effect on the date
hereof. All of the Collateral Obligations serviced by the Servicer are being
serviced in accordance with the Credit and Collection Policy in all material
respects.

 

(n)          Commingling. The Servicer shall not, and shall not permit any of
its Affiliates to, deposit or permit the deposit of any funds that do not
constitute Collections or other proceeds of any Collateral Obligations into the
Collection Account.

 

(o)          Reserved.

 

-61-

 

 

(p)          Limited Liability Formalities. The Equityholder will adhere to the
limited liability formalities of the Borrower in all transfers of assets and
other transactions between the Equityholder and the Borrower.

 

(q)          Reference Assets. The Servicer shall:

 

(i)           not permit the grant, creation, incurrence, assumption or suffer
to exist any Lien on any Reference Asset or any interest therein (other than
Permitted Liens), and shall defend the Equityholder’s right, title, and interest
in and to each Reference Asset against all claims of third parties (other than
Permitted Liens);

 

(ii)          not permit the sale, pledge, assignment or transfer to any other
Person of any Reference Asset or any interest therein; provided that, the
Borrower may remove any Reference Asset from Schedule 5 (and, upon such removal,
such asset shall cease to be a Reference Asset) if both (A) after giving effect
to such removal (1) no Unmatured Facility Termination Event or Facility
Termination Event is continuing and (2) the Borrower is in compliance with the
Reference Asset Coverage Test and (B) either (x) after the occurrence of a
Reference Asset Revaluation Event with respect to such Reference Asset, the
Administrative Agent decreased the applicable Reference Asset Amount by at least
20% or (y) the Administrative Agent provided its prior written consent to such
removal (such consent not to be unreasonably withheld, conditioned or delayed);

 

(iii)         provide to the Administrative Agent, promptly and from time to
time, such other information, documents, records or reports respecting the
Reference Assets, as it may, from time to time, reasonably request; and

 

(iv)         provide notice to the Administrative Agent of any amendment to any
primary transaction document with respect to any Reference Asset, along with a
copy of such amendment.

 

Section 7.6          Servicing Fees; Payment of Certain Expenses by Servicer. On
each Distribution Date, to the extent not waived or deferred, the Servicer shall
be entitled to receive out of the Collection Account the Senior Servicing Fee
and the Subordinated Servicing Fee for the related Collection Period pursuant to
Section 8.3(a). The Servicer shall be required to pay all expenses incurred by
it in connection with its activities under this Agreement and each other
Transaction Document.

 

Section 7.7          Collateral Reporting. The Servicer shall cooperate with the
Collateral Agent in the performance of the Collateral Agent’s duties under
Section 11.3. Without limiting the generality of the foregoing, the Servicer
shall supply in a timely fashion any information maintained by it that the
Collateral Agent may from time to time request with respect to the Collateral
Obligations or the Reference Assets and reasonably necessary to complete the
reports and certificates required to be prepared by the Collateral Agent
hereunder or required to permit the Collateral Agent to perform its obligations
hereunder.

 

Section 7.8          Notices. The Servicer shall deliver to the Administrative
Agent and the Collateral Agent, promptly after having obtained knowledge
thereof, notice of any Servicer Default, Facility Termination Event or Material
Modification (solely with respect to any Material

 

-62-

 

 

Modification with respect to which the Administrative Agent did not provide its
prior written consent). The Servicer shall deliver to the Administrative Agent
and the Collateral Agent, promptly after having obtained knowledge thereof, but
in no event later than four (4) Business Days thereafter, written notice in an
Officer’s Certificate of any Unmatured Servicer Default or Unmatured Facility
Termination Event.

 

Section 7.9         Procedural Review of Collateral Obligations and Reference
Assets; Access to Servicer and Servicer’s Records. (a) The Servicer shall, at
the Borrower’s expense, retain Protiviti, Inc. (or another nationally recognized
audit firm acceptable to the Administrative Agent in its sole discretion) to
conduct and complete a procedural review of the Collateral Obligations in
compliance with the standards set forth on Exhibit B hereto, (i) within 90 days
after the Effective Date and (ii) twice annually at the request of the
Administrative Agent thereafter, with respect to the previous calendar year. The
Servicer shall promptly forward the results of such audit to the Administrative
Agent and the Collateral Agent.

 

(b)          Each of the Borrower and the Servicer shall permit representatives
of the Administrative Agent at any time and from time to time as the
Administrative Agent shall reasonably request (a) to inspect and make copies of
and abstracts from its records relating to the Collateral Obligations and/or
Reference Assets, and (b) to visit its properties in connection with the
collection, processing or servicing of the Collateral Obligations and/or
Reference Assets for the purpose of examining such records, and to discuss
matters relating to the Collateral Obligations and/or Reference Assets or such
Person’s performance under this Agreement and the other Transaction Documents
with any officer or employee of such Person having knowledge of such matters.
Each of the Borrower and the Servicer agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided, that such assistance shall not interfere in
any material respect with the Servicer’s business and operations. So long as no
Unmatured Facility Termination Event, Facility Termination Event, Unmatured
Servicer Default or Servicer Default has occurred and is continuing, such visits
and inspections shall occur only (i) upon five Business Days’ prior written
notice, (ii) during normal business hours and (iii) no more than twice in any
calendar year. During the existence of an Unmatured Facility Termination Event,
a Facility Termination Event, an Unmatured Servicer Default or a Servicer
Default, there shall be no limit on the timing or number of such inspections and
no prior notice will be required before any inspection.

 

(c)           The Borrower and the Servicer, as applicable, shall provide to the
Administrative Agent access to the Collateral Obligations and Reference Assets
and all other documents regarding Reference Assets and the Collateral
Obligations included as part of the Collateral and the Related Security in each
case, in its possession, in such cases where the Administrative Agent is
required in connection with the enforcement of the rights or interests of the
Lenders, or by applicable statutes or regulations, to review such documentation,
such access being afforded without charge but only (i) upon five Business Days’
prior written notice (so long as no Unmatured Facility Termination Event,
Facility Termination Event or Servicer Default has occurred and is continuing),
(ii) during normal business hours and (iii) up to twice per calendar year (so
long as no Unmatured Facility Termination Event, Facility Termination Event or
Servicer Default has occurred and is continuing). From and after the Effective
Date and periodically thereafter at the reasonable discretion of the
Administrative

 

-63-

 

 

Agent, the Administrative Agent may review the Borrower’s and the Servicer’s
collection and administration of the Collateral Obligations and Reference Assets
in order to assess compliance by the Servicer with the Credit and Collection
Policy and this Agreement and may, no more than twice in any calendar year,
conduct an audit of the Collateral Obligations, Reference Assets and Records in
conjunction with such review, subject to the limits set forth in Section 7.9(b).

 

(d)          Nothing in this Section 7.9 shall derogate from the obligation of
the Borrower and the Servicer to observe any Applicable Law prohibiting
disclosure of information regarding the Obligors, and the failure of the
Servicer to provide access as a result of such obligation shall not constitute a
breach of this Section 7.9.

 

(e)          The Servicer shall bear the costs and expenses of all audits and
inspections permitted by this Section 7.9.

 

Section 7.10       Optional Sales. (a) The Borrower shall have the right to sell
all or a portion of the Collateral Obligations (each, an “Optional Sale”),
subject to the following terms and conditions:

 

(i)           immediately after giving effect to such Optional Sale:

 

(A)        each Collateral Quality Test is satisfied;

 

(B)         the Minimum Equity Test is satisfied;

 

(C)         the Borrowing Base is greater than or equal to the Advances
outstanding;

 

(D)         the Reference Asset Aggregate Amount is least equal to the Reference
Asset Minimum Amount; and

 

(E)         no Facility Termination Event, Unmatured Facility Termination Event,
Unmatured Servicer Default or Servicer Default shall have occurred and be
continuing;

 

(ii)          at least one (1) Business Day prior to the date of any Optional
Sale, the Servicer, on behalf of the Borrower, shall give the Administrative
Agent, the Collateral Custodian and the Collateral Agent written notice of such
Optional Sale, which notice shall identify the related Collateral subject to
such Optional Sale and the expected proceeds from such Optional Sale and include
(x) an Officer’s Certificate computed as of the date of such request and after
giving effect to such Optional Sale, demonstrating that the Borrowing Base is
greater than or equal to the Advances outstanding and (y) a certificate of the
Servicer substantially in the form of Exhibit F-3 requesting the release of the
related Collateral Obligation File in connection with such Optional Sale;

 

(iii)         such Optional Sale shall be made by the Servicer, on behalf of the
Borrower (A) in accordance with the Servicing Standard, (B) reflecting arm’s
length market terms and (C) in a transaction in which the Borrower makes no
representations, warranties or  

 

-64-

 

 

covenants and provides no indemnification for the benefit of any other party
(other than those which are customarily made or provided in connection with the
sale of assets of such type);

 

(iv)         if such Optional Sale is to an Affiliate of the Borrower or the
Servicer, the Administrative Agent has given its prior written consent;
provided, however, in no event shall the Collateral Obligation Amount for
Defaulted Collateral Obligations conveyed by the Borrower to the Equityholder
exceed 10% of the aggregate Collateral Obligation Amount of all Transferred
Collateral Obligations conveyed by the Equityholder to the Borrower in
accordance with the terms of the Sale and Contribution Agreement; and

 

(v)          on the date of such Optional Sale, all proceeds from such Optional
Sale will be deposited directly into the Collection Account.

 

(b)          In connection with any Optional Sale, following deposit of all
proceeds from such Optional Sale into the Collection Account, the Collateral
Agent shall be deemed to release and transfer to the Borrower without recourse,
representation or warranty all of the right, title and interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under such
Collateral Obligation(s) and related Collateral subject to such Optional Sale
and such portion of the Collateral so transferred shall be released from the
Lien of this Agreement.

 

(c)           The Borrower hereby agrees to pay the reasonable and documented
outside counsel legal fees and out-of-pocket expenses of the Administrative
Agent, the Collateral Agent, the Collateral Custodian, each Agent and each
Lender in connection with any Optional Sale (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, in the Collateral in connection with
such Optional Sale).

 

(d)          In connection with any Optional Sale, the Collateral Agent shall,
at the sole expense of the Borrower, execute such instruments of release with
respect to the portion of the Collateral subject to such Optional Sale to the
Borrower, in recordable form if necessary, as the Borrower may reasonably
request.

 

Section 7.11       Repurchase or Substitution of Warranty Collateral
Obligations. In the event of a breach of any representation or warranty set
forth in Section 4.1 of the Sale and Contribution Agreement with respect to a
Collateral Obligation (each such Collateral Obligation, a “Warranty Collateral
Obligation”), no later than 30 days after the earlier of (x) knowledge of such
breach on the part of the Borrower or the Servicer and (y) receipt by the
Borrower or the Servicer of written notice thereof given by the Administrative
Agent, the Borrower shall either (a) cause the Equityholder to repurchase such
Warranty Collateral Obligation for an amount not less than the Repurchase Amount
for such Warranty Collateral Obligation and repay Advances outstanding in an
amount equal to the aggregate Repurchase Amount of such Warranty Collateral
Obligation(s) or (b) cause the Equityholder to substitute for such Warranty
Collateral Obligation one or more Eligible Collateral Obligations with an
aggregate Collateral Obligation Amount at least equal to the Repurchase Amount
of the Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or

 

-65-

 

 

before the expiration of such 30 day period, the representations and warranties
in Article IX with respect to such Warranty Collateral Obligation shall be made
true and correct in all material respects with respect to such Warranty
Collateral Obligation as if such Warranty Collateral Obligation had become part
of the Collateral on such day or if the Advances outstanding do not exceed the
Borrowing Base.

 

Section 7.12        Servicing of REO Assets. (a) If, in the reasonable business
judgment of the Servicer, it becomes necessary to convert any Collateral
Obligation that is secured by real property into an REO Asset, the Servicer
shall first cause the Borrower to transfer and assign such Collateral Obligation
(or the portion thereof owned by the Borrower) to a special purpose vehicle (the
“REO Asset Owner”) using a contribution agreement reasonably acceptable to the
Administrative Agent. All equity interests of the REO Asset Owner acquired by
the Borrower shall immediately become a part of the Collateral and be subject to
the grant of a security interest under Section 12.1 and shall be promptly
delivered to the Collateral Agent, each undated and duly indorsed in blank. The
REO Asset Owner shall be formed and operated pursuant to organizational
documents reasonably acceptable to the Administrative Agent. After execution
thereof, the Servicer shall prevent the REO Asset Owner from agreeing to any
material amendment or other modification of the REO Asset Owner’s organizational
documents without first obtaining the written consent of the Administrative
Agent. The Servicer shall cause each REO Asset to be serviced (i) in accordance
with Applicable Laws, (ii) with reasonable care and diligence, (iii) in
accordance with the applicable REO Asset Owner’s operating agreement, and (iv)
in accordance with the Credit and Collection Policy (collectively, the “REO
Servicing Standard”). The Servicer will cause all “Distributable Cash” (or
comparable definition set forth in the REO Asset Owner’s organization documents)
to be deposited into the Collection Account within two (2) Business Days of
receipt thereof.

 

(b)          In the event that title to any Related Property is acquired on
behalf of the REO Asset Owner for the benefit of its members in foreclosure, by
deed in lieu of foreclosure or upon abandonment or reclamation from bankruptcy,
the deed or certificate of sale shall be taken in the name of a REO Asset Owner.
The Servicer shall cause the REO Asset Owner to manage, conserve, protect and
operate each REO Asset for its members solely for the purpose of its prompt
disposition and sale.

 

(c)           Notwithstanding any provision to the contrary contained in this
Agreement, the Servicer shall not (and shall not permit the REO Asset Owner to)
obtain title to any Related Property as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor pledged pursuant to a pledge agreement and thereby be the beneficial
owner of Related Property, have a receiver of rents appointed with respect to,
and shall not otherwise acquire possession of, or take any other action with
respect to, any Related Property if, as a result of any such action, the REO
Asset Owner would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable state or local Environmental Law, unless the Servicer has previously
determined in accordance with the REO Servicing Standard, based on an updated
Phase I environmental assessment report generally prepared in accordance with
the ASTM Phase I

 

-66-

 

 

Environmental Site Assessment Standard E 1527-05, as may be amended or, with
respect to residential property, a property inspection and title report, that:

 

(i)           such Related Property is in compliance in all material respects
with applicable Environmental Laws, and

 

(ii)          there are no circumstances present at such Related Property
relating to the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation.

 

(d)          In the event that the Phase I or other environmental assessment
first obtained by the Servicer with respect to Related Property indicates that
such Related Property may not be in compliance with applicable Environmental
Laws or that Hazardous Materials may be present but does not definitively
establish such fact, the Servicer shall cause the Borrower to immediately sell
the related Loan in accordance with Section 7.10 to the extent permitted
thereunder.

 

Section 7.13       Required Sale Event. Notwithstanding anything else in this
Agreement to the contrary, upon direction from the Administrative Agent, the
Borrower shall (as soon as practicable within a commercially reasonable time
period not to exceed thirty (30) days) sell all Senior Secured Bonds, Second
Lien Bonds and Permitted Investments (as identified by the Administrative Agent)
necessary or appropriate to ensure compliance with the Volcker Rule (such event,
a “Required Sale Event”).

 

ARTICLE VIII

 

ACCOUNTS; PAYMENTS

 

Section 8.1         Accounts. (a) On or prior to the Effective Date, the
Servicer shall establish each Account in the name of the Borrower and each
Account shall be a segregated, non-interest bearing trust account established
with the Securities Intermediary, who shall forward funds from the Collection
Account to the Collateral Agent upon its request for application by the
Collateral Agent pursuant to Section 8.3. If at any time a Responsible Officer
of the Collateral Agent obtains actual knowledge that any Account ceases to be
an Eligible Account (with notice to the Servicer, the Borrower and the
Administrative Agent), then the Servicer shall transfer such account to another
institution such that such account shall be in the name of the Borrower and meet
the requirements of an Eligible Account.

 

Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn by the Borrower (i) to fund any draw requests of the relevant
Obligors under any Variable Funding Asset, or (ii) to make a deposit into the
Collections Account as Principal Collections if, after giving effect to such
withdrawal, the aggregate amount on deposit in the Unfunded Exposure Account is
equal to or greater than the Aggregate Unfunded Amount.

 

-67-

 

 

Following the Facility Termination Date, any draw request made by an Obligor
under a Variable Funding Asset, along with wiring instructions for the
applicable Obligor, shall be forwarded by the Servicer to the Collateral Agent
(with a copy to the Administrative Agent) along with an instruction to the
Collateral Agent to withdraw the applicable amount from the Unfunded Exposure
Account and a certification that the conditions to fund such draw are satisfied,
and the Collateral Agent shall fund such draw request in accordance with such
instructions from the Servicer.

 

Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
and, as of the date of such receipt (and after taking into account such
repayment), the aggregate amount on deposit in the Unfunded Exposure Account is
less than the Aggregate Unfunded Amount (the amount of such shortfall, in each
case, the “Unfunded Exposure Shortfall”), the Servicer shall direct the
Collateral Agent to and the Collateral Agent shall deposit into the Unfunded
Exposure Account an amount of such Principal Collections equal to the lesser of
(a) the aggregate amount of such Principal Collections and (b) the Unfunded
Exposure Shortfall.

 

(b)          All amounts held in any Account (other than the Reference Asset
Account) shall, to the extent permitted by Applicable Laws, be invested by the
Collateral Agent, as directed by the Servicer in writing (or, if the Servicer
fails to provide such direction, such amounts shall be invested in investments
described in clause (f) of the definition of Permitted Investments), in
Permitted Investments that mature (i) with respect to the Collection Account,
not later than one Business Day prior to the Distribution Date for the
Collection Period to which such amounts relate and (ii) with respect to the
Unfunded Exposure Account, on the immediately following Business Day. Any such
written direction shall certify that any such investment is authorized by this
Section 8.1. Investments in Permitted Investments shall be made in the name of
the Collateral Agent on behalf of the Secured Parties, and, except as
specifically required below, such investments shall not be sold or disposed of
prior to their maturity. If any amounts are needed for disbursement from the
Collection Account and sufficient uninvested funds are not available therein to
make such disbursement, the Collateral Agent shall cause to be sold or otherwise
converted to cash a sufficient amount of the investments in such account to make
such disbursement in accordance with and upon the written direction of the
Servicer or, if the Servicer shall fail to give such direction, the
Administrative Agent. The Collateral Agent shall, upon written request, provide
the Administrative Agent with all information in its possession regarding
transfer into and out of the Collection Account (including, but not limited to,
the identity of the counterparty making or receiving such transfer). In no event
shall the Collateral Agent be liable for the selection of any investments or any
losses in connection therewith, or for any failure of the Servicer or the
Administrative Agent, as applicable, to timely provide investment instruction to
the Collateral Custodian. The Collateral Agent, the Collateral Custodian and
their respective Affiliates shall be permitted to receive additional
compensation that could be deemed to be in the Collateral Agent’s or the
Collateral Custodian’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder, servicing agent, custodian or sub-custodian
with respect to certain of the Permitted Investments, (ii) using Affiliates to
effect transactions in certain Permitted Investments, and (iii) effecting
transactions in certain investments. Such compensation shall not be considered
an amount that is reimbursable or payable pursuant to this Agreement.

 

-68-

 

 

(c)          Neither the Borrower nor the Servicer shall have any rights of
direction or withdrawal with respect to amounts held in the Collection Account,
except to the extent explicitly set forth herein.

 

Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1. All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Accounts (other
than the Reference Asset Account) shall be deposited or transferred to the
Collection Account and distributed pursuant to Section 8.3(a).

 

(d)          The Equityholder may, from time to time in its sole discretion (x)
deposit amounts into the Principal Collection Account and/or (y) transfer
Eligible Collateral Obligations as equity contributions to the Borrower. All
such amounts will be included in each applicable compliance calculation under
this Agreement, including, without limitation, calculation of the Borrowing Base
and the Minimum Equity Test.

 

(e)          Prior to the delivery of a Reference Account Control Notice, the
Borrower shall (or the Servicer, on the Borrower’s behalf) be permitted to
direct the investment of all amounts on deposit in the Reference Asset Account
and withdraw all amounts on deposit in the Reference Asset Account for any
purpose. After delivery of a Reference Account Control Notice, neither the
Borrower nor the Servicer shall have any rights of direction or withdrawal with
respect to amounts held in the Reference Asset Account, except to the extent
explicitly set forth herein.

 

Subject to the other provisions hereof, the Collateral Agent shall have Control
(within the meaning of the UCC) over the Reference Asset Account and each asset
credited thereto.

 

(f)           The Equityholder shall deposit, or cause to be deposited, all
Reference Asset Collections into the Reference Asset Account.

 

Section 8.2          Excluded Amounts. The Servicer may direct the Collateral
Agent and the Securities Intermediary to withdraw from the applicable Account
and pay to the Person entitled thereto any amounts credited thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent and the Collateral Agent a report setting
forth the calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than one (1) Business Day following delivery of such notice. For the avoidance
of doubt, no such notice shall be required with respect to any withdrawal from
the Reference Asset Account prior to the delivery of a Reference Account Control
Notice.

 

Section 8.3         Distributions, Reinvestment and Dividends. (a) On each
Distribution Date, the Collateral Agent shall distribute from the Collection
Account, in accordance with the

 

-69-

 

 

applicable Monthly Report prepared by the Collateral Agent and approved by the
Administrative Agent pursuant to Section 8.5, the Amount Available for such
Distribution Date in the following order of priority:

 

(i)           FIRST, to the payment of taxes and governmental fees owing by the
Borrower, if any, which expenses shall not exceed $50,000 on any Distribution
Date;

 

(ii)          SECOND, to the Collateral Agent and the Collateral Custodian, any
accrued and unpaid Collateral Agent Fees and Expenses and Collateral Custodian
Fees and Expenses for the related Collection Period, which expenses shall not
exceed the amount of the Capped Fees/Expenses;

 

(iii)         THIRD, to the extent not waived by the Servicer, to the Servicer,
any accrued and unpaid Senior Servicing Fee for the related Collection Period;

 

(iv)         FOURTH, pro rata, based on the amounts owed to such Persons under
this Section 8.3(a)(iv), (A) to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date), (B) to the Administrative Agent and the
Agents on behalf of their respective Lenders, all accrued and unpaid Fees due to
the Lenders, the Agents and the Administrative Agent and (C) to the Hedge
Counterparties, any amounts owed for the current and prior Distribution Dates to
the Hedge Counterparties under Hedging Agreements (other than Hedge Breakage
Costs), together with interest accrued thereon;

 

(v)          FIFTH, during the Revolving Period, to the Agents on behalf of
their respective Lenders pro rata in accordance with the outstanding Advances,
(1) in the amount necessary to reduce the Advances outstanding to an amount not
to exceed any Borrowing Base and (2) if the Minimum Diversity Test is not
satisfied on such Payment Date, in the amount necessary to reduce the Advances
outstanding to zero;

 

(vi)         SIXTH, after the end of the Revolving Period, to the Agents on
behalf of their respective Lenders pro rata to repay the Advances outstanding;

 

(vii)        SEVENTH, pro rata based on amounts owed to such Persons under this
Section 8.3(a)(vii), to the Hedge Counterparties, any unpaid Hedge Breakage
Costs, together with interest accrued thereon;

 

(viii)       EIGHTH, to any Affected Persons, any Increased Costs then due and
owing;

 

(ix)          NINTH, to the extent not previously paid pursuant to Section
8.3(a)(i) above, to the payment of taxes and governmental fees owing by the
Borrower, if any;

 

(x)           TENTH, to the extent not previously paid by or on behalf of the
Borrower, to each Indemnified Party, any Indemnified Amounts then due and owing
to each such Indemnified Party;

 

-70-

 

 

(xi)          ELEVENTH, to the extent not previously paid pursuant to Section
8.3(a)(ii) above, to the Collateral Agent and the Collateral Custodian, any
Collateral Agent Fees and Expenses and Collateral Custodian Fees and Expenses
due to the Collateral Agent and the Collateral Custodian;

 

(xii)         TWELFTH, to the extent not waived or deferred by the Servicer, to
the Servicer, any accrued and unpaid Subordinated Servicing Fee for the related
Collection Period (and any Subordinated Servicing Fee for any prior Collections
Period to the extent not previously paid);

 

(xiii)        THIRTEENTH, to pay any other amounts due under this Agreement and
the other Transaction Documents and not previously paid pursuant to this Section
8.3(a);

 

(xiv)       FOURTEENTH, during the Revolving Period (A) the remaining Amount
Available constituting Interest Collections to the Borrower and (B) the
remaining Amount Available constituting Principal Collections to remain in the
Collection Account as Principal Collections; and

 

(xv)        FIFTEENTH, after the Revolving Period, the remaining Amount
Available to the Borrower.

 

(b)          During the Revolving Period, the Borrower may make distributions
pursuant to Section 10.16. The Borrower may also withdraw from the Collection
Account any Collections and apply such Collections to (A) prepay the Advances
outstanding in accordance with Section 2.4 or (B) acquire additional Collateral
Obligations (each such reinvestment of Collections, a “Reinvestment”), subject
to the following conditions:

 

(i)           the Borrower shall have given written notice to the Collateral
Agent and the Administrative Agent of the proposed Reinvestment at or prior to
3:00 p.m., New York City time, two Business Days prior to the proposed date of
such Reinvestment (the “Reinvestment Date”). Such notice (the “Reinvestment
Request”) shall be in the form of Exhibit C-2 and shall include (among other
things) the proposed Reinvestment Date, the amount of such proposed Reinvestment
and a Schedule of Collateral Obligations setting forth the information required
therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Reinvestment Date (if applicable);

 

(ii)          each condition precedent set forth in Section 6.2 shall be
satisfied;

 

(iii)         upon the written request of the Borrower (or the Servicer on the
Borrower’s behalf) delivered to the Collateral Agent no later than 11:00 a.m.
New York City time on the Reinvestment Date, the Collateral Agent shall have
provided to the Administrative Agent by facsimile or e-mail (to be received no
later than 1:30 p.m. New York City time on that same day) a statement reflecting
the total amount on deposit on such day in the Collection Account; and

 

(iv)         any Reinvestment Request given by the Borrower pursuant to this
Section 8.3(b) shall be irrevocable and binding on the Borrower.

 

-71-

 

 

Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in Section
6.2 and this Section 8.3, the Collateral Agent will release funds from the
Collection Account to the Borrower in an amount not to exceed the lesser of (A)
the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.

 

Section 8.4         Fees. The Borrower shall pay the Undrawn Fee, the Make-Whole
Fee and any other fees (collectively, “Fees”) in the amounts and on the dates
set forth herein or in one or more fee letter agreements, dated the date hereof
(or dated the date any Lender and its related Lender Group becomes a party
hereto pursuant to an assignment or otherwise), signed by the Borrower, the
applicable Agent and the Administrative Agent (as any such fee letter agreement
may be amended, restated, supplemented or otherwise modified from time to time,
a “Fee Letter”).

 

Section 8.5          Monthly Report. The Collateral Agent shall prepare (based
on information provided to it by the Servicer, the Administrative Agent and the
Lenders as set forth herein) a Monthly Report substantially in the form of
Exhibit D determined as of the close of business on each Determination Date and
make available such Monthly Report to the Administrative Agent, the Borrower and
the Servicer on each Reporting Date starting with the Reporting Date in April
2014. If any party receiving any Monthly Report disagrees with any items of such
report, it shall contact the Collateral Agent and notify it of such disputed
item and provide reasonably sufficient information to correct such item, with
(if other than the Administrative Agent) a copy of such notice and information
to the Administrative Agent and the Servicer. If the Collateral Agent agrees
with any such correction and unless the Collateral Agent is otherwise timely
directed by the Administrative Agent, the Collateral Agent shall distribute a
revised Monthly Report on the Business Day after it receives such information.
If the Collateral Agent does not agree with any such correction or it is
directed by the Administrative Agent that the Collateral Agent should not make
such correction, the Collateral Agent shall (within one Business Day) contact
the Administrative Agent and request instructions on how to proceed. The
Administrative Agent’s reasonable determination with regard to any disputed item
in the Monthly Report shall be final.

 

The Servicer shall cooperate with the Collateral Agent in connection with the
preparation of the Monthly Reports and any supplement thereto. Without limiting
the generality of the foregoing, the Servicer shall supply any information
maintained by it that the Collateral Agent may from time to time reasonably
request with respect to the Collateral and reasonably needs to complete the
reports, calculations and certificates required to be prepared by the Collateral
Agent hereunder or required to permit the Collateral Agent to perform its
obligations hereunder. Without limiting the generality of the foregoing, in
connection with the preparation of a Monthly Report, (i) the Servicer shall be
responsible for providing the Collateral Agent the information required for
parts (a) through (c) of Exhibit D for such Monthly Report and (ii) the
Administrative Agent and the Lenders shall be responsible for providing to the
Collateral Agent the information required by Section 3.4 for part (d) of Exhibit
D for such Monthly Report on which the Collateral Agent may conclusively rely.
The Servicer and the Administrative Agent shall review and verify the contents
of the aforesaid reports (including the Monthly Report), instructions,
statements and certificates. Upon receipt of approval from the Servicer and the

 

-72-

 

 

Administrative Agent, the Collateral Agent shall send such reports,
instructions, statements and certificates to the Borrower and the Servicer for
execution.

 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Administrative Agent, the Agents and the Lenders
as to itself, as of the Effective Date and each Funding Date, as follows:

 

Section 9.1         Organization and Good Standing. It has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the jurisdiction of its organization, with power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is currently conducted. It had at all relevant times and
now has, power, authority and legal right (x) to acquire and own the Collateral
Obligations and the Related Security, and to grant to the Collateral Agent a
security interest in the Collateral Obligations and the Related Security and the
other Collateral and (y) to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party.

 

Section 9.2          Due Qualification. It is duly qualified to do business as a
Delaware limited liability company in good standing and has obtained all
necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

Section 9.3         Power and Authority. It has the power, authority and legal
right to execute and deliver this Agreement and the other Transaction Documents
to which it is a party and to perform its obligations hereunder and thereunder;
has full power, authority and legal right to grant to the Collateral Agent, for
the benefit of the Secured Parties, a valid and enforceable security interest in
the Collateral Obligations and the other Collateral and has duly authorized such
grant by all necessary action.

 

Section 9.4          Binding Obligations. This Agreement and the Transaction
Documents to which it is a party have been duly executed and delivered by the
Borrower and assuming due authorization, execution and delivery by each other
party hereto and thereto, constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally, (B)
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law
and (C) implied covenants of good faith and fair dealing.

 

Section 9.5          Security Interest. This Agreement creates a valid and
continuing Lien on the Collateral in favor of the Collateral Agent, on behalf of
the Secured Parties, which security interest is validly perfected under Article
9 of the UCC, and is enforceable as such against

 

-73-

 

 

creditors of and purchasers from the Borrower; the Collateral is comprised of
Instruments, Security Entitlements, General Intangibles, Certificated
Securities, Uncertificated Securities, Securities Accounts, Investment Property
and Proceeds and such other categories of collateral under the applicable UCC as
to which the Borrower has complied with its obligations as set forth herein;
with respect to Collateral that constitute Security Entitlements (a) all of such
Security Entitlements have been credited to the Accounts and the Securities
Intermediary has agreed to treat all assets credited to the Accounts as
Financial Assets, (b) the Borrower has taken all steps necessary to enable the
Collateral Agent to obtain Control with respect to the Accounts and (c) the
Accounts are not in the name of any Person other than the Borrower, subject to
the Lien of the Collateral Agent for the benefit of the Secured Parties; the
Borrower has not instructed the Securities Intermediary to comply with the
entitlement order of any Person other than the Collateral Agent; provided, (x)
until the Collateral Agent delivers a Notice of Exclusive Control (as defined in
the Account Control Agreement), the Borrower and the Servicer may cause cash in
the Accounts to be invested or distributed in accordance with this Agreement
and, (y) until the Collateral Agent delivers a Reference Account Control Notice,
the Borrower (or the Servicer, on the Borrower’s behalf) shall be able to
withdraw and invest all amounts in the Reference Asset Account; all Accounts
constitute Securities Accounts; the Borrower owns and has good and marketable
title to the Collateral free and clear of any Lien (other than Permitted Liens);
the Borrower has received all consents and approvals required by the terms of
any Collateral Obligation to the transfer and granting of a security interest in
the Collateral Obligations hereunder to the Collateral Agent, on behalf of the
Secured Parties; the Borrower has taken all necessary steps to file or authorize
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Collateral in which a security interest
may be perfected by filing pursuant to Article 9 of the UCC as in effect in
Delaware; all original executed copies of each underlying promissory note
constituting or evidencing any Collateral Obligation have been or, subject to
the delivery requirements contained herein and/or Section 18.3, will be
delivered to the Collateral Custodian; the Borrower has received, or subject to
the delivery requirements contained in Section 18.4(b) will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian or
its bailee is holding each underlying promissory note evidencing a Collateral
Obligation solely on behalf of the Collateral Agent for the benefit of the
Secured Parties; none of the underlying promissory notes that constitute or
evidence the Collateral Obligations has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Collateral Agent on behalf of the Secured Parties; with respect to
Collateral that constitutes a Certificated Security, such certificated security
has been delivered to the Collateral Custodian and, if in registered form, has
been specially Indorsed (within the meaning of the UCC) to the Collateral
Custodian or in blank by an effective Indorsement or has been registered in the
name of the Collateral Custodian upon original issue or registration of transfer
by the Borrower of such Certificated Security, in each case to be held by the
Collateral Custodian on behalf of the Collateral Agent for the benefit of the
Secured Parties; and in the case of an Uncertificated Security, by (A) causing
the Collateral Custodian to become the registered owner of such uncertificated
security and (B) causing such registration to remain effective.

 

Section 9.6         No Violation. The execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party, the
consummation of the transactions contemplated thereby and the fulfillment of the
terms of this Agreement and the other

 

-74-

 

 

Transaction Documents to which it is a party, shall not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, its organizational documents, or any
material indenture, agreement, mortgage, deed of trust or other instrument to
which the Borrower is a party or by which it is bound or any of its properties
are subject, or result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument, or violate in
any material respect any Applicable Law to the extent that such conflict or
violation would reasonably be expected to have a Material Adverse Effect or in
any way materially adversely affect the Borrower’s ability to perform its
obligations under this Agreement or the other Transaction Documents to which it
is a party.

 

Section 9.7         No Proceedings. There are no proceedings or investigations
pending or, to the Borrower’s knowledge, threatened against the Borrower, before
any Official Body having jurisdiction over it or its properties (A) asserting
the invalidity of this Agreement or any of the other Transaction Documents, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents or
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Collateral.

 

Section 9.8          No Consents. No (a) lending license or (b) other consent,
license, approval, authorization or order of, or registration, declaration or
filing with, any Official Body having jurisdiction over it or any of its
properties is required to be made in connection with the execution, delivery or
performance of this Agreement and the Transaction Documents to which it is a
party (in any capacity) or the consummation of the transactions contemplated
thereby, other than, with respect to clause (b) only, (A) consents, licenses,
approvals, authorizations, orders, registrations, declarations or filings which
have been obtained or made and continuation statements and renewals in respect
thereof and (B) where the lack of such consents, licenses, approvals,
authorizations, orders, registrations, declarations or filings would not have a
Material Adverse Effect.

 

Section 9.9         Solvency. It is Solvent and will not become insolvent after
giving effect to the transactions contemplated by this Agreement and the
Transaction Documents. After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, it will have an adequate
amount of capital to conduct its business in the foreseeable future.

 

Section 9.10        Compliance with Laws. It has complied and will comply in all
material respects with all Applicable Laws, judgments, agreements with Official
Bodies, decrees and orders with respect to its business and properties and all
Collateral.

 

Section 9.11       Taxes. For U.S. federal income tax purpose, it is, and always
has been, an entity disregarded as separate from the Equityholder and the
Equityholder is treated as a U.S. Person for U.S. federal income tax purposes.
It has filed on a timely basis all federal and other material Tax returns
(including foreign, state, local and otherwise) required to be filed, if any,

 

-75-

 

 

and has paid all federal and other material Taxes due and payable by it and any
assessments made against it or any of its property and all other Taxes, fees or
other charges imposed on it or any of its property by any Official Body (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower). No Lien or similar
Adverse Claim has been filed, and no claim is being asserted, with respect to
any Tax, assessment or other governmental charge. Any Taxes, fees and other
governmental charges payable by the Borrower in connection with the execution
and delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby including the transfer of each
Collateral Obligation and the Related Security to the Borrower have been paid or
shall have been paid if and when due at or prior to the Effective Date or the
Advance Date, as applicable.

 

Section 9.12        Monthly Report. Each Monthly Report is accurate in all
material respects as of the date thereof.

 

Section 9.13        No Liens, Etc. The Collateral and each part thereof is owned
by the Borrower free and clear of any Adverse Claim (other than Permitted Liens)
or restrictions on transferability (except to the extent that the Borrower has
received all consents and approvals required by the terms of any Collateral
Obligation to the transfer and granting of a security interest in the Collateral
Obligations hereunder to the Collateral Agent) and the Borrower has the full
right, power and lawful authority to assign, transfer and pledge the same and
interests therein, and, upon the making of each Advance, the Collateral Agent,
for the benefit of the Secured Parties, will have acquired a perfected, first
priority and valid security interest (except, as to priority, for any Permitted
Liens) in such Collateral, free and clear of any Adverse Claim (other than
Permitted Liens), to the extent (as to perfection and priority) that a security
interest in said Collateral may be perfected under the applicable UCC. The
Borrower has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the Collateral and no effective financing statement
(other than with respect to Permitted Liens) or other instrument similar in
effect naming or purportedly naming the Borrower or any of its Affiliates as
debtor and covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent as “Secured Party” pursuant hereto or as necessary or advisable in
connection with the Sale and Contribution Agreement. There are no judgments or
Liens for Taxes with respect to the Borrower and no claim is being asserted with
respect to the Taxes of the Borrower.

 

Section 9.14        Information True and Correct. All information heretofore or
hereafter furnished by or on behalf of the Borrower in writing to any Lender,
the Collateral Agent or the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby is and will be (when taken as a
whole) true and correct in all material respects and does not omit to state a
material fact necessary to make the statements contained therein not misleading.

 

Section 9.15        Reserved.

 

Section 9.16        Collateral. Except as otherwise expressly permitted or
required by the terms of this Agreement, no item of Collateral has been sold,
transferred, assigned or pledged by the Borrower to any Person.

 

-76-

 

 

Section 9.17       Selection Procedures. In selecting the Collateral Obligations
hereunder and for Affiliates of the Borrower, no selection procedures (taking
into account the type of assets included in Collateral Obligations) were
employed which are intended to be adverse to the interests of any Agent or
Lender.

 

Section 9.18        Indebtedness. The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

 

Section 9.19        No Injunctions. No injunction, writ, restraining order or
other order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

Section 9.20        No Subsidiaries. The Borrower has no Subsidiaries other than
any REO Asset Owners.

 

Section 9.21        ERISA Compliance. It has no benefit plans subject to ERISA.

 

Section 9.22       Investment Company Status. It is not an “investment company”,
as such term is defined in the 1940 Act.

 

Section 9.23      Set-Off, Etc. No Collateral Obligation has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Borrower or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, pursuant to the Transaction Documents and for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
hereby and in accordance with the Servicing Standard.

 

Section 9.24       Collections. The Borrower acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral pledged
hereunder are held and shall be held in trust for the benefit of the Collateral
Agent, on behalf of the Secured Parties until deposited into the Collection
Account in accordance with Section 10.10.

 

Section 9.25       Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder in exchange for the purchase of
the Collateral Obligations (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

 

Section 9.26        Use of Proceeds. The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying Margin Stock and
none of the proceeds of the Advances will be used, directly or indirectly, for a
purpose that violates

 

-77-

 

 

Regulation T, Regulation U, Regulation X or any other regulation promulgated by
the FRS Board from time to time.

 

Section 9.27        Separate Existence. The Borrower is operated as an entity
with assets and liabilities distinct from those of any of its Affiliates or any
Affiliates of the Servicer, and the Borrower hereby acknowledges that the
Administrative Agent, each of the Agents and each of the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon the
Borrower’s identity as a separate legal entity. Since its formation, the
Borrower has been (and will be) operated in such a manner as to comply with the
covenants set forth in Section 10.5.

 

There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Servicer (other than as expressly set
forth herein and the other Transaction Documents or as consented to by the
Administrative Agent) providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any Taxes, fees, assessments or other
governmental charges.

 

Section 9.28       Transaction Documents. The Transaction Documents delivered to
the Administrative Agent represent all material agreements between the
Equityholder, on the one hand, and the Borrower, on the other. Upon the purchase
and/or contribution of each Collateral Obligation (or an interest in a
Collateral Obligation) and each beneficial interest in a Reference Asset
pursuant to this Agreement or the Sale and Contribution Agreement, the Borrower
shall be the lawful owner of, and have good title to, such Collateral Obligation
(or such beneficial interest) and all assets relating thereto, free and clear of
any Adverse Claim. All such assets are transferred to the Borrower without
recourse to the Equityholder except as described in the Sale and Contribution
Agreement. The purchases of such assets by the Borrower constitute valid and
true sales for consideration (and not merely a pledge of such assets for
security purposes) and the contributions of such assets received by the Borrower
constitute valid and true transfers for consideration, each enforceable against
creditors of the Equityholder, and no such assets shall constitute property of
the Equityholder.

 

Section 9.29        Anti-Terrorism, Anti-Money Laundering. Neither the Borrower
nor any Affiliate of the Borrower is (i) a country, territory, organization,
person or entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a
Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns. The Borrower is in compliance with
all applicable OFAC rules and regulations and also in compliance with all
applicable provisions of the USA Patriot Act.

 

-78-

 

 

ARTICLE X

 

COVENANTS

 

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), the
Borrower hereby covenants and agrees with the Lenders, the Agents and the
Administrative Agent that:

 

Section 10.1       Protection of Security Interest of the Secured Parties. (a)
At or prior to the Effective Date, the Borrower shall have filed or caused to be
filed a UCC-1 financing statement, naming the Borrower as debtor and the
Collateral Agent (for the benefit of the Secured Parties) as secured party and
describing the Collateral, with the office of the Secretary of State of the
State of Delaware. From time to time thereafter, the Borrower shall file such
financing statements and cause to be filed such continuation statements, all in
such manner and in such places as may be required by Applicable Law fully to
preserve, maintain and protect the interest of the Collateral Agent in favor of
the Secured Parties under this Agreement in the Collateral and in the proceeds
thereof. The Borrower shall deliver (or cause to be delivered) to the Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
the Borrower fails to perform its obligations under this subsection, the
Collateral Agent or the Administrative Agent may (but shall have no obligation
to) do so, in each case at the expense of the Borrower, however neither the
Collateral Agent nor the Administrative Agent shall have any liability in
connection therewith.

 

(b)          The Borrower shall not change its name, identity or corporate
structure in any manner that would make any financing statement or continuation
statement filed by the Borrower (or by the Collateral Agent on behalf of the
Borrower) in accordance with subsection (a) above seriously misleading or change
its jurisdiction of organization, unless the Borrower shall have given the
Administrative Agent and the Collateral Agent at least 30 days prior written
notice thereof, and shall promptly file appropriate amendments to all previously
filed financing statements and continuation statements (and shall provide a copy
of such amendments to the Collateral Agent and Administrative Agent together
with an Officer’s Certificate to the effect that all appropriate amendments or
other documents in respect of previously filed statements have been filed).

 

(c)          The Borrower shall maintain its computer systems, if any, so that,
from and after the time of the first Advance under this Agreement, the
Borrower’s master computer records (including archives) that shall refer to the
Collateral indicate clearly that such Collateral is subject to the first
priority security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties. Indication of the Collateral Agent’s (for the benefit of
the Secured Parties) security interest shall be deleted from or modified on the
Borrower’s computer systems when, and only when, the Collateral in question
shall have been paid in full, the security interest under this Agreement has
been released in accordance with its terms, or otherwise as expressly permitted
by this Agreement.

 

-79-

 

 

(d)          Without limiting any of the other provisions hereof, if at any time
the Borrower shall propose to sell, grant a security interest in, or otherwise
transfer any interest in loan receivables to any prospective lender or other
transferee, the Borrower shall give to such prospective lender or other
transferee computer tapes, records, or print-outs (including any restored from
archives) that, if they shall refer in any manner whatsoever to any Collateral
with respect to which the Servicer or any of its Affiliates is the
administrative agent (or is acting in a similar capacity) shall indicate clearly
that such Collateral is subject to a first priority security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties.

 

Section 10.2       Other Liens or Interests. Except for the security interest
granted hereunder and as otherwise permitted pursuant to Sections 7.5(q)(ii),
7.10, 7.11 and 10.16, the Borrower will not sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any Lien on
the Collateral or any interest therein (other than Permitted Liens), and the
Borrower shall defend the right, title, and interest of the Collateral Agent
(for the benefit of the Secured Parties) and the Lenders in and to the
Collateral against all claims of third parties claiming through or under the
Borrower (other than Permitted Liens).

 

Section 10.3       Costs and Expenses. The Borrower shall pay (or cause to be
paid) all of its reasonable costs and disbursements in connection with the
performance of its obligations hereunder and under the Transaction Documents.

 

Section 10.4       Reporting Requirements. The Borrower shall furnish, or cause
to be furnished, to the Administrative Agent, the Collateral Agent and each
Lender:

 

(a)          as soon as possible and in any event within four (4) Business Days
after a Responsible Officer of the Borrower shall have knowledge of the
occurrence of a Facility Termination Event, Unmatured Facility Termination
Event, Servicer Default or Unmatured Servicer Default, the statement of an
Executive Officer of the Borrower setting forth complete details of such event
and the action which the Borrower has taken, is taking and proposes to take with
respect thereto;

 

(b)          promptly, from time to time, such other information, documents,
records or reports respecting the Collateral Obligations or the Related
Security, the other Collateral or the condition or operations, financial or
otherwise, of the Borrower as such Person may, from time to time, reasonably
request; and

 

(c)          promptly, in reasonable detail, (i) of any Adverse Claim known to
it that is made or asserted against any of the Collateral and (ii) any Material
Modification to the extent the Administrative Agent did not provide its prior
written consent thereto.

 

Section 10.5        Separate Existence. (a) The Borrower shall conduct its
business solely in its own name through its duly authorized officers or agents
so as not to mislead others as to the identity of the entity with which such
persons are concerned, and shall use its best efforts to avoid the appearance
that it is conducting business on behalf of any Affiliate thereof or that the
assets of the Borrower are available to satisfy the creditors of any of its
equityholders or any Affiliate thereof.

 

-80-

 

 

(b)          It shall maintain records and books of account separate from those
of any other Person.

 

(c)           It shall pay its own operating expenses and liabilities from its
own funds.

 

(d)           It shall not hold itself out as being liable for the debts of any
other Person. It shall not pledge its assets to secure the obligations of any
other Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to satisfy the obligations of any other
Person.

 

(e)           It shall keep its assets and liabilities separate from those of
all other entities. Except as expressly contemplated herein with respect to
limited commingling of the Collections and/or Reference Asset Collections by the
Servicer, it shall not commingle its assets with assets of any other Person.

 

(f)           It shall maintain bank accounts or other depository accounts
separate from any other person or entity, including any Affiliate.

 

(g)           It shall not amend, supplement or otherwise modify the Special
Purpose Provisions contained in its organizational documents (as defined
therein), except in accordance therewith and with the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
delayed or conditioned).

 

(h)           It shall at all times hold itself out to the public and all other
Persons as a legal entity separate from its member and from any other Person.

 

(i)            It shall file its own tax returns separate from those of any
other Person, except to the extent that it is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under Applicable Law,
and shall pay any taxes required to be paid under Applicable Law.

 

(j)            It shall conduct its business only in its own name and comply
with all organizational formalities necessary to maintain its separate
existence.

 

(k)           It shall maintain separate financial statements, showing its
assets and liabilities separate and apart from those of any other Person and not
have its assets listed on any financial statement of any other Person; provided,
that its assets may be included in a consolidated financial statement of its
Affiliate so long as appropriate notation shall be made on such consolidated
financial statements (if any) to indicate its separateness from such Affiliate
and to indicate that its assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person.

 

(l)            It shall not, except for capital contributions or capital
distributions permitted under the terms and conditions of its organizational
documents and properly reflected on its books and records, enter into any
transaction with an Affiliate except on

 

-81-

 

 

commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s- length transaction.

 

(m)          It shall maintain a sufficient number of employees (which number
may be zero) in light of its contemplated business purpose and pay the salaries
of its own employees, if any, only from its own funds.

 

(n)           It shall correct any known misunderstanding regarding its separate
identity and not identify itself as a department or division of any other
Person.

 

(o)           It shall maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities; provided, however, that the
foregoing shall not require its equityholders to make additional capital
contributions.

 

(p)           It shall not make or permit to remain outstanding any loan or
advance to, or own or acquire any stock or securities of, any Person, except
that it may invest in those investments permitted under the Transaction
Documents and may hold the equity of REO Asset Owners.

 

(q)           It shall not, to the fullest extent permitted by law, engage in
any dissolution, liquidation, consolidation, merger, sale or transfer of all or
substantially all of its assets other than such activities as are expressly
permitted pursuant to the Transaction Documents.

 

(r)           It shall not buy or hold evidence of indebtedness issued by any
other Person (other than cash or investment-grade securities), except as
expressly contemplated by the Transaction Documents.

 

(s)           Except as expressly permitted by the Transaction Documents (which
permits, for the avoidance of doubt, the formation of REO Asset Owners), it
shall not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity.

 

(t)           It shall not own any asset or property other than Collateral and
such other financial assets as permitted by the Transaction Documents.

 

(u)          It shall not engage, directly or indirectly, in any business other
than as required or permitted to be performed by the Transaction Documents.

 

(v)           It shall allocate fairly and reasonably any overhead expenses that
are shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.

 

(w)          Neither the Borrower nor the Equityholder shall take any action
contrary to the “Assumptions and Facts” section in the opinion or opinions of
Moore & Van Allen PLLC, dated the date hereof, relating to certain
nonconsolidation and true sale matters.

 

-82-

 

 

(x)           Neither the Equityholder nor any other person shall be authorized
or empowered, nor shall they permit the Borrower to take any Material Action
without the prior unanimous written consent of its Independent Manager. The
organizational documents of the Borrower shall include the following provisions:
(a) at all times there shall be, and Borrower shall cause there to be, at least
one Independent Manager; (b) the Borrower shall not, without the prior written
consent of its Independent Manager, on behalf of itself or Borrower, take any
Material Action or any action that might cause such entity to become insolvent,
and when voting with respect to such matters, the Independent Manager shall
consider only the interests of the Borrower, including its creditors; and (c) no
Independent Manager of the Borrower may be removed or replaced unless the
Borrower provides Lender with not less than five (5) Business Days’ prior
written notice of (i) any proposed removal of an Independent Manager, together
with a statement as to the reasons for such removal, and (ii) the identity of
the proposed replacement Independent Manager, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents of the Borrower for an Independent Manager. No resignation or removal
of an Independent Manager shall be effective until a successor Independent
Manager is appointed and has accepted his or her appointment. No Independent
Manager may be removed other than for Cause.

 

Section 10.6       Hedging Agreements. (a) With respect to any Fixed Rate
Collateral Obligation (other than Fixed Rate Collateral Obligations not counted
as “excess” pursuant to clause (g) of the definition of “Excess Concentration
Amount”), the Borrower hereby covenants and agrees that, on any date that the
Weighted Average Coupon minus the Interest Rate is under 5.25%, upon the
direction of the Administrative Agent in its sole discretion as notified to the
Borrower and the Servicer, the Borrower shall, within ten (10) days, obtain and
deliver to the Collateral Agent (with a copy to the Administrative Agent) one or
more Hedging Agreements from qualified Hedge Counterparties having, singly or in
the aggregate, an Aggregate Notional Amount not less than the amount determined
by the Administrative Agent in its reasonable discretion, which (1) shall each
have a notional principal amount equal to or greater than $1,000,000, (2) may
provide for reductions of the Aggregate Notional Amount on each Distribution
Date on an amortization schedule for such Aggregate Notional Amount assuming a
0.0 ABS prepayment speed (or such other ABS prepayment speed as may be approved
in writing by the Administrative Agent) and zero losses, and (3) shall have
other terms and conditions and be represented by Hedging Agreements otherwise
acceptable to the Administrative Agent in its sole discretion.

 

(b)          In the event that any Hedge Counterparty defaults in its obligation
to make a payment to the Borrower under one or more Hedging Agreements on any
date on which payments are due pursuant to a Hedging Agreement, the Borrower
shall make a demand no later than the Business Day following such default on
such Hedge Counterparty, or any guarantor, if applicable, demanding payment
under the applicable Hedging Agreement in accordance with the terms of such
Hedging Agreement. The Borrower shall give notice to the Lenders upon the
continuing failure by any Hedge Counterparty to perform its obligations during
the two Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Administrative Agent.

 

-83-

 

 

(c)           In the event that any Hedge Counterparty no longer maintains the
ratings specified in the definition of “Hedge Counterparty,” then within 30 days
after receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, the Borrower shall provide the
Hedge Counterparty notice of the potential termination event resulting from such
downgrade and, if the Hedge Counterparty fails to cure such potential
termination event within the time frame specified in the related Hedging
Agreement, the Borrower shall, at the written direction of the Administrative
Agent, (i) provided that a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of Section 10.6(d) has been obtained, (A)
provide written notice to such Hedge Counterparty (with a copy to the Collateral
Agent and the Administrative Agent) of its intention to terminate the applicable
Hedging Agreement within the 30-day period following the expiration of the cure
period set forth in the applicable Hedging Agreement and (B) terminate the
applicable Hedging Agreement within such 30-day period, request the payment to
it of all amounts due to the Borrower under the applicable Hedging Agreement
through the termination date and deposit any such amounts so received, on the
day of receipt, to the Collection Account, or (ii) establish any other
arrangement (including an arrangement or arrangements in addition to or in
substitution for any prior arrangement made in accordance with the provisions of
this Section 10.6(c)) with the written consent (in its sole discretion) of the
Administrative Agent (a “Qualified Substitute Arrangement”); provided, that in
the event at any time any alternative arrangement established pursuant to the
above shall cease to be satisfactory to the Administrative Agent, then the
provisions of this Section 10.6(c), shall again be applied and in connection
therewith the 30-day period referred to above shall commence on the date the
Borrower receives notice of such cessation or termination, as the case may be.

 

(d)          Unless an alternative arrangement pursuant to Section 10.6(c) is
being established, the Borrower shall use its best efforts to obtain a
Replacement Hedging Agreement or Qualified Substitute Arrangement meeting the
requirements of this Section 10.6 during the 30-day period following the
expiration of the cure period set forth in the applicable Hedging Agreement. The
Borrower shall not terminate the Hedging Agreement unless, prior to the
expiration of such 30-day period, the Borrower delivers to the Collateral Agent
(with a copy to the Administrative Agent) (i) a Replacement Hedging Agreement or
Qualified Substitute Arrangement, (ii) to the extent applicable, an Opinion of
Counsel reasonably satisfactory to the Administrative Agent as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be, and (iii) evidence that the Administrative Agent has consented in
writing to the termination of the applicable Hedging Agreement and its
replacement with such Replacement Hedging Agreement or Qualified Substitute
Arrangement.

 

(e)          The Servicer or the Borrower shall notify the Administrative Agent
and the Collateral Agent within five Business Days after a Responsible Officer
of such Person shall obtain knowledge that the senior unsecured debt rating of a
Hedge Counterparty has been withdrawn or reduced by any Rating Agency.

 

(f)           The Borrower may at any time obtain a Replacement Hedging
Agreement with the consent (in its sole discretion) of the Administrative Agent.

 

-84-

 

 

(g)          The Borrower shall not agree to any amendment to any Hedging
Agreement without the consent (in its sole discretion) of the Administrative
Agent.

 

(h)          The Borrower shall notify the Administrative Agent and the
Collateral Agent after a Responsible Officer of the Borrower shall obtain actual
knowledge of the transfer by the related Hedge Counterparty of any Hedging
Agreement, or any interest or obligation thereunder.

 

(i)           The Borrower, with the consent of the Administrative Agent in its
sole discretion, may sell all or a portion of the Hedging Agreements. The
Borrower shall have the duty of obtaining a fair market value price for the sale
of any Hedging Agreement, notifying the Administrative Agent and the Collateral
Agent of prospective purchasers and bids, and selecting the purchaser of such
Hedging Agreement. The Borrower and, at the Borrower’s request, the Collateral
Agent, upon receipt of the purchase price in the Collection Account shall, with
the prior written consent of the Administrative Agent, execute all documentation
necessary to release the Lien of the Collateral Agent on such Hedging Agreement
and proceeds thereof.

 

Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.

 

Section 10.7        Tangible Net Worth. The Borrower shall maintain at all times
a positive Tangible Net Worth.

 

Section 10.8        Taxes. For U.S. federal income tax purpose, the Borrower
will be an entity disregarded as separate from the Equityholder and the
Equityholder will be treated as a U.S. Person for U.S. federal income tax
purposes. The Borrower will file on a timely basis all federal and other
material Tax returns (including foreign, federal, state, local and otherwise)
required to be filed, if any, and will pay all federal and other material Taxes
due and payable by it and any assessments made against it or any of its property
(other than any amount the validity of which is contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP are provided on the books of the Borrower).

 

Section 10.9        Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to all or substantially all of its business or assets without the
prior written consent of the Administrative Agent in its sole discretion.

 

Section 10.10      Deposit of Collections. The Borrower shall transfer, or cause
to be transferred, all Collections to the Collection Account by the close of
business on the second Business Day following the date such Collections are
received and identified by the Borrower, the Equityholder, the Servicer (so long
as the Servicer is BDCA) or any of their respective Affiliates.

 

-85-

 

 

Section 10.11     Indebtedness; Guarantees. The Borrower shall not create,
incur, assume or suffer to exist any Indebtedness other than Indebtedness
permitted under the Transaction Documents. The Borrower shall incur no
Indebtedness secured by the Collateral other than the Obligations. The Borrower
shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital with respect to future funding obligations.

 

Section 10.12    Limitation on Purchases from Affiliates. Other than pursuant to
the Sale and Contribution Agreement, the Borrower shall not purchase any asset
from the Equityholder or the Servicer or any Affiliate of the Borrower, the
Equityholder or the Servicer.

 

Section 10.13     Documents. Except as otherwise expressly permitted herein, it
shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Administrative Agent shall have
consented thereto in its sole discretion.

 

Section 10.14      Preservation of Existence. It shall do or cause to be done
all things necessary to (i) preserve and keep in full force and effect its
existence as a limited liability company and take all reasonable action to
maintain its rights and franchises in the jurisdiction of its formation and (ii)
qualify and remain qualified as a limited liability company in good standing in
each jurisdiction where the failure to qualify and remain qualified would
reasonably be expected to have a Material Adverse Effect.

 

Section 10.15      Limitation on Investments. The Borrower shall not form, or
cause to be formed, any Subsidiaries other than REO Asset Owners; or make or
suffer to exist any loans or advances to, or extend any credit to, or make any
investments (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except
investments as otherwise permitted herein and pursuant to the other Transaction
Documents.

 

Section 10.16      Distributions. (a) The Borrower shall not declare or make (i)
payment of any distribution on or in respect of any equity interests, or (ii)
any payment on account of the purchase, redemption, retirement or acquisition of
any option, warrant or other right to acquire such equity interests; provided
that the Borrower may make a distribution of (x) amounts paid to it pursuant to
Section 8.3(a) on the applicable Distribution Date and (y) at any time prior to
the delivery of a Reference Account Control Notice, amounts on deposit in the
Reference Asset Account.

 

(b)          Prior to foreclosure by the Administrative Agent upon any
Collateral pursuant to Section 13.3(c), nothing in this Section 10.16 or
otherwise in this Agreement shall restrict the Borrower from exercising any
Warrant Assets issued to it by Obligors from time to

 

-86-

 

 

time to the extent funds are available to the Borrower under Section 8.3(a) or
made available to the Borrower.

 

Section 10.17     Performance of Borrower Assigned Agreements. The Borrower
shall (i) perform and observe in all material respects all the terms and
provisions of the Transaction Documents (including each of the Borrower Assigned
Agreements) to which it is a party to be performed or observed by it, maintain
such Transaction Documents in full force and effect, and enforce such
Transaction Documents in accordance with their terms, and (ii) upon reasonable
request of the Administrative Agent, make to any other party to such Transaction
Documents such demands and requests for information and reports or for action as
the Borrower is entitled to make thereunder.

 

Section 10.18      Material Modifications. The Borrower shall not consent to a
Material Modification with respect to any Collateral Obligation without the
express written consent of the Administrative Agent (in its sole
discretion).Further Assurances; Financing Statements. (a) The Borrower agrees
that at any time and from time to time, at its expense and upon reasonable
request of the Administrative Agent or the Collateral Agent, it shall promptly
execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable to perfect and protect
the assignments and security interests granted or purported to be granted by
this Agreement or to enable the Collateral Agent or any of the Secured Parties
to exercise and enforce its rights and remedies under this Agreement with
respect to any Collateral. Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Administrative
Agent’s request) may reasonably request to protect and preserve the assignments
and security interests granted by this Agreement. Such financing statements
filed against the Borrower may describe the Collateral in the same manner
specified in Section 12.1 or in any other manner as the Administrative Agent may
reasonably determine is necessary to ensure the perfection of such security
interest (without disclosing the names of, or any information relating to, the
Obligors thereunder), including describing such property as all assets or all
personal property of the Borrower whether now owned or hereafter acquired.

 

(b)          The Borrower and each Secured Party hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Administrative
Agent, to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Collateral.

 

(c)           It shall furnish to the Collateral Agent and the Administrative
Agent from time to time such statements and schedules further identifying and
describing the Related Security and such other reports in connection with the
Collateral as the Collateral Agent (acting solely at the Administrative Agent’s
request) or the Administrative Agent may reasonably request, all in reasonable
detail.

 

Section 10.20      Obligor Payment Instructions. The Borrower acknowledges that
the power of attorney granted in Section 13.10 to the Collateral Agent permits
the Collateral Agent to send (at the Administrative Agent’s written direction
after the occurrence of a Facility Termination Event) Obligor notification forms
to give notice to the Obligors of the Collateral

 

-87-

 

 

Agent’s interest in the Collateral and the obligation to make payments as
directed by the Collateral Agent (at the written direction of the Administrative
Agent).

 

Section 10.21     Delivery of Collateral Obligation Files. The Borrower (or the
Servicer on behalf of the Borrower) shall deliver to the Collateral Custodian
(with a copy to the Administrative Agent at the following e-mail addresses (for
electronic copies): amit.patel@db.com, shawn.rose@db.com and nii.dodoo@db.com)
the Collateral Obligation Files identified on the related Document Checklist
promptly upon receipt but in no event later than three (3) Business Days of the
related Funding Date; provided that any file-stamped document included in any
Collateral Obligation File shall be delivered promptly after becoming reasonably
available (even if not within three (3) Business Days of the related Funding
Date).

 

Section 10.22     Collateral Obligation Schedule. As of the end of each
February, May, August and November of each year, the Borrower shall deliver an
update of the Collateral Obligation Schedule to the Administrative Agent (with a
copy to the Collateral Agent), certified true and correct by each of the
Borrower and the Servicer. The Borrower hereby authorizes a UCC-3 amendment to
be filed quarterly attaching each such updated Collateral Obligation Schedule
and shall file such UCC-3 amendment at the request of the Administrative Agent.
Upon filing, a copy of such UCC-3 shall be provided to the Collateral Agent and
Administrative Agent.

 

Section 10.23      Risk Retention.

 

(a)          For so long as any Obligations are outstanding: (i) the
Equityholder represents and undertakes to the Lenders that: (A) as an originator
for the purposes of the Retention Requirements, it holds and will retain on an
on-going basis, a net economic interest in the securitisation transaction
contemplated by this Agreement, which shall not be less than 5% of the aggregate
nominal value of all the Collateral Obligations (the “Retained Economic
Interest”) measured at the time of origination (being the occasion of each
origination or acquisition of a Loan by the Borrower); (B) the Retained Economic
Interest takes the form of a first loss tranche in accordance with paragraph
1(d) of Article 405 of the Capital Requirements Regulation, as represented by
the Equityholder’s limited liability company interest in the Borrower; (C) it
holds and will retain 100% of the limited liability company interests of the
Borrower and the Borrower shall have no other issued equity interests; (D) the
aggregate capital contributions made by the Equityholder with respect to the
limited liability company interests in the Borrower shall represent at least
5.0% of the aggregate of the nominal value of all the Collateral Obligations
measured at the time of origination as described in (A) above; and (E) the
Equityholder shall not sell or enter into any credit risk mitigation, short
positions or any other hedges or otherwise seek to mitigate its credit risk with
respect to its limited liability company interests in the Borrower (except as
permitted by the Capital Requirements Regulation).

 

(b)          Each Monthly Report shall contain or be accompanied by a
certification from the Equityholder containing a representation that all of the
conditions set forth in clause (a) above are true and have been true up to and
on each date of the related Collection Period. The Equityholder shall provide to
the Administrative Agent and/or any Lender that is subject to the Retention
Requirements: (A) prompt written notice of any breach of its obligations set

 

-88-

 

 

forth in Section 10.23(a); and (B) all information that any such entity requests
in connection with its obligations under the Retention Requirements.

 

ARTICLE XI

 

THE COLLATERAL AGENT

 

Section 11.1        Appointment of Collateral Agent. U.S. Bank National
Association is hereby appointed as Collateral Agent pursuant to the terms
hereof. The Secured Parties hereby appoint the Collateral Agent to act
exclusively as the agent for purposes of perfection of a security interest in
the Collateral and Collateral Agent of the Secured Parties to act as specified
herein and in the other Transaction Documents to which the Collateral Agent is a
party. The Collateral Agent hereby accepts such agency appointment to act as
Collateral Agent pursuant to the terms of this Agreement, until its resignation
or removal as Collateral Agent pursuant to the terms hereof.

 

Section 11.2       Monthly Reports. The Collateral Agent shall prepare the
Monthly Report in accordance with Section 8.5 and distribute funds in accordance
with such Monthly Report in accordance with Section 8.3.

 

Section 11.3        Collateral Administration. The Collateral Agent shall
maintain a database of certain characteristics of the Collateral on an ongoing
basis, and provide to the Borrower, the Servicer and the Administrative Agent
certain reports, schedules and calculations, all as more particularly described
in this Section 11.3, based upon information and data received from the Servicer
pursuant to Section 7.7.

 

(a)          In connection therewith, the Collateral Agent shall:

 

(i)           within 15 days after the Effective Date, create a database with
respect to the Collateral that has been pledged to the Collateral Agent for the
benefit of the Secured Parties from time to time, comprised of the Collateral
Obligations credited to the Accounts from time to time and Permitted Investments
in which amounts held in the Accounts may be invested from time to time as
provided in this Agreement (the “Collateral Database”);

 

(ii)          update the Collateral Database on a periodic basis for changes and
to reflect the sale or other disposition of assets included in the Collateral
and any additional Collateral from time to time, in each case based upon, and to
the extent of, information furnished to the Collateral Agent by the Borrower or
the Servicer as may be reasonably required by the Collateral Agent from time to
time or based upon notices received by the Collateral Agent from the issuer, or
trustee or agent bank under an underlying instrument, or similar source);

 

(iii)         track the receipt and allocation (x) to the Collection Account of
Principal Collections and Interest Collections and (y) to the Reference Asset
Account of all Reference Asset Collections and, in each case, any withdrawals
therefrom and, on each Business Day, provide to the Servicer and Administrative
Agent daily reports reflecting such actions to the accounts as of the close of
business on the preceding Business Day and the Collateral Agent shall provide
any such report to the Administrative Agent upon its request therefor;

 

-89-

 

 

(iv)         distribute funds in accordance with such Monthly Report in
accordance with Section 8.3;

 

(v)          prepare and deliver to the Administrative Agent, the Borrower and
the Servicer on each Reporting Date (A) the Monthly Report in accordance with
Section 8.5 and any update pursuant to Section 8.5 when requested by the
Servicer, the Borrower or the Administrative Agent, on the basis of the
information contained in the Collateral Database as of the applicable
Determination Date, the information provided by each Lender and the
Administrative Agent pursuant to Section 3.4 and such other information as may
be provided to the Collateral Agent by the Borrower, the Servicer, the
Administrative Agent or any Lender;

 

(vi)         provide other such information with respect to the Collateral as
may be routinely maintained by the Collateral Agent in performing its ordinary
Collateral Agent function pursuant hereunder, as the Borrower, the Servicer, the
Administrative Agent or any Lender may reasonably request from time to time;

 

(vii)        upon the written request of the Servicer on any Business Day and
within three hours after the Collateral Agent’s receipt of such request
(provided such request is received by 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
and the Collateral Agent maintains or has received any information reasonably
requested by it, the Collateral Agent shall perform the following functions: (x)
as of the date the Servicer commits on behalf of the Borrower to purchase
Collateral Obligations to be included in the Collateral, perform a pro forma
calculation of the tests and other requirements set forth in Sections 6.2(e) and
(f), and (y) as of each date a new Reference Asset is included on Schedule 5
hereto pursuant to Section 6.4 and each date a Reference Asset Revaluation Event
occurs, perform a pro forma calculation of the Reference Asset Coverage Test, in
each case, based upon information contained in the Collateral Database and
report the results thereof to the Servicer in a mutually agreed format;

 

(viii)       upon the Collateral Agent’s receipt on any Business Day of written
notification from the Servicer of (A) its intent to sell (in accordance with
Section 7.10) Collateral Obligations, the Collateral Agent shall perform, within
three hours after the Collateral Agent’s receipt of such request (provided such
request is received by no later than 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
a pro forma calculation of the tests and other requirements set forth in
Sections 7.10(a)(i)(A), (B) and (C) based upon information contained in the
Collateral Database and information furnished by the Servicer, compare the
results thereof and report the results to the Servicer in a mutually agreed
format or (B) the Equityholder’s intent to sell (in accordance with Section
7.5(q)(ii)) any Reference Asset, the Collateral Agent shall perform, within
three hours after the Collateral Agent’s receipt of such request (provided such
request is received by no later than 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
a pro forma calculation of the Reference Asset Coverage Test based upon
information contained in the Collateral Database and information furnished by
the Servicer, compare the results thereof and report the results to the Servicer
in a mutually agreed format; and

 

-90-

 

 

(ix)          track the Principal Balance of each Collateral Obligation and
Reference Asset and report such balances to the Administrative Agent and the
Servicer no later than 12:00 Noon (New York City time) on each Business Day as
of the close of business on the preceding Business Day.

 

(b)          The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Reference Assets, the Collateral Obligations and the other Collateral
held hereunder which it receives from the related Obligor, participating bank
and/or agent bank. In no instance shall the Collateral Agent be under any duty
or obligation to take any action on behalf of the Servicer in respect of the
exercise of any voting or consent rights, or similar actions, unless it receives
specific written instructions from the Servicer, prior to the occurrence of a
Facility Termination Event or a Servicer Default or the Administrative Agent,
after the occurrence of a Facility Termination Event or a Servicer Default, in
which event the Collateral Agent shall vote, consent or take such other action
in accordance with such instructions.

 

(c)          In addition to the above:

 

(i)           The Administrative Agent and each Secured Party further authorizes
the Collateral Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
expressly delegated to the Collateral Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. In furtherance,
and without limiting the generality of the foregoing, each Secured Party hereby
appoints the Collateral Agent (acting at the direction of the Administrative
Agent) as its agent to execute and deliver all further instruments and
documents, and take all further action (at the written direction of the
Administrative Agent) that the Administrative Agent deems necessary or desirable
in order to perfect, protect or more fully evidence the security interests
granted by the Borrower hereunder, or to enable any of them to exercise or
enforce any of their respective rights hereunder, including, without limitation,
the execution or filing by the Collateral Agent as secured party/assignee of
such financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Collateral Obligations now existing or
hereafter arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. Nothing in this Section
11.3(c)(i) shall be deemed to relieve the Borrower or the Servicer of their
respective obligations to protect the interest of the Collateral Agent (for the
benefit of the Secured Parties) in the Collateral, including to file financing
and continuation statements in respect of the Collateral in accordance with
Section 10.1. It is understood and agreed that any and all actions performed by
the Collateral Agent in connection with this Section 11.3(c)(i) shall be at the
written direction of the Administrative Agent, and the Collateral Agent shall
have no responsibility or liability in connection with determining any actions
necessary or desirable to perfect, protect or more fully secure the security
interest granted by the Borrower hereunder or to enable any Person to exercise
or enforce any of their respective rights hereunder.

 

(ii)          The Administrative Agent may direct the Collateral Agent in
writing to take any such incidental action hereunder. With respect to other
actions which are incidental to the actions specifically delegated to the
Collateral Agent hereunder, the Collateral Agent shall not be required to take
any such incidental action hereunder, but shall be required to

 

-91-

 

 

act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent;
provided that the Collateral Agent shall not be required to take any action
hereunder at the request of the Administrative Agent, any Secured Parties or
otherwise if the taking of such action, in the determination of the Collateral
Agent, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Collateral Agent to
liability hereunder or otherwise (unless it has received indemnity which it
reasonably deems to be satisfactory with respect thereto). In the event the
Collateral Agent requests the consent of the Administrative Agent and the
Collateral Agent does not receive a consent (either positive or negative) from
the Administrative Agent within 10 Business Days of its receipt of such request,
then the Administrative Agent shall be deemed to have declined to consent to the
relevant action.

 

(iii)         Except as expressly provided herein, the Collateral Agent shall
not be under any duty or obligation to take any affirmative action to exercise
or enforce any power, right or remedy available to it under this Agreement that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it (x) unless and until
(and to the extent) expressly so directed by the Administrative Agent or (y)
prior to the Facility Termination Date (and upon such occurrence, the Collateral
Agent shall act in accordance with the written instructions of the
Administrative Agent pursuant to clause (x)). The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including a Facility Termination Event,
unless a Responsible Officer of the Collateral Agent has knowledge of such
matter or written notice thereof is received by the Collateral Agent.

 

(d)          If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two Business Days after it has requested them,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such two Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

(e)          Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the
Account Control Agreement and any other related agreements in the form delivered
to the Collateral Agent. For the avoidance of doubt, all of the Collateral
Agent’s rights, protections and immunities provided herein shall apply to the
Collateral Agent for any actions taken or omitted to be taken under the Account
Control Agreement and any other related agreements in such capacity.

 

Section 11.4        Removal or Resignation of Collateral Agent.After the
expiration of the 180 day period commencing on the date hereof, the Collateral
Agent may at any time resign

 

-92-

 

 

and terminate its obligations under this Agreement upon at least 60 days’ prior
written notice to the Servicer, the Borrower and the Administrative Agent;
provided, that no resignation or removal of the Collateral Agent will be
permitted unless a successor Collateral Agent has been appointed which successor
Collateral Agent, so long as no Unmatured Servicer Default, Servicer Default,
Unmatured Facility Termination Event or Facility Termination Event has occurred
and is continuing, shall be reasonably acceptable to the Servicer and the
Borrower. Promptly after receipt of notice of the Collateral Agent’s
resignation, the Administrative Agent shall promptly appoint a successor
Collateral Agent (which successor Collateral Agent, so long as no Unmatured
Servicer Default, Servicer Default, Unmatured Servicer Facility Termination
Event or Facility Termination Event has occurred and is continuing, shall be
reasonably acceptable to the Servicer and the Borrower) by written instrument,
in duplicate, copies of which instrument shall be delivered to the Borrower, the
Servicer, the resigning Collateral Agent and to the successor Collateral Agent.
In the event no successor Collateral Agent shall have been appointed within 60
days after the giving of notice of such resignation, the Collateral Agent may
petition any court of competent jurisdiction to appoint a successor Collateral
Agent.The Administrative Agent upon at least 60 days’ prior written notice to
the Collateral Agent, the Servicer and the Borrower, may with cause or, with the
prior written consent of the Borrower and the Servicer so long as no Unmatured
Servicer Default, Servicer Default, Unmatured Facility Termination Event or
Facility Termination Event has occurred and is continuing, without cause remove
and discharge the Collateral Agent or any successor Collateral Agent thereafter
appointed from the performance of its duties under this Agreement. Promptly
after giving notice of removal of the Collateral Agent, the Administrative Agent
shall appoint, or petition a court of competent jurisdiction to appoint, a
successor Collateral Agent, which successor Collateral Agent, so long as no
Unmatured Servicer Default, Servicer Default, Unmatured Facility Termination
Event or Facility Termination Event has occurred and is continuing, shall be
reasonably acceptable to the Servicer and the Borrower. Any such appointment
shall be accomplished by written instrument and one original counterpart of such
instrument of appointment shall be delivered to the Collateral Agent and the
successor Collateral Agent, with a copy delivered to the Borrower and the
Servicer.Representations and Warranties. The Collateral Agent represents and
warrants to the Borrower, the Administrative Agent, the Lenders and Servicer
that:

 

(a)           the Collateral Agent has the corporate power and authority and the
legal rights to execute and deliver, and to perform its obligations under, this
Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;

 

(b)          no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Official Body and no consent of any other Person
(including any stockholder or creditor of the Collateral Agent) is required in
connection with the execution, delivery performance, validity or enforceability
of this Agreement; and

 

(c)           this Agreement has been duly executed and delivered on behalf of
the Collateral Agent and constitutes a legal, valid and binding obligation of
the Collateral Agent enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement

 

-93-

 

 

of creditors’ rights generally and by general principles of equity (whether
enforcement is sought in proceedings in equity or at law).

 

Section 11.6       No Adverse Interest of Collateral Agent. By execution of this
Agreement, the Collateral Agent represents and warrants that it currently holds
and during the existence of this Agreement shall hold, no adverse interest, by
way of security or otherwise, in any Collateral Obligation or any document in
the Collateral Obligation Files. Neither the Collateral Obligations nor any
documents in the Collateral Obligation Files shall be subject to any security
interest, lien or right of set-off by the Collateral Agent or any third party
claiming through the Collateral Agent, and the Collateral Agent shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Collateral Obligations or documents in the
Collateral Obligation Files, except that the preceding clause shall not apply to
the Collateral Agent or the Collateral Custodian with respect to (i) the
Collateral Agent Fees and Expenses or the Collateral Custodian Fees and
Expenses, and (ii) in the case of any accounts, with respect to (x) returned or
charged-back items, (y) reversals or cancellations of payment orders and other
electronic fund transfers, or (z) overdrafts in the Collection Account.

 

Section 11.7       Reliance of Collateral Agent. In the absence of bad faith on
the part of the Collateral Agent, the Collateral Agent may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any request, instruction, certificate, opinion or other document
furnished to the Collateral Agent, reasonably believed by the Collateral Agent
to be genuine and to have been signed or presented by the proper party or
parties and conforming to the requirements of this Agreement; but in the case of
a request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that they conform to the form
required by such provision. For avoidance of doubt, Collateral Agent may rely
conclusively on Borrowing Base Certificates and Officer’s Certificates delivered
by the Servicer. The Collateral Agent shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within the discretion or
powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.

 

Section 11.8        Limitation of Liability and Collateral Agent Rights. (a) The
Collateral Agent may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Agent may rely conclusively on and shall be fully protected in acting upon (i)
the written instructions of any designated officer of the Administrative Agent
or (ii) the verbal instructions of the Administrative Agent.

 

(b)          The Collateral Agent may consult counsel satisfactory to it with a
national reputation in the applicable matter and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice or opinion of such counsel.

 

-94-

 

 

(c)           The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct, bad
faith, reckless disregard or negligent performance or omission of its duties.

 

(d)          The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and the other Transaction Documents to which it is a party and no
covenants or obligations shall be implied in this Agreement against the
Collateral Agent.

 

(f)           The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.

 

(h)          In case any reasonable question arises as to its duties hereunder,
the Collateral Agent may, prior to the occurrence of a Facility Termination
Event, request instructions from the Servicer and may, after the occurrence of a
Facility Termination Event, request instructions from the Administrative Agent,
and shall be entitled at all times to refrain from taking any action unless it
has received written instructions from the Servicer or the Administrative Agent,
as applicable. The Collateral Agent shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Administrative Agent. In no event shall the Collateral Agent be liable
for special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

(i)            In the event that the Collateral Custodian is not the same entity
as the Collateral Agent, the Collateral Agent shall not be liable for the acts
or omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.

 

(j)           Without limiting the generality of any terms of this section, the
Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Servicer, the Administrative Agent or the
Borrower to provide accurate and complete

 

-95-

 

 

information on a timely basis to the Collateral Agent, or otherwise on the part
of any such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Agent’s part of any of its duties hereunder that is caused by or
results from any such inaccurate, incomplete or untimely information received by
it, or other failure on the part of any such other party to comply with the
terms hereof.

 

(k)           The Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly acknowledged by the Borrower,
the Servicer and the Administrative Agent that application and performance by
the Collateral Agent of its various duties hereunder (including, without
limitation, recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Servicer, the Administrative Agent,
the Borrower and/or any related bank agent, obligor or similar party with
respect to the Collateral Obligation, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate). Nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any issuer of the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time.
For purposes of monitoring changes in ratings, the Collateral Agent shall be
entitled to use and rely (in good faith) exclusively upon a single reputable
electronic financial information reporting services (which for ratings by
Standard & Poor’s shall be www.standardandpoors.com or www.ratingsdirect.com)
and shall have no liability for any inaccuracies in the information reported by,
or other errors or omissions of, any such service. It is hereby expressly agreed
that Bloomberg Financial Markets is one such reputable service.

 

(l)            The Collateral Agent may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or, by or
through agents or attorneys, and the Collateral Agent shall not be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. Neither the Collateral Agent nor any of its
affiliates, directors, officers, shareholders, agents or employees will be
liable to the Servicer, Borrower or any other Person, except by reason of acts
or omissions by the Collateral Agent constituting bad faith, willful
misfeasance, negligence or reckless disregard of the Collateral Agent’s duties
hereunder. The Collateral Agent shall in no event have any liability for the
actions or omissions of the Borrower, the Servicer, the Administrative Agent or
any other Person, and shall have no liability for any inaccuracy or error in any
duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Servicer,
the Administrative Agent or another Person except to the extent that such
inaccuracies or errors are caused by the Collateral Agent’s own bad faith,
willful misfeasance, negligence or reckless disregard of its duties hereunder.
The Collateral Agent shall not be liable for failing

 

-96-

 

 

to perform or delay in performing its specified duties hereunder which results
from or is caused by a failure or delay on the part of the Borrower or the
Servicer, the Administrative Agent or another Person in furnishing necessary,
timely and accurate information to the Collateral Agent.

 

(m)         The Collateral Agent shall be under no obligation to exercise or
honor any of the rights or powers vested in it by this Agreement at the request
or direction of the Administrative Agent (or any other Person authorized or
permitted to direct the Collateral Agent hereunder) pursuant to this Agreement,
unless the Administrative Agent (or such other Person) shall have offered the
Collateral Agent security or indemnity reasonably acceptable to the Collateral
Agent against costs, expenses and liabilities (including any legal fees) that
might reasonably be incurred by it in compliance with such request or direction.

 

Section 11.9       Tax Reports. The Collateral Agent shall not be responsible
for the preparation or filing of any reports or returns relating to federal,
state or local income taxes with respect to this Agreement, other than in
respect of the Collateral Agent’s compensation or for reimbursement of expenses.

 

Section 11.10     Merger or Consolidation. Any Person (i) into which the
Collateral Agent may be merged or consolidated, (ii) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or (iii)
that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.

 

Section 11.11      Collateral Agent Compensation. As compensation for its
activities hereunder, the Collateral Agent (in each of its capacities hereunder)
shall be entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Servicer, or both but without
duplication, to the Collateral Agent under the Transaction Documents (including,
without limitation, Indemnified Amounts payable under Article XVI)
(collectively, the “Collateral Agent Fees and Expenses”). The Borrower agrees to
reimburse the Collateral Agent in accordance with the provisions of Section 8.3
for all reasonable, out-of-pocket, documented expenses, disbursements and
advances incurred or made by the Collateral Agent in accordance with any
provision of this Agreement or the other Transaction Documents or in the
enforcement of any provision hereof or in the other Transaction Documents. The
Collateral Agent’s entitlement to receive fees (other than any previously
accrued and unpaid fees) shall cease on the earlier to occur of: (i) its removal
as Collateral Agent pursuant to Section 11.4 or (ii) the termination of this
Agreement.

 

Section 11.12      Anti-Terrorism Laws. In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent and the Collateral
Custodian are required to obtain, verify and record certain information relating
to individuals and entities which maintain a business relationship with the
Collateral Agent and the Collateral Custodian. Accordingly, each of the parties
agrees to provide to the Collateral Agent and

 

-97-

 

 

the Collateral Custodian, upon their request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Collateral Agent and the Collateral Custodian to comply with
Applicable Laws as set forth above.

 

ARTICLE XII

 

GRANT OF SECURITY INTEREST

 

Section 12.1       Borrower’s Grant of Security Interest. As security for the
prompt payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield, all
Fees and other amounts at any time owing hereunder), the Borrower hereby assigns
and pledges to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in and lien upon, all of the Borrower’s personal property,
including the Borrower’s right, title and interest in and to the following
(other than Retained Interests), in each case whether now or hereafter existing
or in which Borrower now has or hereafter acquires an interest and wherever the
same may be located (the “Collateral”):

 

(a)          all Collateral Obligations and its beneficial interest in and right
to receive payment with respect to each Reference Asset;

 

(b)          all Related Security;

 

(c)          the Sale and Contribution Agreement and all documents now or
hereafter in effect to which the Borrower is a party (collectively, the
“Borrower Assigned Agreements”), including (i) all rights of the Borrower to
receive moneys due and to become due under or pursuant to the Borrower Assigned
Agreements, (ii) all rights of the Borrower to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Borrower Assigned
Agreements, (iii) claims of the Borrower for damages arising out of or for
breach of or default under the Borrower Assigned Agreements, and (iv) the right
of the Borrower to amend, waive or terminate the Borrower Assigned Agreements,
to perform under the Borrower Assigned Agreements and to compel performance and
otherwise exercise all remedies and rights under the Borrower Assigned
Agreements;

 

(d)          all of the following (the “Account Collateral”):

 

(i)           each Account, all funds held in any Account (other than Excluded
Amounts), and all certificates and instruments, if any, from time to time
representing or evidencing any Account or such funds,

 

(ii)          all investments from time to time of amounts in the Accounts and
all certificates and instruments, if any, from time to time representing or
evidencing such investments,

 

-98-

 

 

(iii)         all notes, certificates of deposit and other instruments from time
to time delivered to or otherwise possessed by the Collateral Agent or any
Secured Party or any assignee or agent on behalf of the Collateral Agent or any
Secured Party in substitution for or in addition to any of the then existing
Account Collateral, and

 

(iv)         all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Account Collateral;

 

(e)          all additional property that may from time to time hereafter be
granted and pledged by the Borrower or by anyone on its behalf under this
Agreement;

 

(f)           all Accounts, all Certificated Securities, all Chattel Paper, all
Documents, all Equipment, all Financial Assets, all General Intangibles, all
Instruments, all Investment Property, all Inventory, all Securities Accounts,
all Security Certificates, all Security Entitlements and all Uncertificated
Securities of the Borrower;

 

(g)          each Hedging Agreement, including all rights of the Borrower to
receive moneys due and to become due thereunder; and

 

(h)          all Proceeds, accessions, substitutions, rents and profits of any
and all of the foregoing Collateral (including proceeds that constitute property
of the types described in subsections (a) through (g) above) and, to the extent
not otherwise included, all payments under insurance (whether or not the
Collateral Agent or a Secured Party or any assignee or agent on behalf of the
Collateral Agent or a Secured Party is the loss payee thereof) or any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral.

 

Section 12.2       Borrower Remains Liable. Notwithstanding anything in this
Agreement, (a) except to the extent of the Servicer’s duties under the
Transaction Documents, the Borrower shall remain liable under the Collateral
Obligations, Borrower Assigned Agreements and other agreements included in the
Collateral to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by a Secured
Party or the Collateral Agent of any of its rights under this Agreement shall
not release the Borrower or the Servicer from any of their respective duties or
obligations under the Collateral Obligations, Borrower Assigned Agreements or
other agreements included in the Collateral, (c) the Secured Parties and the
Collateral Agent shall not have any obligation or liability under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral by reason of this Agreement, and (d) neither the Collateral Agent nor
any of the Secured Parties shall be obligated to perform any of the obligations
or duties of the Borrower or the Servicer under the Collateral Obligations,
Borrower Assigned Agreements or other agreements included in the Collateral or
to take any action to collect or enforce any claim for payment assigned under
this Agreement.

 

Section 12.3       Release of Collateral. Until the Obligations have been paid
in full, the Collateral Agent may not release any Lien covering any Collateral
except for (i) Collateral Obligations sold pursuant to Section 7.10, (ii) any
Related Security identified by the Borrower

 

-99-

 

 

(or the Servicer on behalf of the Borrower) to the Collateral Agent so long as
the Facility Termination Date has not occurred, (iii) Repurchased Collateral
Obligations or Substituted Collateral Obligations pursuant to Section 7.11 or
(iv) beneficial interests of the Borrower in Reference Assets sold in accordance
with Section 7.5(q)(ii).

 

In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Borrower, execute and deliver to the Borrower any assignments, bills of
sale, termination statements and any other releases and instruments as the
Borrower may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.

 

ARTICLE XIII

 

FACILITY TERMINATION EVENTS

 

Section 13.1       Facility Termination Events. Each of the following shall
constitute a Facility Termination Event under this Agreement:

 

(a)           any default in the payment when due of (i) any principal of any
Advance or (ii) any other amount payable by the Borrower or the Servicer
hereunder, including any Yield on any Advance, any Undrawn Fee or any other Fee,
in each case, which default shall continue for three Business Days;

 

(b)          failure on the part of the Borrower duly to observe or to perform
in any respect any covenant or agreement of the Borrower set forth in this
Agreement or any other Transaction Document and, except in the case of the
covenants and agreements contained in Section 10.7, Section 10.9, Section 10.11
and Section 10.16 as to each of which no grace period shall apply, which failure
continues unremedied for a period of 30 days after the date on which written
notice of such failure shall have been given to the Borrower by the Collateral
Agent or the Administrative Agent;

 

(c)           any representation, warranty or statement of the Borrower made in
this Agreement or any certificate, report or other writing delivered pursuant
hereto shall prove to be false or incorrect as of the time when the same shall
have been made or deemed made within 30 days after written notice thereof shall
have been given to the Borrower by the Collateral Agent or the Administrative
Agent, the circumstance or condition in respect of which such representation,
warranty or statement was incorrect shall not have been eliminated or otherwise
cured; provided, that no breach shall be deemed to occur hereunder in respect of
any representation or warranty relating to the “eligibility” of any Collateral
Obligation if the Borrower complies with its obligations in Section 7.11 with
respect to such Collateral Obligation;

 

-100-

 

 

(d)          an Insolvency Event shall have occurred and be continuing with
respect to the Borrower or the Equityholder;

 

(e)           the aggregate principal amount of all Advances outstanding
hereunder exceeds the Borrowing Base, and such condition continues unremedied
for two (2) consecutive Business Days;

 

(f)            the Internal Revenue Service shall file notice of a Lien pursuant
to Section 6323 of the Code with regard to any of the assets of the Borrower, or
the Pension Benefit Guaranty Corporation shall file notice of a Lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower;

 

(g)          (i) any Transaction Document or any Lien or security interest
granted thereunder by the Borrower shall (except in accordance with its terms),
in whole or in material part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the Borrower; or (ii)
the Borrower or the Servicer or any other party shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document; or (iii) any security interest
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority security interest (except, as to priority, for Permitted Liens)
against the Borrower;

 

(h)          a Servicer Default shall have occurred and be continuing past any
applicable notice or cure period provided in the definition thereof;

 

(i)            the failure of the Borrower to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of
$250,000, individually or in the aggregate; or the occurrence of any event or
condition that gives rise to a right of acceleration with respect to such
recourse debt in excess of $250,000;

 

(j)            a Change of Control shall have occurred;

 

(k)           the Borrower shall be required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act;

 

(l)            failure on the part of the Borrower, the Equityholder or the
Servicer to (i) make any payment or deposit (including, without limitation, (x)
with respect to bifurcation and remittance of Principal Collections and Interest
Collections or any other payment or deposit required to be made by the terms of
the Transaction Documents and (y) depositing all Reference Asset Collections
into the Reference Asset Account) required by the terms of any Transaction
Document in accordance with Section 7.3(b), Section 8.1(f) and Section 10.10 or
(ii) otherwise observe or perform any covenant, agreement or obligation with
respect to the management and distribution of funds received with respect to the
Collateral;

 

(m)          (i) failure of the Borrower to maintain at least one Independent
Manager, (ii) the removal of any Independent Manager without Cause or prior
written notice

 

-101-

 

 

to the Administrative Agent (in each case as required by the organization
documents of the Borrower) or (iii) an Independent Manager of the Borrower which
is not pre-approved by the Administrative Agent shall be appointed without the
consent of the Administrative Agent; provided that, in the case of each of
clauses (i) and (ii), the Borrower shall have five (5) Business Days to replace
any Independent Manager upon the death or incapacitation of the current
Independent Manager;

 

(n)          the Borrower makes any assignment or attempted assignment of its
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of the
Administrative Agent, which consent may be withheld in the exercise of its sole
and absolute discretion;

 

(o)          any court shall render a final, non-appealable judgment against the
Borrower in an amount in excess of $250,000 which shall not be satisfactorily
stayed, discharged, vacated, set aside or satisfied within 30 days of the making
thereof;

 

(p)          the Borrower shall fail to qualify as a bankruptcy-remote entity
based upon customary criteria such that Moore & Van Allen PLLC or any other
reputable counsel could no longer render a substantive nonconsolidation opinion
with respect to the Borrower;

 

(q)          failure to pay, on the Facility Termination Date, all outstanding
Obligations;

 

(r)           the Minimum Equity Test is not satisfied and such condition
continues unremedied for three (3) consecutive Business Days; or

 

(s)           the Reference Asset Aggregate Amount fails to be at least equal to
the Reference Asset Minimum Amount and such condition continues unremedied for
two (2) consecutive Business Days.

 

Section 13.2        Effect of Facility Termination Event.

 

(a)           Optional Termination. Upon notice by the Collateral Agent or the
Administrative Agent that a Facility Termination Event (other than a Facility
Termination Event described in Section 13.1(d) or a Specified Servicer Default)
has occurred, the Revolving Period will automatically terminate and no Advances
will thereafter be made, and the Collateral Agent (at the direction of the
Administrative Agent) may declare all or any portion of the outstanding
principal amount of the Advances and other Obligations to be due and payable,
whereupon the full unpaid amount of such Advances and other Obligations which
shall be so declared due and payable shall be and become immediately due and
payable, without further notice, demand or presentment (all of which are hereby
expressly waived by the Borrower) and the Facility Termination Date shall be
deemed to have occurred.

 

(b)          Automatic Termination. Upon the occurrence of a Facility
Termination Event described in Section 13.1(d), the Facility Termination Date
shall be deemed to have occurred automatically, and all outstanding Advances
under this Agreement and all other Obligations under this Agreement shall become
immediately and automatically due and

 

-102-

 

 

payable, all without presentment, demand, protest or notice of any kind (all of
which are hereby expressly waived by the Borrower).

 

Section 13.3        Rights upon Facility Termination Event.

 

(a)          If a Facility Termination Event (other than a Specified Servicer
Default) shall have occurred and be continuing, the Administrative Agent may, in
its sole discretion, direct the Collateral Agent to exercise any of the remedies
specified herein in respect of the Collateral and the Collateral Agent may (with
the consent of the Administrative Agent) but shall have no obligation, or the
Collateral Agent shall promptly, at the written direction of the Administrative
Agent, also do one or more of the following (subject to Section 13.9):

 

(i)           institute proceedings in its own name and on behalf of the Secured
Parties as Collateral Agent for the collection of all Obligations, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor with respect thereto moneys adjudged due, for the
specific enforcement of any covenant or agreement in any Transaction Document or
in the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Collateral Agent by Applicable
Law or any Transaction Document;

 

(ii)          exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the right and remedies of
the Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and

 

(iii)         require the Borrower and the Servicer, at the Borrower’s expense,
to (1) assemble all or any part of the Collateral as directed by the Collateral
Agent (at the direction of the Administrative Agent) and make the same available
to the Collateral Agent at a place to be designated by the Collateral Agent (at
the direction of the Administrative Agent) that is reasonably convenient to such
parties and (2) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at a public or private sale, at any of
the Collateral Agent’s or the Administrative Agent’s offices or elsewhere in
accordance with Applicable Law. The Borrower agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to the Borrower of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent (at the direction of the
Administrative Agent) may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. All
cash proceeds received by the Collateral Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
(after payment of any amounts incurred in connection with such sale) shall be
deposited into the Collection Account and to be applied against all or any part
of the outstanding Advances pursuant to Section 4.1 or otherwise in such order
as the Collateral Agent shall be directed by the Administrative Agent (in its
sole discretion) to repay all outstanding Obligations (with any residual amounts
after repaying all outstanding Obligations to be paid pursuant to Section
8.3(a)(xv)).

 

-103-

 

 

(b)          If a Specified Servicer Default shall have occurred and be
continuing, the Administrative Agent may, in its sole discretion, direct the
Collateral Agent to exercise any of the remedies specified in Section 7.2(a).

 

Section 13.4       Collateral Agent May Enforce Claims Without Possession of
Notes. All rights of action and of asserting claims under the Transaction
Documents, may be enforced by the Collateral Agent without the possession of the
Notes or the production thereof in any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Collateral Agent
shall be brought in its own name as Collateral Agent and any recovery of
judgment, subject to the payment of the reasonable, out-of-pocket and documented
expenses, disbursements and compensation of the Collateral Agent each
predecessor Collateral Agent and their respective agents and attorneys, shall be
for the ratable benefit of the holders of the Notes and other Secured Parties.

 

Section 13.5        Collective Proceedings. In any proceedings brought by the
Collateral Agent to enforce the Liens under the Transaction Documents (and also
any proceedings involving the interpretation of any provision of any Transaction
Document), the Collateral Agent shall be held to represent all of the Secured
Parties, and it shall not be necessary to make any Secured Party a party to any
such proceedings.

 

Section 13.6       Insolvency Proceedings. In case there shall be pending,
relative to the Borrower or any other obligor upon the Notes or any Person
having or claiming an ownership interest in the Collateral, proceedings under
the Bankruptcy Code or any other applicable federal or state bankruptcy,
insolvency or other similar law, or in case a receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, sequestrator or similar official shall
have been appointed for or taken possession of the Borrower, its property or
such other obligor or Person, or in case of any other comparable judicial
proceedings relative to the Borrower or other obligor upon the Notes, or to the
creditors of property of the Borrower or such other obligor, the Collateral
Agent irrespective of whether the principal of the Notes shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Collateral Agent shall have made any demand pursuant to the
provisions of this Section, shall be entitled and empowered but without any
obligation, subject to Section 13.9(a), by intervention in such proceedings or
otherwise:

 

(a)          to file and prove a claim or claims for the whole amount of
principal and Yield owing and unpaid in respect of the Notes, all other amounts
owing to the Lenders and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Collateral Agent
(including any claim for reimbursement of all expenses (including the fees and
expenses of counsel) and liabilities incurred, and all advances, if any, made,
by the Collateral Agent and each predecessor Collateral Agent except as
determined to have been caused by its own gross negligence or willful
misconduct) and of each of the other Secured Parties allowed in such
proceedings;

 

(b)          unless prohibited by Applicable Law and regulations, to vote (with
the consent of the Administrative Agent) on behalf of the holders of the Notes
in any election of a trustee, a standby trustee or person performing similar
functions in any such proceedings;

 

-104-

 

 

(c)          to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Secured Parties on their behalf; and

 

(d)          to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Collateral Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;

 

and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent to the making of payments directly to such
Secured Parties, to pay to the Collateral Agent such amounts as shall be
sufficient to cover all reasonable expenses and liabilities incurred, and all
advances made, by the Collateral Agent and each predecessor Collateral Agent
except as determined to have been caused by its own negligence or willful
misconduct.

 

Section 13.7       Delay or Omission Not Waiver. No delay or omission of the
Collateral Agent or of any other Secured Party to exercise any right or remedy
accruing upon any Facility Termination Event shall impair any such right or
remedy or constitute a waiver of any such Facility Termination Event or an
acquiescence therein. Every right and remedy given by this Section 13.7 or by
law to the Collateral Agent or to the other Secured Parties may be exercised
from time to time, and as often as may be deemed expedient, by the Collateral
Agent or by the other Secured Parties, as the case may be.

 

Section 13.8        Waiver of Stay or Extension Laws. The Borrower waives and
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including filing a voluntary petition under Chapter
11 of the Bankruptcy Code and by the voluntary commencement of a proceeding or
the filing of a petition seeking winding up, liquidation, reorganization or
other relief under any bankruptcy, insolvency, receivership or similar law now
or hereafter in effect), which may affect the covenants, the performance of or
any remedies under this Agreement; and the Borrower (to the extent that it may
lawfully do so) hereby expressly waives all benefits or advantages of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Collateral Agent, but will suffer and permit the
execution of every such power as though no such law had been enacted.

 

Section 13.9        Limitation on Duty of Collateral Agent in Respect of
Collateral. (a) Beyond the safekeeping of the Collateral Obligation Files in
accordance with Article XVIII, neither the Collateral Agent nor the Collateral
Custodian shall have any duty as to any Collateral in its possession or control
or in the possession or control of any agent or bailee or any income thereon or
as to preservation of rights against prior parties or any other rights
pertaining thereto and neither the Collateral Agent nor the Collateral Custodian
shall be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral. Neither the Collateral Agent nor the Collateral Custodian
shall be

 

-105-

 

 

liable or responsible for any misconduct, negligence or loss or diminution in
the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent, attorney or bailee selected by the
Collateral Agent or the Collateral Custodian in good faith and with due care
hereunder.

 

(b)          Neither the Collateral Agent nor the Collateral Custodian shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, or for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

 

(c)          Neither the Collateral Agent nor the Collateral Custodian shall
have any duty to act outside of the United States in respect of any Collateral
located in any jurisdiction other than the United States.

 

Section 13.10     Power of Attorney. (a) Each of the Borrower and the Servicer
hereby irrevocably appoints the Collateral Agent as its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the enforcement of the rights and remedies provided
for (and subject to the terms and conditions set forth) in this Agreement
including without limitation the following powers: (i) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (ii) to
make all necessary transfers of the Collateral in connection with any such sale
or other disposition made pursuant hereto, (iii) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
and the Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (iv) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent, the
Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Collateral Agent all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.

 

(b)          No person to whom this power of attorney is presented as authority
for the Collateral Agent to take any action or actions contemplated by clause
(a) shall inquire into or seek confirmation from the Borrower or the Servicer as
to the authority of the Collateral Agent to take any action described below, or
as to the existence of or fulfillment of any condition to the power of attorney
described in clause (a), which is intended to grant to the Collateral Agent
unconditionally the authority to take and perform the actions contemplated
herein, and each of the Borrower and the Servicer irrevocably waives any right
to commence any suit or action, in law or equity, against any person or entity
that acts in reliance upon or acknowledges the authority granted under this
power of attorney. The power of attorney granted in clause (a) is coupled with
an interest and may not be revoked or canceled by the Borrower or the Servicer
until all obligations of each of the Borrower and the Servicer under the
Transaction Documents have been paid in full and the Collateral Agent has
provided its written consent thereto.

 

-106-

 

 

(c)          Notwithstanding anything to the contrary herein, the power of
attorney granted pursuant to this Section 13.10 shall only be effective after
the occurrence of a Facility Termination Event.

 

ARTICLE XIV

 

THE ADMINISTRATIVE AGENT

 

Section 14.1        Appointment. Each Lender and each Agent hereby irrevocably
designates and appoints DBNY as Administrative Agent hereunder and under the
other Transaction Documents, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and the other
Transaction Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Transaction Documents, together with such other powers as are
reasonably incidental thereto. Each Lender in each Lender Group hereby
irrevocably designates and appoints the Agent for such Lender Group as the agent
of such Lender under this Agreement, and each such Lender irrevocably authorizes
such Agent, as the agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Transaction Documents and
to exercise such powers and perform such duties thereunder as are expressly
delegated to such Agent by the terms of this Agreement and the other Transaction
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent shall promptly deliver, but in any event no later than
the following Business Day, a copy of any notice, certificate, report or other
documents received by it in its capacity as Administrative Agent to each Agent.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Administrative Agent nor any Agent (the Administrative Agent and
each Agent being referred to in this Article as a “Note Agent”) shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent.

 

Section 14.2       Delegation of Duties. Each Note Agent may execute any of its
duties under this Agreement and the other Transaction Documents by or through
its subsidiaries, affiliates, agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. No Note
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 14.3        Exculpatory Provisions. No Note Agent (acting in such
capacity) nor any of its directors, officers, agents or employees shall be (a)
liable for any action lawfully taken or omitted to be taken by it or them or any
Person described in Section 14.2 under or in connection with this Agreement or
the other Transaction Documents (except for its, their or such Person’s own
gross negligence or willful misconduct), or (b) responsible in any manner to any
Person for any recitals, statements, representations or warranties of any Person
(other than itself) contained in the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, the Transaction Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Transaction Documents or any other document furnished in connection
therewith or herewith, or for any

 

-107-

 

 

failure of any Person (other than itself or its directors, officers, agents or
employees) to perform its obligations under any Transaction Document or for the
satisfaction of any condition specified in a Transaction Document. Except as
otherwise expressly provided in this Agreement, no Note Agent shall be under any
obligation to any Person to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, the Transaction Documents, or to inspect the properties, books or records of
the Borrower or the Servicer.

 

Section 14.4        Reliance by Note Agents. Each Note Agent shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by such Note Agent. Each Note
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith unless it shall first
receive such advice or concurrence of the Lenders, as it deems appropriate, or
it shall first be indemnified to its satisfaction (i) in the case of the
Administrative Agent, by the Lenders or (ii) in the case of an Agent, by the
Lenders in its Lender Group, against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement, the other Transaction Documents
or any other document furnished in connection herewith or therewith in
accordance with a request of the Lenders in its Lender Group holding greater
than 50% of the outstanding Advances held by such Lender Group, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders in such Lender Group.

 

Section 14.5       Notices. No Note Agent shall be deemed to have knowledge or
notice of the occurrence of any breach of this Agreement or the occurrence of
any Facility Termination Event unless it has received notice from the Servicer,
the Borrower or any Lender, referring to this Agreement and describing such
event. In the event that the Administrative Agent receives such a notice, it
shall promptly give notice thereof to each Agent, and in the event any Agent
receives such a notice, it shall promptly give notice thereof to the Lenders in
its Lender Group. The Administrative Agent shall take such action with respect
to such event as shall be reasonably directed in writing by the Required
Lenders, and each Agent shall take such action with respect to such event as
shall be reasonably directed by Lenders in its Lender holding greater than 50%
of the outstanding Advances held by such Lender Group; provided, that unless and
until such Note Agent shall have received such directions, such Note Agent may
(but shall not be obligated

 

-108-

 

 

to) take such action, or refrain from taking such action, with respect to such
event as it shall deem advisable in the best interests of the Lenders or of the
Lenders in its Lender Group, as applicable.

 

Section 14.6       Non-Reliance on Note Agents. The Lenders expressly
acknowledge that no Note Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by any Note Agent hereafter taken, including
any review of the affairs of the Borrower or the Servicer, shall be deemed to
constitute any representation or warranty by such Note Agent to any Lender. Each
Lender represents to each Note Agent that it has, independently and without
reliance upon any Note Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, and the Collateral
Obligations and made its own decision to purchase its interest in the Notes
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Note Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under any of the Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Servicer, and the Collateral Obligations. Except as expressly
provided herein, no Note Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the Collateral or the
business, operations, property, prospects, financial and other condition or
creditworthiness of the Borrower, the Servicer or the Lenders which may come
into the possession of such Note Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

In no event shall the Administrative Agent be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Administrative Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.
In no event shall the Administrative Agent be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

 

Section 14.7      Indemnification. The Lenders agree to indemnify the
Administrative Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Borrower or the Servicer under the
Transaction Documents, and without limiting the obligation of such Persons to do
so in accordance with the terms of the Transaction Documents), ratably according
to the outstanding amounts of their Advances from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Administrative Agent or the
affected Person in connection with any investigative, or judicial proceeding
commenced or threatened, whether or not the Administrative Agent or such
affected Person shall be designated a party thereto) that may at any

 

-109-

 

 

time be imposed on, incurred by or asserted against the Administrative Agent or
such affected Person as a result of, or arising out of, or in any way related to
or by reason of, any of the transactions contemplated hereunder or under the
Transaction Documents or any other document furnished in connection herewith or
therewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the gross negligence or willful misconduct of the Administrative
Agent or such affected Person).

 

Section 14.8        Successor Note Agent. If the Administrative Agent shall
resign as Administrative Agent under this Agreement, then the Required Lenders
shall appoint a successor agent, whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent, effective upon its
acceptance of such appointment, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. Any Agent may resign as Agent upon ten days’
notice to the Lenders in its Lender Group and the Administrative Agent (with a
copy to the Borrower) with such resignation becoming effective upon a successor
agent succeeding to the rights, powers and duties of the Agent pursuant to this
Section 14.8. If an Agent shall resign as Agent under this Agreement, then
Lenders in its Lender Group holding greater than 50% of the outstanding Advances
held by such Lender Group shall appoint a successor agent for such Lender Group.
After any Note Agent’s resignation hereunder, the provisions of this Article XIV
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was a Note Agent under this Agreement. No resignation of any Note Agent
shall become effective until a successor Note Agent shall have assumed the
responsibilities and obligations of such Note Agent hereunder; provided, that in
the event a successor Note Agent is not appointed within 60 days after such
notice of its resignation is given as permitted by this Section 14.8, the
applicable Note Agent may petition a court for its removal.

 

Section 14.9       Note Agents in their Individual Capacity. Each Note Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower or the Servicer as though such Note Agent
were not an agent hereunder. Any Person which is a Note Agent may act as a Note
Agent without regard to and without additional duties or liabilities arising
from its role as such administrator or agent or arising from its acting in any
such other capacity.

 

ARTICLE XV

 

ASSIGNMENTS

 

Section 15.1       Restrictions on Assignments. Except as specifically provided
herein, neither the Borrower nor the Servicer may assign any of their respective
rights or obligations hereunder or any interest herein without the prior written
consent of the Administrative Agent and the Required Lenders in their respective
sole discretion and any attempted assignment in violation of this Section 15.1
shall be null and void.

 

Section 15.2       Documentation. In connection with any permitted assignment,
each Lender shall deliver to each assignee an assignment, in such form as such
Lender and the related

 

-110-

 

 

assignee may agree, duly executed by such Lender assigning any such rights,
obligations, Advance or Note to the assignee; and such Lender shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the assignee may reasonably request, in order to perfect, protect
or more fully evidence the assignee’s right, title and interest in and to the
items assigned, and to enable the assignee to exercise or enforce any rights
hereunder or under the Notes evidencing such Advance.

 

Section 15.3       Rights of Assignee. Upon the foreclosure of any assignment of
any Advances made for security purposes, or upon any other assignment of any
Advance from any Lender pursuant to this Article XV, the respective assignee
receiving such assignment shall have all of the rights of such Lender hereunder
with respect to such Advances and all references to the Lender or Lenders in
Sections 4.3 or 5.1 shall be deemed to apply to such assignee.

 

Section 15.4        Assignment by Lenders. So long as no Unmatured Facility
Termination Event, Facility Termination Event, Unmatured Servicer Default or
Servicer Default has occurred and is continuing, no Lender may make any
assignment, other than any proposed assignment (i) to an Affiliate of such
Lender, (ii) to another Lender hereunder or (iii) to any Person upon the
determination by such Lender that its ownership of any of its rights or
obligations hereunder is prohibited by the Volcker Rule, without the prior
written consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned). Each Lender shall endorse the Notes to reflect any
assignments made pursuant to this Article XV or otherwise.

 

Section 15.5       Registration; Registration of Transfer and Exchange. (a) The
Administrative Agent, acting solely for this purpose as agent for the Borrower
(and, in such capacity, the “Note Registrar”), shall maintain a register for the
recordation of the name and address of each Lender (including any assignees),
and the principal amounts (and stated interest) owing to such Lender pursuant to
the terms hereof from time to time (the “Note Register”). The entries in the
Note Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Administrative Agent, each Agent and each Lender shall
treat each Person whose name is recorded in the Note Register pursuant to the
terms hereof as a Lender hereunder. The Note Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice and the Note Registrar will provide a copy
of the Note Register to the Collateral Agent upon request.

 

(b)          Each Person who has or who acquired an interest in a Note shall be
deemed by such acquisition to have agreed to be bound by the provisions of this
Section 15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 15.1) (or its agent or nominee) of all
or a portion of the Advances. The Note Registrar shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Note Registrar either (i) an Opinion of Counsel that the
transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (ii) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 15.5 and the restrictions
noted on the face of such Note.

 

-111-

 

 

(c)          At the option of the holder thereof, a Note may be exchanged for
one or more new Notes of any authorized denominations and of a like class and
aggregate principal amount at an office or agency of the Borrower. Whenever any
Note is so surrendered for exchange, the Borrower shall execute and deliver
(through the Note Registrar) the new Note which the holder making the exchange
is entitled to receive at the Note Registrar’s office, located at DB Services
Americas Inc., 5022 Gate Parkway, Suite 200, Jacksonville, Florida, 32256,
Attention: Transfer Unit.

 

(d)          Upon surrender for registration of transfer of any Note at an
office or agency of the Borrower, the Borrower shall execute and deliver
(through the Note Registrar), in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
class and aggregate principal amount.

 

(e)          All Notes issued upon any registration of transfer or exchange of
any Note in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.

 

(f)           Every Note presented or surrendered for registration of transfer
or for exchange shall (if so required by the Borrower or the Note Registrar) be
fully endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Note Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.

 

(g)          No service charge shall be made for any registration of transfer or
exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer of exchange of a
Note.

 

(h)          The holders of the Notes shall be bound by the terms and conditions
of this Agreement.

 

Section 15.6        Mutilated, Destroyed, Lost and Stolen Notes. (a) If any
mutilated Note is surrendered to the Note Registrar, the Borrower shall execute
and deliver (through the Note Registrar) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.

 

(b)          If there shall be delivered to the Borrower and the Note Registrar
prior to the payment of the Notes (i) evidence to their satisfaction of the
destruction, loss or theft of any Note and (ii) such security or indemnity as
may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of notice to the Borrower or the Note Registrar
that such Note has been acquired by a bona fide Lender, the Borrower shall
execute and deliver (through the Note Registrar), in lieu of any such destroyed,
lost or stolen Note, a new Note of like class, tenor and principal amount and
bearing a number not contemporaneously outstanding.

 

(c)           Upon the issuance of any new Note under this Section 15.6, the
Borrower may require the payment from the transferor holder of a sum sufficient
to cover any

 

-112-

 

 

tax or other governmental charge that may be imposed in relation thereto and any
other expenses connected therewith.

 

(d)          Every new Note issued pursuant to this Section 15.6 and in
accordance with the provisions of this Agreement, in lieu of any destroyed, lost
or stolen Note shall constitute an original additional contractual obligation of
the Borrower, whether or not the destroyed, lost or stolen Note shall be at any
time enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.

 

(e)          The provisions of this Section 15.6 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of a mutilated, destroyed, lost or stolen Note.

 

Section 15.7       Persons Deemed Owners. The Borrower, the Servicer, the
Administrative Agent, the Collateral Agent and any agent for any of the
foregoing may treat the holder of any Note as the owner of such Note for all
purposes whatsoever, whether or not such Note may be overdue, and none of
Borrower, the Servicer, the Administrative Agent, the Collateral Agent and any
such agent shall be affected by notice to the contrary.

 

Section 15.8       Cancellation. All Notes surrendered for payment or
registration of transfer or exchange shall be promptly canceled. The Borrower
shall promptly cancel and deliver to the Note Registrar any Notes previously
authenticated and delivered hereunder which the Borrower may have acquired in
any manner whatsoever, and all Notes so delivered shall be promptly canceled by
the Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 15.8, except as expressly permitted
by this Agreement.

 

Section 15.9       Participations; Pledge. (a) At any time and from time to
time, each Lender may, in accordance with Applicable Law, grant participations
in all or a portion of its Note and/or its interest in the Advances and other
payments due to it under this Agreement to any Person (each, a “Participant”).
Each Lender hereby acknowledges and agrees that (A) any such participation will
not alter or affect such Lender’s direct obligations hereunder, and (B) none of
the Borrower, the Servicer, the Administrative Agent, any Lender nor the
Collateral Agent shall have any obligation to have any communication or
relationship with any Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 4.3 and Section 5.1 (subject to the
requirements and limitations therein, including the requirements under Section
4.3(f) (it being understood that the documentation required under Section 4.3(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to this
Article XV; provided that such Participant (A) agrees to be subject to the
provisions of Section 17.16 as if it were an assignee under this Article XV; and
(B) shall not be entitled to receive any greater payment under Section 4.3 or
Section 5.1, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent that such entitlement
to receive a greater payment results from a change in any Applicable Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of

 

-113-

 

 

Section 17.16(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 17.1 as
though it were a Lender.

 

(b)          Notwithstanding anything in Section 15.9(a) to the contrary, each
Lender may pledge its interest in the Advances and the Notes to any Federal
Reserve Bank as collateral in accordance with Applicable Law without the prior
written consent of any Person.

 

(c)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any obligations under any
Transaction Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

ARTICLE XVI

 

INDEMNIFICATION

 

Section 16.1       Borrower Indemnity. Without limiting any other rights which
any such Person may have hereunder or under Applicable Law, the Borrower agrees
to indemnify the Administrative Agent, the Agents, the Lenders, the Note
Registrar, the Collateral Custodian and the Collateral Agent and each of their
Affiliates, and each of their respective successors, transferees, participants
and assigns and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related
out-of-pocket costs and expenses, including reasonable and documented attorneys’
and accountants’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
hereby or thereby or the use of proceeds therefrom by the Borrower, including in
respect of the funding of any Advance or any breach of any representation,
warranty or covenant of the Borrower or the Servicer in any Transaction Document
or in any certificate or other written material delivered by any of them
pursuant to any Transaction Document, excluding, however, Indemnified Amounts
payable to an Indemnified Party (a) to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence, bad faith or
willful misconduct on the part of any Indemnified Party and (b) resulting from
the performance of the Collateral Obligations.

 

-114-

 

 

Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and expenses of litigation.

 

Section 16.2        Servicer Indemnity. Without limiting any other rights which
any such Person may have hereunder or under Applicable Law, the Servicer agrees
to indemnify the Indemnified Parties forthwith on demand from and against any
and all Indemnified Amounts incurred by such Indemnified Party by reason of any
acts or omissions of the Servicer in its capacity as Servicer and related to any
Transaction Document, the transactions contemplated thereby or any certificate
or other written material delivered by the Servicer pursuant hereto or thereto,
excluding, however, Indemnified Amounts payable to an Indemnified Party (a) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence or willful misconduct on the part of any Indemnified Party, (b)
resulting from the performance of the Collateral Obligations and (c) arising
solely as a result of a Specified Servicer Default.

 

Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and expenses of litigation.

 

Section 16.3       Contribution. (a) If for any reason (other than the
exclusions set forth in the first paragraph of Section 16.1) the indemnification
provided above in Section 16.1 is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Borrower agrees to
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party, on
the one hand, and the Borrower and its Affiliates, on the other hand, but also
the relative fault of such Indemnified Party, on the one hand, and the Borrower
and its Affiliates, on the other hand, as well as any other relevant equitable
considerations.

 

(b)          If for any reason (other than the exclusions set forth in the first
paragraph of Section 16.2) the indemnification provided above in Section 16.2 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Servicer agrees to contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party, on the one hand, and the Servicer
and its Affiliates, on the other hand, but also the relative fault of such
Indemnified Party, on the one hand, and the Servicer and its Affiliates, on the
other hand, as well as any other relevant equitable considerations.

 

Section 16.4       After-Tax Basis. Indemnification under Section 16.1 and
Section 16.2 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder (or of the incurrence of the
underlying damage, cost or expense), including the effect of such Tax or refund
on the amount of Tax measured by net income or profits that is or was payable by
the Indemnified Party (and the effect of any deduction or loss realized by the
Indemnified Party).

 

-115-

 

 

Section 16.5       Repayment. If the Borrower has made any payments in respect
of Indemnified Amounts to the Administrative Agent on behalf of an Indemnified
Party pursuant to this Article XVI and such Indemnified Party thereafter
collects any of such amounts from others, such Indemnified Party will promptly
repay such amounts collected to the Borrower, without interest.

 

ARTICLE XVII

 

MISCELLANEOUS

 

Section 17.1       No Waiver; Remedies. No failure on the part of any Lender,
the Administrative Agent, the Collateral Agent, the Collateral Custodian, any
Indemnified Party or any Affected Person to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by any of them of any right,
power or remedy hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Lender is hereby authorized by the Borrower during the
existence of a Facility Termination Event, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by it to or for the credit or the account of the Borrower to the
amounts owed by the Borrower under this Agreement, to the Administrative Agent,
the Collateral Agent, the Collateral Custodian, any Affected Person, any
Indemnified Party or any Lender or their respective successors and assigns.

 

Section 17.2       Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 17.2. The Borrower, the Servicer
and the Administrative Agent may, from time to time enter into written
amendments, supplements, waivers or modifications hereto for the purpose of
adding any provisions to this Agreement or changing in any manner the rights of
any party hereto or waiving, on such terms and conditions as may be specified in
such instrument, any of the requirements of this Agreement; provided, that no
such amendment, supplement, waiver or modification shall (i) reduce the amount
of or extend the maturity of any payment with respect to an Advance or reduce
the rate or extend the time of payment of Yield thereon, or reduce or alter the
timing of any other amount payable to any Lender hereunder, in each case without
the consent of each Lender affected thereby, (ii) amend, modify or waive any
provision of this Section 17.2 or Section 17.11, or reduce the percentage
specified in the definition of Required Lenders, in each case without the
written consent of all Lenders, (iii) amend, modify or waive any provision
adversely affecting the obligations or duties of the Collateral Agent, in each
case without the prior written consent of the Collateral Agent, or (iv) amend,
modify or waive any provision adversely affecting the obligations or duties of
the Collateral Custodian, in each case without the prior written consent of the
Collateral Custodian. Upon execution of any amendments by the Borrower, the
Servicer and the Administrative Agent as provided herein, the Servicer shall
deliver a copy of such amendment to each Lender, the Collateral Agent and the
Collateral Custodian. Any waiver of any provision of this Agreement shall be
limited to the provisions specifically set forth therein for the period of time
set forth therein and shall not be construed to be a waiver of any other
provision of this Agreement.

 

-116-

 

 

Section 17.3       Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, electronic mail, postage prepaid, or by facsimile, to the intended party
at the address or facsimile number of such party set forth under its name on
Annex A or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, on the Business
Day on which it is delivered by such courier, and (d) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means, except
that notices and communications pursuant to Section 2.2 shall not be effective
until received.

 

Section 17.4       Costs and Expenses. In addition to the rights of
indemnification granted under Section 16.1, the Borrower agrees to pay on demand
all reasonable costs and expenses of the Administrative Agent, the Collateral
Agent, the Collateral Custodian, the Agents and the Lenders in connection with
the preparation, execution, delivery, syndication and administration of this
Agreement, any liquidity support facility and the other documents and agreements
to be delivered hereunder or with respect hereto, and, subject to any cap on
such costs and expenses agreed upon in a separate letter agreement among the
Borrower, the Servicer and the Administrative Agent or the Collateral Agent and
Collateral Custodian Fee Letter, as applicable, and the Borrower further agrees
to pay all reasonable costs and expenses of the Administrative Agent and the
Lenders in connection with any amendments, waivers or consents executed in
connection with this Agreement, including the reasonable fees and out-of-pocket,
documented expenses of counsel for the Administrative Agent, the Collateral
Agent, the Collateral Custodian, the Agents and the Lenders with respect thereto
and with respect to advising the Administrative Agent and the Lenders as to its
rights and remedies under this Agreement, and to pay all reasonable, documented
and out-of-pocket costs and expenses, if any (including reasonable counsel fees
and expenses), of the Administrative Agent, the Collateral Agent, the Collateral
Custodian, the Agents and the Lenders, in connection with the enforcement
against the Servicer or the Borrower of this Agreement or any of the other
Transaction Documents and the other documents and agreements to be delivered
hereunder or with respect hereto; provided, that in the case of reimbursement of
counsel for the Lenders other than the Administrative Agent, such reimbursement
shall be limited to one counsel for all the Administrative Agent, the Agents and
Lenders.

 

Section 17.5       Binding Effect; Survival. This Agreement shall be binding
upon and inure to the benefit of Borrower, the Lenders, the Administrative
Agent, the Servicer, the Collateral Agent, the Collateral Custodian and their
respective successors and assigns, and the provisions of Section 4.3, Article V,
and Article XVI shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XV. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until (subject to the immediately
following sentence) such time when all Obligations have been finally and fully
paid in cash and performed. The rights and remedies with respect to any breach
of any representation and warranty made by the Borrower pursuant to Article IX
and the indemnification and payment

 

-117-

 

 

provisions of Article V. Article XVI and the provisions of Section 17.10,
Section 17.11 and Section 17.12 shall be continuing and shall survive any
termination of this Agreement and any termination of the any Person’s rights to
act as Servicer hereunder or under any other Transaction Document.

 

Section 17.6       Captions and Cross References. The various captions
(including the table of contents) in this Agreement are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement. Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to such Section of or Schedule
or Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.

 

Section 17.7       Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 17.8       GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 17.9        Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
but all of which shall constitute together but one and the same agreement.

 

Section 17.10   IMPORTANT WAIVERS.EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF THE EQUITYHOLDER, THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE
AGENTS, THE INVESTORS OR ANY OTHER AFFECTED PERSON. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT
TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS
ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO CLAIM
OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING

 

-118-

 

 

ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION. NO PARTY OR INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH ANY TRANSACTION DOCUMENT OR THE
TRANSACTIONS.EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF
THE WAIVERS IN THIS Section 17.10 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES. THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL– ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE TRANSACTION DOCUMENTS, REGARDLESS OF THEIR LEGAL
THEORY.EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS Section 17.10 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE TRANSACTION DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE TRANSACTION DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.THE WAIVERS IN THIS Section 17.10 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY
OF THE TRANSACTION DOCUMENTS. IN THE EVENT OF LITIGATION, THIS SECURITIES
CONTRACT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.THE
PROVISIONS OF THIS Section 17.10 SHALL SURVIVE TERMINATION OF THE TRANSACTION
DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.No
Proceedings.

 

(a)           Notwithstanding any other provision of this Agreement, each of the
Servicer, the Collateral Agent, the Collateral Custodian, each Agent, each
Lender and the Administrative Agent hereby agrees that it will not institute
against the Borrower, or join any other Person in instituting against the
Borrower, any insolvency proceeding (namely, any proceeding of the type referred
to in the definition of Insolvency Event) so long as any Advances or other
amounts due from the Borrower hereunder shall be outstanding or there shall not
have elapsed two years plus one day since the last day on which any such
Advances or other amounts shall be outstanding. The foregoing shall not limit
such Person’s right to file

 

-119-

 

 

any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such Person.

 

(b)          Each of the parties hereto hereby agrees that it will not institute
against, or join any other Person in instituting against any Conduit Lender, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any commercial paper note issued by
such applicable Conduit Lender shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such commercial
paper notes shall be outstanding.

 

Section 17.12      Limited Recourse. No recourse under any obligation, covenant
or agreement of a Lender contained in this Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of each Lender,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of a Lender contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by a Lender of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement or in any of the
Transaction Documents, the parties hereto acknowledge that the obligations of
any Conduit Lender arising hereunder are limited recourse obligations payable
solely from the unsecured assets of such Conduit Lender (the “Available Funds”)
and, following the application of such Available Funds or the proceeds thereof,
any claims of the parties hereto (and the obligations of such Conduit Lender)
shall be extinguished. No recourse shall be had for the payment of any amount
owing under this Agreement against any officer, member, director, employee,
security holder or incorporator of any Conduit Lender or its successors or
assigns. No action may be brought against any officer, member, director,
employee, security holder or incorporator of any Conduit Lender personally. The
parties hereto agree that they will not petition a court, or take any action or
commence any proceedings, for the liquidation or the winding-up of, or the
appointment of an examiner to, any Conduit Lender or any other bankruptcy or
insolvency proceedings with respect to such Conduit Lender. The provisions of
this paragraph shall survive the termination of this Agreement.

 

Each Conduit Lender shall only be required to pay (a) any fees or liabilities
that it may incur under this Agreement only to the extent such Conduit Lender
has Excess Funds on the date of such determination and (b) any expenses,
indemnities or other liabilities that it may incur under this Agreement or any
fees, expenses, indemnities or other liabilities under any other Transaction
Agreement only to the extent such Conduit Lender receives funds designated for
such purposes or to the extent it has Excess Funds not required, after giving
effect to all amounts

 

-120-

 

 

on deposit in its commercial paper account, to pay or provide for the payment of
all of its outstanding commercial paper notes as of the date of such
determination. In addition, no amount owing by any Conduit Lender hereunder in
excess of the liabilities that such Conduit Lender is required to pay in
accordance with the preceding sentence shall constitute a “claim” (as defined in
Section 101(5) of the Bankruptcy Code) against such Conduit Lender.

 

Section 17.13     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 17.14     Confidentiality. (a) The Borrower, the Servicer, the
Collateral Custodian and the Collateral Agent shall hold in confidence, and not
disclose to any Person, the identity of any Lender or the terms of any fees
payable in connection with this Agreement except they may disclose such
information (i) to their officers, directors, employees, agents, counsel,
accountants, auditors, advisors, prospective lenders, equity investors or
representatives, (ii) with the consent of such Lender, (iii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through such Person, (iv) to the extent the Borrower, the
Servicer, the Collateral Custodian or the Collateral Agent or any Affiliate of
any of them should be required by any law or regulation applicable to it or
requested by any Official Body to disclose such information or (v) disclose the
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Transaction Documents for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents.

 

(b)          The Administrative Agent, the Collateral Agent, the Collateral
Custodian, each Agent and each Lender, severally and with respect to itself
only, covenants and agrees that any information about the Borrower, the
Servicer, their respective Affiliates, the Obligors, the Collateral Obligations,
the Related Security or otherwise obtained by the Administrative Agent, the
Collateral Agent, the Collateral Custodian or such Lender pursuant to this
Agreement shall be held in confidence (it being understood that documents
provided to the Administrative Agent hereunder may in all cases be distributed
by the Administrative Agent to the Lenders) except that the Administrative
Agent, the Collateral Agent, the Collateral Custodian or such Lender may
disclose such information (i) to its affiliates, officers, directors or
employees, provided each such Person is informed of the confidential nature of
such information, (ii) to its external accountants, investigators, auditors,
attorneys or other agents, including any valuation firm engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Collateral Obligations contemplated herein and the agents of
such Persons, provided each such Person is informed of the confidential nature
of such information, (iii) to the extent such information has become available
to the public other than as a result of a disclosure by or through the
Administrative Agent, the Collateral Agent, the Collateral Custodian or such
Lender, (iv) to the extent such information was available to the Administrative
Agent or such Lender on a non-confidential basis prior to its disclosure to the
Administrative Agent or such Lender hereunder, (v) with the

 

-121-

 

 

consent of the Servicer and the Borrower, (vi) to the extent permitted by
Article XV, or (vii) to the extent the Administrative Agent or such Lender
should be (A) required in connection with any legal or regulatory proceeding or
(B) requested by any Official Body to disclose such information; provided, that
in the case of clause (vi) above, the Administrative Agent or such Lender, as
applicable, will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by law) notify the Servicer of its intention to
make any such disclosure prior to making any such disclosure.

 

Section 17.15      Non-Confidentiality of Tax Treatment. All parties hereto
agree that each of them and each of their employees, representatives, and other
agents may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of Treasury Regulation Section 1.6011-4; provided that with respect
to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, the provisions of this Section 17.15 shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.

 

Section 17.16      Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 5.1, or requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
Official Body for the account of any Lender pursuant to Section 4.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking the Obligations or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.3
or Section 5.1, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          At any time there is more than one Lender, the Borrower shall be
permitted, at its sole expense and effort, to replace any Lender, except (i) the
Administrative Agent or (ii) any Lender which is administered by the
Administrative Agent or an Affiliate of the Administrative Agent, that (a)
requests reimbursement, payment or compensation for any amounts owing pursuant
to Section 4.3 or Section 5.1, (b) has received a written notice from the
Borrower of an impending change in law that would entitle such Lender to payment
of additional amounts pursuant to Section 4.3 or Section 5.1, unless such Lender
designates a different lending office before such change in law becomes
effective pursuant to Section 17.16 and such alternate lending office obviates
the need for the Borrower to make payments of additional amounts pursuant to
Section 4.3 or Section 5.1 or (c) has not consented to any proposed amendment,
supplement, modification, consent or waiver, each pursuant to Section 17.2 or
(d) defaults in its obligation to make Advances hereunder; provided, that (i)
nothing herein shall relieve a Lender from any liability it might have to the
Borrower or to

 

-122-

 

 

the other Lenders for its failure to make any Advance, (ii) the replacement
financial institution shall purchase, at par, all Advances and other amounts
owing to such replaced Lender on or prior to the date of replacement, (iii)
during the Revolving Period, the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(iv) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 15.5, (v) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) for Increased Costs or Taxes, as the case may be, (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender, and (vii) if such replacement is being effected as a result of a Lender
requesting compensation pursuant to Section 4.3 or Section 5.1, such
replacement, if effected, will result in a reduction in such compensation or
payment thereafter. Notwithstanding anything contained to the contrary in this
Agreement, no Lender removed or replaced under the provisions hereof shall have
any right to receive any amounts set forth in Section 2.5(b) in connection with
such removal or replacement. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 17.17     Consent to Jurisdiction. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to the Transaction Documents, and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

ARTICLE XVIII

 

COLLATERAL CUSTODIAN

 

Section 18.1        Designation of Collateral Custodian. The role of Collateral
Custodian with respect to the Collateral Obligation Files shall be conducted by
the Person designated as Collateral Custodian hereunder from time to time in
accordance with this Section 18.1. U.S. Bank National Association is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Custodian pursuant to the terms hereof.

 

-123-

 

 

Section 18.2        Duties of the Collateral Custodian.

 

(a)           Duties. The Collateral Custodian shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

(i)           The Collateral Custodian, as the duly appointed agent of the
Secured Parties, shall take and retain custody of the Collateral Obligation
Files delivered to it by, or on behalf of, the Borrower for each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Asset Approval Request. The Collateral Custodian acknowledges that in
connection with any Asset Approval Request, additional Collateral Obligation
Files (specified on an accompanying Schedule of Collateral Obligations
supplement) may be delivered to the Collateral Custodian from time to time.
Promptly upon the receipt of any such delivery of Collateral Obligation Files
and without any review, the Collateral Custodian shall send notice of such
receipt to the Servicer, the Borrower and the Administrative Agent.

 

(ii)          With respect to each Collateral Obligation File which has been
delivered to the Collateral Custodian, the Collateral Custodian shall act
exclusively as the custodian of the Secured Parties, and has no instructions to
hold any Collateral Obligation File for the benefit of any Person other than the
Secured Parties and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. In so taking and retaining custody
of the Collateral Obligation Files, the Collateral Custodian shall be deemed to
be acting for the purpose of perfecting the Collateral Agent’s security interest
therein under the UCC. Except as permitted by Section 18.5, no Collateral
Obligation File or other document constituting a part of a Collateral Obligation
File shall be released from the possession of the Collateral Custodian.

 

(iii)         The Collateral Custodian shall maintain continuous custody of all
Collateral Obligation Files in its possession in secure facilities in accordance
with customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Collateral Obligation File which
comes into the possession of the Collateral Agent (other than documents
delivered electronically) shall be maintained in fire-resistant vaults or
cabinets at the office of the Collateral Custodian at the address of the
Collateral Custodian specified in Annex A or at such other offices as shall be
specified to the Administrative Agent and the Servicer by the Collateral
Custodian in a written notice at least 30 days prior to such change. Each
Collateral Obligation File shall be marked with an appropriate identifying label
and maintained in such manner so as to permit retrieval and access by the
Collateral Custodian and the Administrative Agent. The Collateral Custodian
shall keep the Collateral Obligation Files clearly segregated from any other
documents or instruments in its files.

 

(iv)         With respect to the documents comprising each Collateral Obligation
File, the Collateral Custodian shall (i) act exclusively as Collateral Custodian
for the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Administrative
Agent; provided, that in the event of a conflict between the terms of this
Agreement and the written instructions of the Administrative Agent, the
Administrative Agent’s written instructions shall control.

 

-124-

 

 

(v)          The Collateral Custodian shall accept only written instructions of
an Executive Officer, in the case of the Borrower or the Servicer, or a
Responsible Officer, in the case of the Administrative Agent, concerning the
use, handling and disposition of the Collateral Obligation Files.

 

(vi)         In the event that (i) the Borrower, the Administrative Agent, the
Servicer, the Collateral Custodian or the Collateral Agent shall be served by a
third party with any type of levy, attachment, writ or court order with respect
to any Collateral Obligation File or a document included within a Collateral
Obligation File or (ii) a third party shall institute any court proceeding by
which any Collateral Obligation File or a document included within a Collateral
Obligation File shall be required to be delivered other than in accordance with
the provisions of this Agreement, the party receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Agreement
(to the extent not prohibited by Applicable Law) copies of all court papers,
orders, documents and other materials concerning such proceedings. The
Collateral Custodian shall, to the extent permitted by law, continue to hold and
maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Collateral Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Administrative Agent, which shall give a
direction consistent with such determination. Expenses of the Collateral
Custodian incurred as a result of such proceedings shall be borne by the
Borrower.

 

(vii)        The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Parties or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

(viii)       The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including a Facility Termination Event, unless a Responsible
Officer of the Collateral Custodian has knowledge of such matter or written
notice thereof is received by the Collateral Custodian.

 

-125-

 

 

Section 18.3        Delivery of Collateral Obligation Files. (a) The Servicer
(on behalf of the Borrower) shall deliver, on or prior to the applicable Funding
Date (but no more than five (5) Business Days after such Funding Date, except as
set forth in Section 10.22) the Collateral Obligation Files for each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Asset Approval Request. In connection with each delivery of a Collateral
Obligation File to the Collateral Custodian, the Servicer shall represent and
warrant that the Collateral Obligation Files delivered to the Collateral
Custodian include all of the documents listed in the related Document Checklist
and all of such documents and the information contained in the Schedule of
Collateral Obligations are complete in all material respects pursuant to a
certification substantially in the form of Exhibit H executed by an Executive
Officer of the Servicer.

 

(b)          From time to time, the Servicer, promptly following receipt, shall
forward to the Collateral Custodian (as identified on an accompanying Schedule
of Collateral Obligations supplement) additional documents evidencing any
assumption, modification, consolidation or extension of a Collateral Obligation,
and upon receipt of any such other documents, the Collateral Custodian shall
hold such other documents as the Servicer shall deliver in writing from time to
time.

 

(c)          With respect to any documents comprising the Collateral Obligation
File that have been delivered or are being delivered to recording offices for
recording and have not been returned to the Borrower or the Servicer in time to
permit their delivery hereunder at the time required, in lieu of delivering such
original documents, the Borrower or the Servicer shall indicate such on a
Schedule of Collateral Obligations supplement and deliver to the Collateral
Custodian a true copy thereof. The Borrower or the Servicer shall deliver such
original documents to the Collateral Custodian promptly when they are received.

 

Section 18.4       Collateral Obligation File Certification. (a) On or prior to
each Funding Date, the Servicer shall provide a Schedule of Collateral
Obligations and related Document Checklist dated as of such Funding Date to the
Collateral Custodian, the Collateral Agent and the Administrative Agent in
Microsoft Excel format (or other format reasonably acceptable to the Collateral
Custodian) with respect to the Collateral Obligations to be delivered to the
Collateral Agent in connection with such Funding Date.

 

(b)          With respect to the Collateral Obligation Files delivered at least
three (3) Business Days’ prior to the related Reporting Date, the Collateral
Custodian shall prepare a report (to be delivered to the Collateral Agent and
included as a part of each Monthly Report) in respect of each of the Collateral
Obligations, to the effect that, as to each Collateral Obligation listed on the
Schedule of Collateral Obligations attached to the related Advance Request or
Reinvestment Request, based on the Collateral Custodian’s examination of the
Collateral Obligation File for each such Collateral Obligation and the related
Document Checklist, except for variances from the documents identified in the
Document Checklist with respect to the related Collateral Obligation Files, (i)
all documents required to be delivered in respect of such Collateral Obligations
pursuant to the Document Checklist have been delivered and are in the possession
of the Collateral Custodian as part of the Collateral Obligation File for such
Collateral Obligation (other than those released pursuant to Section 18.5), and
(ii) all such documents have been reviewed by the Collateral Custodian and

 

-126-

 

 

appear on their face to be regular and to relate to such Collateral Obligation.
The Collateral Custodian shall also maintain records of the total number of
Collateral Obligation Files that do not have the documents provided on the
Document Checklist and will include such total in each Monthly Report.

 

(c)          Notwithstanding any language to the contrary herein, the Collateral
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.

 

Section 18.5       Release of Collateral Obligation Files. (a) Upon satisfaction
of any of the conditions set forth in Section 12.3, the Servicer will provide an
Officer’s Certificate to such effect to the Collateral Custodian (with a copy to
the Collateral Agent) and shall request in writing delivery to it of the
Collateral Obligation File and a copy thereof shall be sent concurrently by the
Servicer to the Administrative Agent. Upon receipt of such certification and
request, unless it receives notice to the contrary from the Administrative
Agent, the Collateral Custodian shall within three days release the related
Collateral Obligation File to the Servicer and the Servicer will not be required
to return the related Collateral Obligation File to the Collateral Custodian.

 

(b)          From time to time and as appropriate for the servicing or
foreclosure of any of the Collateral Obligations, including, for this purpose,
collection under any insurance policy relating to the Collateral Obligations,
the Collateral Custodian shall, upon receipt of a Request for Release and
Receipt substantially in the form of Exhibit F-2 from an authorized
representative of the Servicer (as listed on Exhibit F-1, as such exhibit may be
amended from time to time by the Servicer with notice to the Collateral
Custodian and the Administrative Agent), release the related Collateral
Obligation File or the documents set forth in such Request for Release and
Receipt to the Servicer. In the event an Unmatured Facility Termination Event, a
Facility Termination Event, an Unmatured Servicer Default or a Servicer Default
has occurred and is continuing, the Servicer shall not make any such request
with respect to any original documents unless the Administrative Agent shall
have consented in writing thereto (which consent may be evidenced by an executed
counterpart to such request). The Servicer shall return each and every original
document previously requested from the Collateral Obligation File to the
Collateral Custodian when (x) the need therefor by the Servicer no longer exists
or (y) the Collateral Obligation File or such document has been delivered to an
attorney, or to a public trustee or other public official as required by law,
for purposes of initiating or pursuing legal action or other proceedings for the
foreclosure of the Related Security either judicially or non-judicially, the
Servicer shall deliver to the Collateral Custodian a certificate executed by an
Executive Officer certifying as to the name and address of the Person to which
such Collateral Obligation File or such document was delivered and the purpose
or purposes of such delivery. Upon receipt of a certificate of the Servicer
substantially in the form of Exhibit F-3, with a copy to the Administrative
Agent, stating that such Collateral Obligation was either (x) liquidated and
that all amounts received or to be received in connection with such liquidation
that are required to be deposited have been so deposited, or (y) sold pursuant
to an Optional Sale in accordance with Section 7.10, the

 

-127-

 

 

Collateral Custodian shall, within three (3) Business Days of receipt of the
Request for Release and Receipt, release the requested Collateral Obligation
File, and the Servicer will not be required to return the related Collateral
Obligation File to the Collateral Custodian.

 

(c)           Notwithstanding anything to the contrary set forth herein, the
Servicer shall not, without the prior written consent of the Administrative
Agent, request any documents (other than copies thereof) held by the Collateral
Custodian if the sum of the unpaid Principal Balances of all Collateral
Obligations for which the Servicer is then in possession of the related
Collateral Obligation File or any document comprising such Collateral Obligation
File (other than for Collateral Obligations then held by the Servicer which have
been sold, repurchased, paid off or liquidated in accordance with this
Agreement) (including the documents to be requested) exceeds 10% of the Adjusted
Aggregate Eligible Collateral Obligation Balance. The Servicer may hold, and
hereby acknowledges that it shall hold, any documents and all other property
included in the Collateral that it may from time to time receive hereunder as
custodian for the Secured Parties solely at the will of the Collateral Custodian
and the Secured Parties for the sole purpose of facilitating the servicing of
the Collateral Obligations and such retention and possession shall be in a
custodial capacity only. To the extent the Servicer, as agent of the Collateral
Custodian and the Borrower, holds any Collateral, the Servicer shall do so in
accordance with the Credit and Collection Policy and the Servicing Standard as
such standard applies to servicers acting as custodial agent. The Servicer shall
promptly report to the Collateral Custodian and the Administrative Agent the
loss by it of all or part of any Collateral Obligation File previously provided
to it by the Collateral Custodian and shall promptly take appropriate action to
remedy any such loss. The Servicer shall hold (in accordance with Section
9-313(C) of the UCC) all documents comprising the Collateral Obligation Files in
its possession as agent of the Collateral Agent. In such custodial capacity, the
Servicer shall have and perform the following powers and duties:

 

(i)           hold the Collateral Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time have in its possession
for the benefit of the Collateral Custodian, on behalf of the Secured Parties,
maintain accurate records pertaining to each Collateral Obligation to enable it
to comply with the terms and conditions of this Agreement, and maintain a
current inventory thereof;

 

(ii)          implement policies and procedures consistent with the Credit and
Collection Policy, the Servicing Standard and requirements of this Agreement so
that the integrity and physical possession of such Collateral Obligation Files
will be maintained; and

 

(iii)         take all other actions, in accordance with the Credit and
Collection Policy and the Servicing Standard, in connection with maintaining
custody of such Collateral Obligation Files on behalf of the Collateral Agent.

 

Acting as custodian of the Collateral Obligation Files pursuant to this Section
18.5, the Servicer agrees that it does not and will not have or assert any
beneficial ownership interest in the Collateral Obligations or the Collateral
Obligation Files.

 

-128-

 

 

Section 18.6       Examination of Collateral Obligation Files. Upon reasonable
prior notice to the Collateral Custodian, the Borrower, the Servicer and their
agents, accountants, attorneys and auditors will be permitted during normal
business hours to examine and make copies of the Collateral Obligation Files,
documents, records and other papers in the possession of or under the control of
the Collateral Custodian relating to any or all of the Collateral Obligations.
Prior to the occurrence of an Unmatured Facility Termination Event, a Facility
Termination Event, an Unmatured Servicer Default or a Servicer Default, upon the
request of the Administrative Agent and at the cost and expense of the Servicer,
the Collateral Custodian shall promptly provide the Administrative Agent with
the Collateral Obligation Files or copies, as designated by the Administrative
Agent, subject to the cap on costs and expenses and other terms and conditions
set forth in Section 7.9(e); provided, the Collateral Custodian shall not be
required to provide such copies if it does not receive adequate assurance of
payment.

 

Section 18.7       Lost Note Affidavit. In the event that the Collateral
Custodian fails to produce any original promissory note delivered to it related
to a Collateral Obligation that was in its possession pursuant to Section 10.22
within five (5) Business Days after required or requested by the Administrative
Agent and provided that (a) the Collateral Custodian previously certified in
writing to the Administrative Agent that it had received such original
promissory note and (b) such original promissory note is not outstanding
pursuant to a Request for Release and Receipt, then the Collateral Custodian
shall with respect to any missing original promissory note promptly deliver to
the Administrative Agent upon request a lost note affidavit.

 

Section 18.8        Transmission of Collateral Obligation Files. Written
instructions as to the method of shipment and shipper(s) the Collateral
Custodian is directed to utilize in connection with the transmission of
Collateral Obligation Files in the performance of the Collateral Custodian’s
duties hereunder shall be delivered by the Administrative Agent or the Servicer
(as applicable) to the Collateral Custodian prior to any shipment of any
Collateral Obligation Files hereunder. In the event the Collateral Custodian
does not receive such written instruction from the Administrative Agent or the
Servicer, the Collateral Custodian shall be authorized and indemnified as
provided herein to utilize a nationally recognized courier service. The Servicer
shall arrange for the provision of such services at its sole cost and expense
(or, at the Collateral Custodian’s option, reimburse the Collateral Custodian
for all costs and expenses incurred by the Collateral Custodian consistent with
such instructions) and shall maintain such insurance against loss or damage to
the Collateral Obligation Files as the Servicer deems appropriate.

 

Section 18.9       Merger or Consolidation. Any Person (i) into which the
Collateral Custodian may be merged or consolidated, (ii) that may result from
any merger or consolidation to which the Collateral Custodian shall be a party,
or (iii) that may succeed to the properties and assets of the Collateral
Custodian substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the
Collateral Custodian hereunder, shall be the successor to the Collateral
Custodian under this Agreement without further act of any of the parties to this
Agreement.

 

Section 18.10    Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and

 

-129-

 

 

expenses) and indemnity amounts payable by the Borrower or the Servicer, or both
but without duplication, to the Collateral Custodian (including Indemnified
Amounts under Article XVI) under the Transaction Documents (collectively, the
“Collateral Custodian Fees and Expenses”). The Borrower agrees to reimburse the
Collateral Custodian in accordance with the provisions of Section 8.3 for all
reasonable expenses, disbursements and advances incurred or made by the
Collateral Custodian in accordance with any provision of this Agreement or the
other Transaction Documents or in the enforcement of any provision hereof or in
the other Transaction Documents. The Collateral Custodian’s entitlement to
receive fees (other than any previously accrued and unpaid fees) shall cease on
the earlier to occur of: (i) its removal as Collateral Custodian pursuant to
this Section 18.11 or (ii) the termination of this Agreement.

 

Section 18.11     Removal or Resignation of Collateral Custodian. (a) After the
expiration of the 180-day period commencing on the date hereof, the Collateral
Custodian may at any time resign and terminate its obligations under this
Agreement upon at least 60 days’ prior written notice to the Servicer, the
Borrower and the Administrative Agent; provided, that no resignation or removal
of the Collateral Custodian will be permitted unless a successor Collateral
Custodian has been appointed which successor Collateral Custodian, so long as no
Unmatured Servicer Default, Servicer Default, Unmatured Facility Termination
Event or Facility Termination Event has occurred and is continuing, shall be
reasonably acceptable to the Servicer and the Borrower. Promptly after receipt
of notice of the Collateral Custodian’s resignation, the Administrative Agent
shall promptly appoint a successor Collateral Custodian (which successor
Collateral Custodian, so long as no Unmatured Servicer Default, Servicer
Default, Unmatured Facility Termination Event or Facility Termination Event has
occurred and is continuing, shall be reasonably acceptable to the Servicer and
the Borrower) by written instrument, in duplicate, copies of which instrument
shall be delivered to the Borrower, the Servicer, the resigning Collateral
Custodian and to the successor Collateral Custodian. In the event no successor
Collateral Custodian shall have been appointed within 60 days after the giving
of notice of such resignation, the Collateral Custodian may petition any court
of competent jurisdiction to appoint a successor Collateral Custodian.

 

(b)          The Administrative Agent upon at least 60 days’ prior written
notice to the Collateral Custodian, the Servicer and the Borrower, may with
cause or, with the prior written consent of the Borrower and the Servicer so
long as no Unmatured Servicer Default, Servicer Default, Unmatured Facility
Termination Event or Facility Termination Event has occurred and is continuing,
without cause remove and discharge the Collateral Custodian or any successor
Collateral Custodian thereafter appointed from the performance of its duties
under this Agreement. Promptly after giving notice of removal of the Collateral
Custodian, the Administrative Agent shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Collateral Custodian, which
successor Collateral Custodian, so long as no Unmatured Servicer Default,
Servicer Default, Unmatured Facility Termination Event or Facility Termination
Event has occurred and is continuing, shall be reasonably acceptable to the
Servicer and the Borrower. Any such appointment shall be accomplished by written
instrument and one original counterpart of such instrument of appointment shall
be delivered to the Collateral Custodian and the successor Collateral Custodian,
with a copy delivered to the Borrower and the Servicer.

 

-130-

 

 

(c)           In the event of any such resignation or removal, the Collateral
Custodian shall, no later than five (5) Business Days after receipt of notice of
the successor Collateral Custodian, transfer to the successor Collateral
Custodian, as directed in writing by the Administrative Agent, all the
Collateral Obligation Files being administered under this Agreement. The cost of
the shipment of Collateral Obligation Files arising out of the resignation of
the Collateral Custodian pursuant to Section 18.11(a), or the termination for
cause of the Collateral Custodian pursuant to Section 18.11(b), shall be at the
expense of the Collateral Custodian. Any cost of shipment arising out of the
removal or discharge of the Collateral Custodian without cause pursuant to
Section 18.11(b) shall be at the expense of the Borrower.

 

Section 18.12      Limitations on Liability. (a) The Collateral Custodian may
conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon (i) the
written instructions of any designated officer of the Administrative Agent or
(ii) the verbal instructions of the Administrative Agent.

 

(b)          The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)           The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its duties in taking and retaining custody of the
Collateral Obligation Files; provided that, the Collateral Custodian hereby
agrees that any failure of the Collateral Custodian to produce an original
promissory note satisfying the conditions described in clauses (a) and (b) of
Section 18.7 shall constitute gross negligence.

 

(d)          The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

-131-

 

 

(f)           The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder. In no event shall the
Collateral Custodian be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.

 

(g)          It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.

 

(h)          In case any reasonable question arises as to its duties hereunder,
the Collateral Custodian may, prior to the occurrence of a Facility Termination
Event or the Facility Termination Date, request instructions from the Servicer
and may, after the occurrence of a Facility Termination Event or the Facility
Termination Date, request instructions from the Administrative Agent, and shall
be entitled at all times to refrain from taking any action unless it has
received instructions from the Servicer or the Administrative Agent, as
applicable. The Collateral Custodian shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Administrative Agent. In no event shall the Collateral Custodian be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Collateral Custodian has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

(i)            Each of the protections, reliances, indemnities and immunities
offered to the Collateral Agent in Section 11.7 and Section 11.8 shall be
afforded to the Collateral Custodian.

 

Section 18.13     Collateral Custodian as Agent of Collateral Agent. The
Collateral Custodian agrees that, with respect to any Collateral Obligation File
at any time or times in its possession or held in its name, the Collateral
Custodian shall be the agent and custodian of the Collateral Agent, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Collateral Agent’s security interest in the Collateral
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC. For so long as the Collateral Custodian is the
same entity as the Collateral Agent, the Collateral Custodian shall be entitled
to the same rights and protections afforded to the Collateral Agent hereunder.

 

[signature pages begin on next page]

 

-132-

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

  BCDA 2L FUNDING I, LLC, as Borrower       By: BUSINESS DEVELOPMENT    
CORPORATION OF AMERICA, its sole     Member         By: /s/ Robert K. Grunewald
    Name: Robert K. Grunewald     Title: CIO

 

Signature Page to LFSA

 

 

 

 

  BUSINESS DEVELOPMENT     CORPORATION OF AMERICA, as     Equityholder and as
Servicer         By: /s/ Robert K. Grunewald     Name: Robert K. Grunewald    
Title: CIO

 

Signature Page to LFSA

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as Collateral Agent and as Collateral
Custodian         By: /s/ Jeffrey B Stone     Name: Jeffrey B Stone     Title:
Vice President

 

Signature Page to LFSA

 

 

 

 

  DEUTSCHE BANK AG, NEW YORK     BRANCH, as Administrative Agent         By: /s/
Amit Patel     Name: Amit Patel     Title: Director         By: /s/ Rodrigo
Trelles     Name: Rodrigo Trelles     Title: Director

 

Signature Page to LFSA

 

 

 

 

  GEMINI SECURITIZATION CORP., LLC,     as Conduit Lender and as Uncommitted    
Lender         By: /s/ David V. DeAngelis     Name: David V. DeAngelis    
Title: Vice President

 

Signature Page to LFSA

 

 

 

 

  DEUTSCHE BANK AG, NEW YORK     BRANCH, as an Agent and as a Committed    
Lender         By: /s/ Amit Patel     Name: Amit Patel     Title: Director      
  By: /s/ Rodrigo Trelles     Name: Rodrigo Trelles     Title: Director

 

Signature Page to LFSA

 

 

 

 

ANNEX A

 

BDCA 2L FUNDING I, LLC,

as Borrower

 

450 Park Avenue, 12th Floor

New York, NY 10022

Attention: General Counsel

Facsimile No.: (646) 861-7804

Confirmation No.: (212) 415-6500

Email: igalloway@arclarp.com

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,

as Equityholder and Servicer

 

450 Park Avenue, 12th Floor

New York, NY 10022

Attention: General Counsel

Facsimile No.: (646) 861-7804

Confirmation No.: (212) 415-6500

Email: igalloway@arclarp.com

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent and Collateral Custodian

 

For all communications and for delivery of

Collateral Obligation files

 

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Jeffrey B. Stone, Vice President

Facsimile No.: (866) 373-5984

Email: jeffrey.stone@usbank.com

 

A-1

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

 

60 Wall Street

New York, New York 10005

 

Attention: Asset Finance Department

Facsimile No.: 212-797-5160

 

GEMINI SECURITIZATION CORP., LLC,

as Conduit Lender and as Uncommitted Lender

 

Address for Notices:

 

c/o Deutsche Bank AG, New York Branch, Agent

60 Wall Street

New York, New York 10005

Attention: Conduit Funding/Administration

Telecopier: (212) 797-7973

 

Payment Instructions:

 

Fed ABA: 026-003-780

Fed Bank: Deutsche Bank, NY

Acct. Name: Gemini Securitization Corp., LLC

Account #: 10-463646-0008

Attention: SPV Group

Ref: DB- Business Development Corporation of America

Telephone: (904) 527-6248

 

A-2

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as an Agent and as a Committed Lender

 

60 Wall Street

New York, New York 10005

 

Attention: Asset Finance Department

Facsimile No.: 212-797-5160

 

A-3

 

 

Annex B

 

Lender   Commitment       Deutsche Bank AG, New York Branch   Prior to the
earlier to occur of the three-month anniversary of the Effective Date and the
end of the Revolving Period, $50,000,000 and (b) on and after the three-month
anniversary of the Effective Date and prior to the end of the Revolving Period,
$60,000,000

 

B-1

 